UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07851 _ Franklin Templeton Fund Allocator Series (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices)(Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 12/31 Date of reporting period: _ 12/31/13 Item 1. Reports to Stockholders. Contents Shareholder Letter 1 Annual Report Franklin Templeton Report of Independent Growth Allocation Fund 25 Registered Public Economic and Market Overview 3 Accounting Firm 78 Franklin Templeton Financial Highlights and Conservative Allocation Fund 5 Statements of Investments 35 Tax Information 79 Financial Statements 56 Board Members and Officers 82 Franklin Templeton Moderate Allocation Fund 15 Notes to Financial Statements 61 Shareholder Information 87 | 1 Annual Report Economic and Market Overview The 12 months under review were characterized by reinvigorated policy support and an economic recovery in developed markets. However, differences in global economic trends corresponded with increasingly divergent monetary policies, and growth in emerging market economies tended to slow. The central banks of key developed markets generally reaffirmed their accommodative monetary stances while some emerging market counterparts tightened policy rates as they sought to control inflation and currency depreciation. In the U.S., economic growth and employment trends generally exceeded expectations, underpinned by consumer and business spending and rising inventories. Historically low mortgage rates and improving sentiment aided the housing market recovery, evidenced by solid new and existing home sales, rising home prices, low inventories and multi-year lows in new foreclosures. The U.S. Federal Reserve Board (Fed) expanded its asset purchase program to $85 billion per month from $40 billion early in the year. After encouraging economic and employment reports, the Fed announced in December it would reduce its monthly bond purchases by $10 billion beginning in January 2014; however, the Fed committed to keeping interest rates low. In October, the federal government temporarily shut down after Congress failed to authorize routine federal funding amid a disagreement over a new health care law. However, Congress subsequently agreed to fund the government through early 2014 and later passed a two-year budget deal that could ease automatic spending cuts and lower the risk of another shutdown. Outside the U.S., the eurozone emerged from its longest recession on record during the second half of 2013 and Japans growth moderated. The European Central Bank reduced its policy rate to a record low and pledged to maintain systemic support following political turmoil in Greece, Spain, Portugal and Italy. Germanys re-election of Chancellor Angela Merkel was largely perceived as a vote of support for ongoing eurozone reform measures. In Asia, the Bank of Japan set an explicit inflation target and pledged to double bond purchases in an unprecedented wave of policy reform. The U.S. dollar fell versus the euro but rose versus the Japanese yen in 2013. Growth in many emerging markets moderated based on lower domestic demand, falling exports and weakening commodity prices. Political turmoil in certain emerging markets, the Feds potential tapering of its asset purchase program and the Chinese central banks effort to tighten liquidity to curb real estate and credit speculation led to a sell-off in emerging market equities and Annual Report | 3 a sharp depreciation in regional currencies against the U.S. dollar. Central banks in Brazil, India and Indonesia raised interest rates in the second half of 2013 as they sought to curb inflation. The stock market rally in developed markets accelerated during 2013 amid redoubled central bank commitments, continued corporate earnings strength and increasing signs of economic progress. Emerging market stocks rebounded toward period-end, although Latin American stocks trailed their emerging market peers. Oil prices rallied in the third quarter and rose for the year mainly owing to supply concerns related to geopolitical turmoil, but gold posted its largest annual price decline in more than three decades. Increasingly divergent economic and political circumstances during the period resulted in declining market correlations, which many bottom-up investors perceived as more favorable. The foregoing information reflects our analysis and opinions as of December 31, 2013. The information is not a complete analysis of every aspect of any market, country, industry, security or fund. Statements of fact are from sources considered reliable. 4 | Annual Report Franklin Templeton Conservative Allocation Fund Your Funds Go a l a nd M a in Investments: Franklin Templeton Conservative Allocation Fund seeks the highest level of long-term total return consistent with a lower level of risk. 1 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit fr a nklintempleton.com or call (800) 342-5236 for most recent month-end performance. 1. The risk/reward potential is based on the Funds goal and level of risk. It is not indicative of the Funds actual or implied performance or portfolio composition, which may change on a continuous basis. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds SOI, which begins on page 40. Annual Report | 5 Top 10 Fund Holdings Fra n kli n Templeto n Co n servative Allocatio n F un d 12/31/13 % of Tot a l Net Assets Templeton Global Total Return Fund  Class R6 % Franklin U.S. Government Securities Fund  Class R6 % Franklin Low Duration Total Return Fund  Class R6 % Franklin Growth Fund  Class R6 % Franklin Rising Dividends Fund  Class R6 % Franklin Strategic Income Fund  Class R6 % iShares Intermediate Credit Bond, ETF % Franklin DynaTech Fund  Class R6 % Templeton Foreign Fund  Class R6 % Mutual European Fund  Class R6 % Australasia, Far East (EAFE) Index, which measures global stock performance for developed markets excluding the U.S. and Canada, produced total returns of +32.39% and +23.29%. 2 The Funds fixed income benchmark, the Barclays U.S. Aggregate Index, which tracks U.S. investment-grade bonds, had a -2.02% total return. 2 You can find the Funds long-term performance data in the Performance Summary beginning on page 8. Investment Str a tegy Whenever possible, we attempt to hold the same underlying Franklin Templeton funds and other fund investments (collectively, fund investments) in each Allocation Funds portfolio and will vary the allocation percentages of the fund investments based upon each Allocation Funds risk/return level. Maintaining similarity of the fund investments across the Conservative, Moderate and Growth Allocation Funds is intended to increase the consistency of their results relative to one another. We allocate the Funds assets among the broad asset classes, and when selecting equity funds, we consider the fund investments foreign and domestic exposure, market capitalization ranges and investment styles (growth versus value). When selecting fixed income funds, we focus primarily on maximizing income appropriate to the Funds risk profile. M a n a gers Discussion The Funds performance can be attributed mainly to its allocation among equities and fixed income securities and to the actual performance of the fund investments. At period-end, Franklin Templeton Conservative Allocation Fund allocated 51.9% of total net assets to fixed income and 44.2% of total net assets to equity. Domestic fixed income exposure was 60.9% of the total fixed income weighting, with the balance represented by foreign fixed income. Templeton Global Total Return Fund  Class R6, representing 17.3% of the Funds total net assets, was our largest fixed income fund weighting at period-end. On the equity side, domestic exposure was 68.6% of the Funds total equity weighting, with the balance represented by foreign equity. The portfolio was diversified across capitalization sizes and investment styles, and on December 31, 2013, 2. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The indexes are unmanaged and include reinvestment of any income or distributions. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. 6 | Annual Report we held shares in large-, mid- and small-capitalization equity funds, representing both growth and value styles. Franklin Growth Fund  Class R6 was our largest equity fund weighting at 9.5% of total net assets. During the 12-month reporting period, our largest domestic growth fund holding, Franklin Growth Fund  Class R6, and our largest domestic value fund holding, Franklin Rising Dividends Fund  Class R6, underperformed the S&P 500. Our largest foreign equity fund holding, Templeton Foreign Fund  Class R6, outperformed the MSCI EAFE Index. On the fixed income side, Templeton Global Total Return Fund  Class R6 outperformed the Barclays U.S. Aggregate Index while Franklin U.S. Government Securities Fund  Class R6 performed better than the index. Thank you for your continued participation in Franklin Templeton Conservative Allocation Fund. We look forward to serving your future investment needs. CFA ® is a trademark owned by CFA Institute. The foregoing information reflects our analysis, opinions and portfolio holdings as of December 31, 2013, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Annual Report | 7 Performance Summary as of 12/31/13 Fr a nklin Templeton Conserv a tive Alloc a tion Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price a nd Distribution Inform a tion Cl a ss A (Symbol: FTCIX) Ch a nge 12/31/13 12/31/12 Net Asset Val u e (NAV) +$ $ $ Distributions (1/1/1312/31/13) Divide n d I n come $ Lo n g-Term Capital Gai n $ Tot a l $ Cl a ss C (Symbol: FTCCX) Ch a nge 12/31/13 12/31/12 Net Asset Val u e (NAV) +$ $ $ Distributions (1/1/1312/31/13) Divide n d I n come $ Lo n g-Term Capital Gai n $ Tot a l $ Cl a ss R (Symbol: FTCRX) Ch a nge 12/31/13 12/31/12 Net Asset Val u e (NAV) +$ $ $ Distributions (1/1/1312/31/13) Divide n d I n come $ Lo n g-Term Capital Gai n $ Tot a l $ Cl a ss R6 (Symbol: n/ a ) Ch a nge 12/31/13 5/1/13 Net Asset Val u e (NAV) +$ $ $ Distributions (5/1/1312/31/13) Divide n d I n come $ Lo n g-Term Capital Gai n $ Tot a l $ Advisor Cl a ss (Symbol: FTCZX) Ch a nge 12/31/13 12/31/12 Net Asset Val u e (NAV) +$ $ $ Distributions (1/1/1312/31/13) Divide n d I n come $ Lo n g-Term Capital Gai n $ Tot a l $ 8 | Annual Report Performance Summary (continued) Perform a nce 1 C u m u lative total ret u r n excl u des sales charges. Aggregate a n d average a nnu al total ret u r n s a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Cl a ss A: 5.75% maxim u m i n itial sales charge; Cl a ss C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Cl a ss R/R6/Advisor Cl a ss: n o sales charges. Cl a ss A 1-Ye a r 5-Ye a r 10-Ye a r C u m u lative Total Ret u r n 2 + % + % + % Average A nnu al Total Ret u r n 3 + % + % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Total A nnu al Operati n g Expe n ses 5 1.14% (with waiver) 1.15% (witho u t waiver) Cl a ss C 1-Ye a r 5-Ye a r 10-Ye a r C u m u lative Total Ret u r n 2 + % + % + % Average A nnu al Total Ret u r n 3 + % + % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Total A nnu al Operati n g Expe n ses 5 1.89% (with waiver) 1.90% (witho u t waiver) Cl a ss R 1-Ye a r 5-Ye a r 10-Ye a r C u m u lative Total Ret u r n 2 + % + % + % Average A nnu al Total Ret u r n 3 + % + % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Total A nnu al Operati n g Expe n ses 5 1.39% (with waiver) 1.40% (witho u t waiver) Cl a ss R6 Inception (5/1/13) C u m u lative Total Ret u r n 2 + % Aggregate Total Ret u r n 6 + % Val u e of $10,000 I n vestme n t 4 $ Total A nnu al Operati n g Expe n ses 5 0.77% (with waiver) 0.78% (witho u t waiver) Advisor Cl a ss 7 1-Ye a r 5-Ye a r 10-Ye a r C u m u lative Total Ret u r n 2 + % + % + % Average A nnu al Total Ret u r n 3 + % + % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Total A nnu al Operati n g Expe n ses 5 0.89% (with waiver) 0.90% (witho u t waiver) Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to fr a nklintempleton.com or call (800) 342-5236 . Annual Report | 9 Performance Summary (continued) Tot a l Return Index Comp a rison for a Hypothetic a l $10,000 Investment 1 Total return represents the change in value of an investment over the periods shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged indexes include reinvestment of any income or distributions. They differ from the Fund in composition and do not pay management fees or expenses. One cannot invest directly in an index. 10 | Annual Report Annual Report | 11 While an asset allocation plan can be a valuable tool to help reduce overall volatility, all investments involve risks, including possible loss of principal. Because this Fund invests in underlying funds, which may engage in a variety of investment strategies involving certain risks, the Fund is subject to those same risks. Typically, the more aggressive the investment, or the greater the potential return, the more risk involved. Generally, investors should be comfortable with some fluctuation in the value of their investments, especially over the short term. Stock prices fluctuate, sometimes rapidly and dramatically, due to factors affecting individual companies, particular industries or sectors, or general market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in a fund adjust to a rise in interest rates, that funds share price may decline. Foreign investing carries additional risks such as currency and market volatility and political or social instability, risks that are heightened in developing countries. These risks are described in the Funds prospectus. Investors should consult their financial advisors for help selecting the appropriate fund of funds, or fund combination, based on an evaluation of their investment objectives and risk tolerance. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. Class C: Class R: These shares have higher annual fees and expenses than Class A shares. Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Class R6: Advisor Class: Shares are available to certain eligible investors as described in the prospectus. Shares are available to certain eligible investors as described in the prospectus. 1. The Fund has an expense reduction contractually guaranteed through at least 4/30/14 and a fee waiver associated with its investments in a Franklin Templeton money fund, contractually guaranteed through at least its current fiscal year end. Fund investment results reflect the expense reduction and fee waiver, to the extent applicable; without these reductions, the results would have been lower. As of 1/1/13, the Fund changed its target allocation, with short-term investments (formerly a targeted allocation of 20%) combined into the fixed income allocations; such a change can impact performance. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 6. Aggregate total return represents the change in value of an investment for the period indicated. Since Class R6 shares have existed for less than one year, average annual total return is not available. 7. Effective 12/1/05, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 12/1/05, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 12/1/05, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 12/1/05 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +61.21% and +6.09%. 8. Source: © 2014 Morningstar. The S&P 500 is a market capitalization-weighted index of 500 stocks designed to measure total U.S. equity market performance. The MSCI EAFE Index is a free float-adjusted, market capitalization-weighted index designed to measure equity market performance in global developed markets excluding the U.S. and Canada. The Barclays U.S. Aggregate Index is a market capitalization-weighted index representing the U.S. investment-grade, fixed-rate, taxable bond market with index components for government and corporate, mortgage pass-through and asset-backed securities. All issues included are SEC registered, taxable, dollar denominated and nonconvertible, must have at least one year to final maturity and must be rated investment grade (Baa3/BBB-/BBB- or higher) using the middle rating of Moodys, Standard & Poors and Fitch, respectively. 12 | Annual Report Your Funds Expenses Fr a nklin Templeton Conserv a tive Alloc a tion Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actu a l Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetic a l Ex a mple for Comp a rison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 13 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Ending Expenses P a id Expenses P a id Account V a lue Account V a lue During Period * During Period ** Cl a ss A 7/1/13 12/31/13 7/1/1312/31/13 7/1/1312/31/13 Act u al $ Hypothetical (5% ret u r n before expe n ses) $ Cl a ss C Act u al $ Hypothetical (5% ret u r n before expe n ses) $ Cl a ss R Act u al $ Hypothetical (5% ret u r n before expe n ses) $ Cl a ss R6 Act u al $ Hypothetical (5% ret u r n before expe n ses) $ Advisor Cl a ss Act u al $ Hypothetical (5% ret u r n before expe n ses) $ 14 | Annual Report *Expenses are calculated using the most recent six-month expense ratio excluding expenses of the fund investments, net of expense waivers, annualized for each class (A: 0.63%; C: 1.38%; R: 0.88%; R6: 0.28%; and Advisor: 0.38%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. **Expenses are calculated using the most recent six-month expense ratio including expenses of the fund investments, net of expense waivers, annualized for each class (A: 1.21%; C: 1.96%; R: 1.46%; R6: 0.86%; and Advisor: 0.96%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Franklin Templeton Moderate Allocation Fund Your Fund’s Go a l a nd M a in Investments: Franklin Templeton Moderate Allocation Fund seeks the highest level of long-term total return consistent with a moderate level of risk. 1 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit fr a nklintempleton.com or call (800) 342-5236 for most recent month-end performance. This annual report for Franklin Templeton Moderate Allocation Fund covers the fiscal year ended December 31, 2013. Perform a nce Overview Franklin Templeton Moderate Allocation Fund – Class A delivered a +14.35% cumulative total return for the 12 months under review. By comparison, the Fund’s equity benchmarks, the Standard & Poor’s 500 Index (S&P 500), a broad measure of U.S. stock performance, and MSCI Europe, Australasia, Far East (EAFE) Index, which measures global stock performance for developed markets excluding the U.S. and Canada, produced total returns of +32.39% 1. The risk/reward potential is based on the Fund’s goal and level of risk. It is not indicative of the Fund’s actual or implied performance or portfolio composition, which may change on a continuous basis. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s SOI, which begins on page 47. Annual Report | 15 Top 10 Fund Holdings Fra n kli n Templeto n Moderate Allocatio n F un d 12/31/13 % of Tot a l Net Assets Franklin Growth Fund  Class R6 % Templeton Global Total Return Fund  Class R6 % Franklin Rising Dividends Fund  Class R6 % Franklin U.S. Government Securities Fund  Class R6 % Franklin Low Duration Total Return Fund  Class R6 % Templeton Foreign Fund  Class R6 % Franklin DynaTech Fund  Class R6 % Mutual European Fund  Class R6 % Franklin Strategic Income Fund  Class R6 % Franklin Utilities Fund  Class R6 % and +23.29%. 2 The Funds fixed income benchmark, the Barclays U.S. Aggregate Index, which tracks U.S. investment-grade bonds, had a -2.02% total return. 2 You can find the Funds long-term performance data in the Performance Summary beginning on page 18. Investment Str a tegy Whenever possible, we attempt to hold the same underlying Franklin Templeton funds and other fund investments (collectively, fund investments) in each Allocation Funds portfolio and will vary the allocation percentages of the fund investments based upon each Allocation Funds risk/return level. Maintaining similarity of the fund investments across the Conservative, Moderate and Growth Allocation Funds is intended to increase the consistency of their results relative to one another. We allocate the Funds assets among the broad asset classes, and when selecting equity funds, we consider the fund investments foreign and domestic exposure, market capitalization ranges and investment styles (growth versus value). When selecting fixed income funds, we focus primarily on maximizing income appropriate to the Funds risk profile. M a n a gers Discussion The Funds performance can be attributed mainly to its allocation among equities and fixed income securities and to the actual performance of the fund investments. At period-end, Franklin Templeton Moderate Allocation Fund allocated 59.7% of total net assets to equity and 37.2% to fixed income. Domestic equity exposure was 68.7% of the total equity weighting, with the balance represented by foreign equity. The portfolio was diversified across capitalization sizes and investment styles, and on December 31, 2013, we held shares in large-, mid-and small-capitalization equity funds, representing both growth and value styles. Franklin Growth Fund  Class R6, representing 12.7% of the Funds total net assets, was our largest equity fund weighting at period-end. On the fixed income side, domestic exposure was 61.6% of the Funds total income weighting, with the balance represented by foreign fixed income. Templeton Global Total Return Fund  Class R6 was our largest fixed income fund weighting at 12.1% of total net assets. 2. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The indexes are unmanaged and include reinvestment of any income or distributions. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. 16 | Annual Report During the 12-month reporting period, our largest domestic growth fund holding, Franklin Growth Fund  Class R6, and our largest domestic value fund holding, Franklin Rising Dividends Fund  Class R6, underperformed the S&P 500. Our largest foreign equity fund holding, Templeton Foreign Fund  Class R6, outperformed the MSCI EAFE Index. On the fixed income side, Templeton Global Total Return Fund  Class R6 outperformed the Barclays U.S. Aggregate Index while Franklin U.S. Government Securities Fund  Class R6 performed better than the index. Thank you for your continued participation in Franklin Templeton Moderate Allocation Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of December 31, 2013, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Annual Report | 17 Performance Summary as of 12/31/13 Fr a nklin Templeton Moder a te Alloc a tion Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price a nd Distribution Inform a tion Cl a ss A (Symbol: FMTIX) Ch a nge 12/31/13 12/31/12 Net Asset Val u e (NAV) +$ $ $ Distributions (1/1/1312/31/13) Divide n d I n come $ Short-Term Capital Gai n $ Lo n g-Term Capital Gai n $ Tot a l $ Cl a ss C (Symbol: FTMTX) Ch a nge 12/31/13 12/31/12 Net Asset Val u e (NAV) +$ $ $ Distributions (1/1/1312/31/13) Divide n d I n come $ Short-Term Capital Gai n $ Lo n g-Term Capital Gai n $ Tot a l $ Cl a ss R (Symbol: FTMRX) Ch a nge 12/31/13 12/31/12 Net Asset Val u e (NAV) +$ $ $ Distributions (1/1/1312/31/13) Divide n d I n come $ Short-Term Capital Gai n $ Lo n g-Term Capital Gai n $ Tot a l $ Cl a ss R6 (Symbol: n/ a ) Ch a nge 12/31/13 5/1/13 Net Asset Val u e (NAV) +$ $ $ Distributions (5/1/1312/31/13) Divide n d I n come $ Short-Term Capital Gai n $ Lo n g-Term Capital Gai n $ Tot a l $ 18 | Annual Report Performance Summary (continued) Price a nd Distribution Inform a tion (continued) Advisor Cl a ss (Symbol: FMTZX) Ch a nge 12/31/13 12/31/12 Net Asset Val u e (NAV) +$ $ $ Distributions (1/1/1312/31/13) Divide n d I n come $ Short-Term Capital Gai n $ Lo n g-Term Capital Gai n $ Tot a l $ Perform a nce 1 C u m u lative total ret u r n excl u des sales charges. Aggregate a n d average a nnu al total ret u r n s a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Cl a ss A: 5.75% maxim u m i n itial sales charge; Cl a ss C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Cl a ss R/R6/Advisor Cl a ss: n o sales charges. Cl a ss A 1-Ye a r 5-Ye a r 10-Ye a r C u m u lative Total Ret u r n 2 + % + % + % Average A nnu al Total Ret u r n 3 + % + % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Total A nnu al Operati n g Expe n ses 5 1.20% (with waiver) 1.22% (witho u t waiver) Cl a ss C 1-Ye a r 5-Ye a r 10-Ye a r C u m u lative Total Ret u r n 2 + % + % + % Average A nnu al Total Ret u r n 3 + % + % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Total A nnu al Operati n g Expe n ses 5 1.95% (with waiver) 1.97% (witho u t waiver) Cl a ss R 1-Ye a r 5-Ye a r 10-Ye a r C u m u lative Total Ret u r n 2 + % + % + % Average A nnu al Total Ret u r n 3 + % + % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Total A nnu al Operati n g Expe n ses 5 1.45% (with waiver) 1.47% (witho u t waiver) Cl a ss R6 Inception (5/1/13) C u m u lative Total Ret u r n 2 + % Aggregate Total Ret u r n 6 + % Val u e of $10,000 I n vestme n t 4 $ Total A nnu al Operati n g Expe n ses 5 0.81% (with waiver) 0.83% (witho u t waiver) Advisor Cl a ss 7 1-Ye a r 5-Ye a r 10-Ye a r C u m u lative Total Ret u r n 2 + % + % + % Average A nnu al Total Ret u r n 3 + % + % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Total A nnu al Operati n g Expe n ses 5 0.95% (with waiver) 0.97% (witho u t waiver) Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to fr a nklintempleton.com or call (800) 342-5236 . Annual Report | 19 Performance Summary (continued) Tot a l Return Index Comp a rison for a Hypothetic a l $10,000 Investment 1 Total return represents the change in value of an investment over the periods shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged indexes include reinvestment of any income or distributions. They differ from the Fund in composition and do not pay management fees or expenses. One cannot invest directly in an index. 20 | Annual Report Annual Report | 21 While an asset allocation plan can be a valuable tool to help reduce overall volatility, all investments involve risks, including possible loss of principal. Because this Fund invests in underlying funds, which may engage in a variety of investment strategies involving certain risks, the Fund is subject to those same risks. Typically, the more aggressive the investment, or the greater the potential return, the more risk involved. Generally, investors should be comfortable with some fluctuation in the value of their investments, especially over the short term. Stock prices fluctuate, sometimes rapidly and dramatically, due to factors affecting individual companies, particular industries or sectors, or general market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in a fund adjust to a rise in interest rates, that funds share price may decline. Foreign investing carries additional risks such as currency and market volatility and political or social instability, risks that are heightened in developing countries. These risks are described in the Funds prospectus. Investors should consult their financial advisors for help selecting the appropriate fund of funds, or fund combination, based on an evaluation of their investment objectives and risk tolerance. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. Class C: Class R: These shares have higher annual fees and expenses than Class A shares. Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Class R6: Advisor Class: Shares are available to certain eligible investors as described in the prospectus. Shares are available to certain eligible investors as described in the prospectus. 1. The Fund has an expense reduction contractually guaranteed through at least 4/30/14 and a fee waiver associated with its investments in a Franklin Templeton money fund, contractually guaranteed through at least its current fiscal year end. Fund investment results reflect the expense reduction and fee waiver, to the extent applicable; without these reductions, the results would have been lower. As of 1/1/13, the Fund changed its target allocation, with short-term investments (formerly a targeted allocation of 10%) combined into the fixed income allocations; such a change can impact performance. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual fund operating expenses to become higher than the figures shown. 6. Aggregate total return represents the change in value of an investment for the period indicated. Since Class R6 shares have existed for less than one year, average annual total return is not available. 7. Effective 12/1/05, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 12/1/05, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 12/1/05, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 12/1/05 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +69.79% and +6.77%. 8. Source: © 2014 Morningstar. The S&P 500 is a market capitalization-weighted index of 500 stocks designed to measure total U.S. equity market performance. The MSCI EAFE Index is a free float-adjusted, market capitalization-weighted index designed to measure equity market performance in global developed markets excluding the U.S. and Canada. The Barclays U.S. Aggregate Index is a market capitalization-weighted index representing the U.S. investment-grade, fixed-rate, taxable bond market with index components for government and corporate, mortgage pass-through and asset-backed securities. All issues included are SEC registered, taxable, dollar denominated and nonconvertible, must have at least one year to final maturity and must be rated investment grade (Baa3/BBB-/BBB- or higher) using the middle rating of Moodys, Standard & Poors and Fitch, respectively. 22 | Annual Report Your Funds Expenses Fr a nklin Templeton Moder a te Alloc a tion Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actu a l Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetic a l Ex a mple for Comp a rison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 23 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Ending Expenses P a id Expenses P a id Account V a lue Account V a lue During Period * During Period ** Cl a ss A 7/1/13 12/31/13 7/1/1312/31/13 7/1/1312/31/13 Act u al $ Hypothetical (5% ret u r n before expe n ses) $ Cl a ss C Act u al $ Hypothetical (5% ret u r n before expe n ses) $ Cl a ss R Act u al $ Hypothetical (5% ret u r n before expe n ses) $ Cl a ss R6 Act u al $ Hypothetical (5% ret u r n before expe n ses) $ Advisor Cl a ss Act u al $ Hypothetical (5% ret u r n before expe n ses) $ *Expenses are calculated using the most recent six-month expense ratio excluding expenses of the fund investments, net of expense waivers, annualized for each class (A: 0.62%; C: 1.37%; R: 0.87%; R6: 0.26%; and Advisor: 0.37%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. **Expenses are calculated using the most recent six-month expense ratio including expenses of the fund investments, net of expense waivers, annualized for each class (A: 1.22%; C: 1.97%; R: 1.47%; R6: 0.86%; and Advisor: 0.97%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 24 | Annual Report Franklin Templeton Growth Allocation Fund Your Fund’s Go a l a nd M a in Investments: Franklin Templeton Growth Allocation Fund seeks the highest level of long-term total return consistent with a higher level of risk. 1 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit fr a nklintempleton.com or call (800) 342-5236 for most recent month-end performance. Asset Allocation* Franklin Templeton Growth Allocation Fund Based on Total Net Assets as of 12/31/13 Domestic Equity 56.9% Forei g n Equity 27.5% Domestic Fixe d Income 8.2% Forei g n Fixe d Income 5.0% Alternative S trate g ies 0.8% S hort-Term Investments & Other Net Assets 1.6% *The asset allocation is based on the Statement of Investments (SOI), which classifies each underlying fund and other fund investments into a broad asset class based on their predominant investments under normal market conditions. This annual report for Franklin Templeton Growth Allocation Fund covers the fiscal year ended December 31, 2013. Perform a nce Overview Franklin Templeton Growth Allocation Fund – Class A delivered a +20.98% cumulative total return for the 12 months under review. By comparison, the Fund’s equity benchmarks, the Standard & Poor’s 500 Index (S&P 500), a broad measure of U.S. stock performance, and MSCI Europe, Australasia, Far East (EAFE) Index, which measures global stock performance for developed markets excluding the U.S. and Canada, produced total returns of +32.39% and +23.29%. 2 The Fund’s fixed income benchmark, the Barclays U.S. Aggregate Index, which tracks U.S. investment-grade bonds, had a -2.02% total return. 2 You can find the Fund’s long-term performance data in the Performance Summary beginning on page 28. Investment Str a tegy Whenever possible, we attempt to hold the same underlying Franklin Templeton funds and other fund investments (collectively, “fund investments”) in each Allocation Fund’s portfolio and will vary the allocation percentages of the fund investments based upon each Allocation Fund’s risk/return level. Maintaining similarity of the fund investments across the Conservative, Moderate and Growth Allocation Funds is intended to increase the consistency of their results relative to one another. We allocate the Fund’s assets among the broad asset classes, and 1. The risk/reward potential is based on the Fund’s goal and level of risk. It is not indicative of the Fund’s actual or implied performance or portfolio composition, which may change on a continuous basis. 2. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The indexes are unmanaged and include reinvestment of any income or distributions. One cannot invest directly in an index, and an index is not representative of the Fund’s portfolio. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s SOI, which begins on page 54. Annual Report | 25 Top 10 Fund Holdings Fra n kli n Templeto n Growth Allocatio n F un d 12/31/13 % of Tot a l Net Assets Franklin Growth Fund  Class R6 % Franklin Rising Dividends Fund  Class R6 % Templeton Foreign Fund  Class R6 % Franklin DynaTech Fund  Class R6 % Mutual European Fund  Class R6 % Franklin International Small Cap Growth Fund  Class R6 % Franklin Utilities Fund  Class R6 % Franklin Flex Cap Growth Fund  Class R6 % Templeton Global Total Return Fund  Class R6 % Templeton Frontier Markets Fund  Class R6 % when selecting equity funds, we consider the fund investments foreign and domestic exposure, market capitalization ranges and investment styles (growth versus value). When selecting fixed income funds, we focus primarily on maximizing income appropriate to the Funds risk profile. M a n a gers Discussion The Funds performance can be attributed mainly to its allocation among equities and fixed income securities and to the actual performance of the fund investments. At period-end, Franklin Templeton Growth Allocation Fund allocated 84.4% of total net assets to equity and 13.2% to fixed income. Domestic equity exposure was 67.4% of the total equity weighting, with the balance represented by foreign equity. The portfolio was diversified across capitalization sizes and investment styles, and on December 31, 2013, we held shares in large-, mid-and small-capitalization equity funds, representing both growth and value styles. Franklin Growth Fund  Class R6, representing 16.9% of the Funds total net assets, was our largest equity fund weighting at period-end. On the fixed income side, domestic exposure was 62.1% of the Funds total income weighting, with the balance represented by foreign fixed income. Templeton Global Total Return Fund  Class R6 was our largest fixed income fund weighting at 4.2% of total net assets. During the 12-month reporting period, our largest domestic growth fund holding, Franklin Growth Fund  Class R6, and our largest domestic value fund holding, Franklin Rising Dividends Fund  Class R6, underperformed the S&P 500. Our largest foreign equity fund holding, Templeton Foreign Fund  Class R6, outperformed the MSCI EAFE Index. On the fixed income side, Templeton Global Total Return Fund  Class R6 outperformed the Barclays U.S. Aggregate Index. 26 | Annual Report Thank you for your continued participation in Franklin Templeton Growth Allocation Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of December 31, 2013, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Annual Report | 27 Performance Summary as of 12/31/13 Fr a nklin Templeton Growth Alloc a tion Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price a nd Distribution Inform a tion Cl a ss A (Symbol: FGTIX) Ch a nge 12/31/13 12/31/12 Net Asset Val u e (NAV) +$ $ $ Distributions (1/1/1312/31/13) Divide n d I n come $ Lo n g-Term Capital Gai n $ Tot a l $ Cl a ss C (Symbol: FTGTX) Ch a nge 12/31/13 12/31/12 Net Asset Val u e (NAV) +$ $ $ Distributions (1/1/1312/31/13) Divide n d I n come $ Lo n g-Term Capital Gai n $ Tot a l $ Cl a ss R (Symbol: FGTRX) Ch a nge 12/31/13 12/31/12 Net Asset Val u e (NAV) +$ $ $ Distributions (1/1/1312/31/13) Divide n d I n come $ Lo n g-Term Capital Gai n $ Tot a l $ Cl a ss R6 (Symbol: n/ a ) Ch a nge 12/31/13 5/1/13 Net Asset Val u e (NAV) +$ $ $ Distributions (5/1/1312/31/13) Divide n d I n come $ Lo n g-Term Capital Gai n $ Tot a l $ Advisor Cl a ss (Symbol: FGTZX) Ch a nge 12/31/13 12/31/12 Net Asset Val u e (NAV) +$ $ $ Distributions (1/1/1312/31/13) Divide n d I n come $ Lo n g-Term Capital Gai n $ Tot a l $ 28 | Annual Report Performance Summary (continued) Perform a nce 1 C u m u lative total ret u r n excl u des sales charges. Aggregate a n d average a nnu al total ret u r n s a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Cl a ss A: 5.75% maxim u m i n itial sales charge; Cl a ss C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Cl a ss R/R6/Advisor Cl a ss: n o sales charges. Cl a ss A 1-Ye a r 5-Ye a r 10-Ye a r C u m u lative Total Ret u r n 2 + % + % + % Average A nnu al Total Ret u r n 3 + % + % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Total A nnu al Operati n g Expe n ses 5 1.25% (with waiver) 1.32% (witho u t waiver) Cl a ss C 1-Ye a r 5-Ye a r 10-Ye a r C u m u lative Total Ret u r n 2 + % + % + % Average A nnu al Total Ret u r n 3 + % + % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Total A nnu al Operati n g Expe n ses 5 2.00% (with waiver) 2.07% (witho u t waiver) Cl a ss R 1-Ye a r 5-Ye a r 10-Ye a r C u m u lative Total Ret u r n 2 + % + % + % Average A nnu al Total Ret u r n 3 + % + % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Total A nnu al Operati n g Expe n ses 5 1.50% (with waiver) 1.57% (witho u t waiver) Cl a ss R6 Inception (5/1/13) C u m u lative Total Ret u r n 2 + % Aggregate Total Ret u r n 6 + % Val u e of $10,000 I n vestme n t 4 $ Total A nnu al Operati n g Expe n ses 5 0.82% (with waiver) 0.89% (witho u t waiver) Advisor Cl a ss 7 1-Ye a r 5-Ye a r 10-Ye a r C u m u lative Total Ret u r n 2 + % + % + % Average A nnu al Total Ret u r n 3 + % + % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Total A nnu al Operati n g Expe n ses 5 1.00% (with waiver) 1.07% (witho u t waiver) Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to fr a nklintempleton.com or call (800) 342-5236 . Annual Report | 29 Performance Summary (continued) Tot a l Return Index Comp a rison for a Hypothetic a l $10,000 Investment 1 Total return represents the change in value of an investment over the periods shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged indexes include reinvestment of any income or distributions. They differ from the Fund in composition and do not pay management fees or expenses. One cannot invest directly in an index. 30 | Annual Report Annual Report | 31 While an asset allocation plan can be a valuable tool to help reduce overall volatility, all investments involve risks, including possible loss of principal. Because this Fund invests in underlying funds, which may engage in a variety of investment strategies involving certain risks, the Fund is subject to those same risks. Typically, the more aggressive the investment, or the greater the potential return, the more risk involved. Generally, investors should be comfortable with some fluctuation in the value of their investments, especially over the short term. Stock prices fluctuate, sometimes rapidly and dramatically, due to factors affecting individual companies, particular industries or sectors, or general market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in a fund adjust to a rise in interest rates, that funds share price may decline. Foreign investing carries additional risks such as currency and market volatility and political or social instability, risks that are heightened in developing countries. These risks are described in the Funds prospectus. Investors should consult their financial advisors for help selecting the appropriate fund of funds, or fund combination, based on an evaluation of their investment objectives and risk tolerance. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. Class C: These shares have higher annual fees and expenses than Class A shares. Class R: Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Class R6: Shares are available to certain eligible investors as described in the prospectus. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. The Fund has an expense reduction contractually guaranteed through at least 4/30/14 and a fee waiver associated with its investments in a Franklin Templeton money fund, contractually guaranteed through at least its current fiscal year end. Fund investment results reflect the expense reduction, without which the results would have been lower. As of 1/1/13, the Fund changed its target allocation, with short-term investments (formerly a targeted allocation of 5%) combined into the fixed income allocations; such a change can impact performance. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 6. Aggregate total return represents the change in value of an investment for the period indicated. Since Class R6 shares have existed for less than one year, average annual total return is not available. 7. Effective 12/1/05, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 12/1/05, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 12/1/05, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 12/1/05 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +73.73% and +7.07%. 8. Source: © 2014 Morningstar. The S&P 500 is a market capitalization-weighted index of 500 stocks designed to measure total U.S. equity market performance. The MSCI EAFE Index is a free float-adjusted, market capitalization-weighted index designed to measure equity market performance in global developed markets excluding the U.S. and Canada. The Barclays U.S. Aggregate Index is a market capitalization-weighted index representing the U.S. investment-grade, fixed-rate, taxable bond market with index components for government and corporate, mortgage pass-through and asset-backed securities. All issues included are SEC registered, taxable, dollar denominated and nonconvertible, must have at least one year to final maturity and must be rated investment grade (Baa3/BBB-/BBB- or higher) using the middle rating of Moodys, Standard & Poors and Fitch, respectively. 32 | Annual Report Your Funds Expenses Fr a nklin Templeton Growth Alloc a tion Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actu a l Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetic a l Ex a mple for Comp a rison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 33 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Ending Expenses P a id Expenses P a id Account V a lue Account V a lue During Period * During Period ** Cl a ss A 7/1/13 12/31/13 7/1/1312/31/13 7/1/1312/31/13 Act u al $ Hypothetical (5% ret u r n before expe n ses) $ Cl a ss C Act u al $ Hypothetical (5% ret u r n before expe n ses) $ Cl a ss R Act u al $ Hypothetical (5% ret u r n before expe n ses) $ Cl a ss R6 Act u al $ Hypothetical (5% ret u r n before expe n ses) $ Advisor Cl a ss Act u al $ Hypothetical (5% ret u r n before expe n ses) $ *Expenses are calculated using the most recent six-month expense ratio excluding expenses of the fund investments, net of expense waivers, annualized for each class (A: 0.62%; C: 1.37%; R: 0.87%; R6: 0.22%; and Advisor: 0.37%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. **Expenses are calculated using the most recent six-month expense ratio including expenses of the fund investments, net of expense waivers, annualized for each class (A: 1.25%; C: 2.00%; R: 1.50%; R6: 0.85%; and Advisor: 1.00%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 34 | Annual Report Franklin Templeton Fund Allocator Series Fin a nci a l Highlights Fr a nklin Templeton Conserv a tive Alloc a tion Fund Ye a r Ended December 31, Cl a ss A Per sh a re oper a ting perform a nce (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b,c Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from: Net i n vestme n t i n come ) Net realized gai n s ) )   ) Total distrib u tio n s ) Net asset val u e, e n d of year $ Total ret u r n d % % )% % % R a tios to a ver a ge net a ssets Expe n ses before waiver a n d payme n ts by affiliates e % Expe n ses n et of waiver a n d payme n ts by affiliates e % Net i n vestme n t i n come c % Supplement a l d a t a Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and exchange traded funds in which the Fund invests. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. e Does not include expenses of the Underlying Funds and exchange traded funds in which the Fund invests. The weighted average indirect expenses of the Underlying Funds and exchange traded funds was 0.62% for the year ended December 31, 2013. Annual Report | The accompanying notes are an integral part of these financial statements. | 35 Franklin Templeton Fund Allocator Series Fin a nci a l Highlights (continued) Fr a nklin Templeton Conserv a tive Alloc a tion Fund Ye a r Ended December 31, Cl a ss C Per sh a re oper a ting perform a nce (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b,c Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from: Net i n vestme n t i n come ) Net realized gai n s ) )   ) Total distrib u tio n s ) Net asset val u e, e n d of year $ Total ret u r n d % % )% % % R a tios to a ver a ge net a ssets Expe n ses before waiver a n d payme n ts by affiliates e % Expe n ses n et of waiver a n d payme n ts by affiliates e % Net i n vestme n t i n come c % Supplement a l d a t a Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and exchange traded funds in which the Fund invests. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. e Does not include expenses of the Underlying Funds and exchange traded funds in which the Fund invests. The weighted average indirect expenses of the Underlying Funds and exchange traded funds was 0.62% for the year ended December 31, 2013. 36 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Templeton Fund Allocator Series Fin a nci a l Highlights (continued) Fr a nklin Templeton Conserv a tive Alloc a tion Fund Ye a r Ended December 31, Cl a ss R Per sh a re oper a ting perform a nce (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b,c Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from: Net i n vestme n t i n come ) Net realized gai n s ) )   ) Total distrib u tio n s ) Net asset val u e, e n d of year $ Total ret u r n % % )% % % R a tios to a ver a ge net a ssets Expe n ses before waiver a n d payme n ts by affiliates d % Expe n ses n et of waiver a n d payme n ts by affiliates d % Net i n vestme n t i n come c % Supplement a l d a t a Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and exchange traded funds in which the Fund invests. d Does not include expenses of the Underlying Funds and exchange traded funds in which the Fund invests. The weighted average indirect expenses of the Underlying Funds and exchange traded funds was 0.62% for the year ended December 31, 2013. Annual Report | The accompanying notes are an integral part of these financial statements. | 37 Franklin Templeton Fund Allocator Series Fin a nci a l Highlights (continued) Fr a nklin Templeton Conserv a tive Alloc a tion Fund Period Ended December 31, Cl a ss R6 a Per sh a re oper a ting perform a nce (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c,d Net realized a n d un realized gai n s (losses) Total from i n vestme n t operatio n s Less distrib u tio n s from: Net i n vestme n t i n come ) Net realized gai n s ) Total distrib u tio n s ) Net asset val u e, e n d of period $ Total ret u r n e % R a tios to a ver a ge net a ssets f Expe n ses before waiver a n d payme n ts by affiliates g % Expe n ses n et of waiver a n d payme n ts by affiliates g % Net i n vestme n t i n come d % Supplement a l d a t a Net assets, e n d of period (000s) $ 37 Portfolio t u r n over rate % a For the period May 1, 2013 (effective date) to December 31, 2013. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and exchange traded funds in which the Fund invests. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. g Does not include expenses of the Underlying Funds and exchange traded funds in which the Fund invests. The weighted average indirect expenses of the Underlying Funds and exchange traded funds was 0.62% for the year ended December 31, 2013. 38 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Templeton Fund Allocator Series Fin a nci a l Highlights (continued) Fr a nklin Templeton Conserv a tive Alloc a tion Fund Ye a r Ended December 31, Advisor Cl a ss Per sh a re oper a ting perform a nce (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b,c Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from: Net i n vestme n t i n come ) Net realized gai n s ) )   ) Total distrib u tio n s ) Net asset val u e, e n d of year $ Total ret u r n % % )% % % R a tios to a ver a ge net a ssets Expe n ses before waiver a n d payme n ts by affiliates d % Expe n ses n et of waiver a n d payme n ts by affiliates d % Net i n vestme n t i n come c % Supplement a l d a t a Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and exchange traded funds in which the Fund invests. d Does not include expenses of the Underlying Funds and exchange traded funds in which the Fund invests. The weighted average indirect expenses of the Underlying Funds and exchange traded funds was 0.62% for the year ended December 31, 2013. Annual Report | The accompanying notes are an integral part of these financial statements. | 39 Franklin Templeton Fund Allocator Series St a tement of Investments, December 31, 2013 Fr a nklin Templeton Conserv a tive Alloc a tion Fund Sh a res/Units V a lue Investments in Underlying Funds a nd Exch a nge Tr a ded Funds Altern a tive Str a tegies 2.5% a,b Fra n kli n Pelagos Commodities Strategy F un d $ a,b Fra n kli n Pelagos Ma n aged F u t u res Strategy F un d Domestic Equity 30.3% a,b Fra n kli n Biotech n ology Discovery F un d, Class R6 a,b Fra n kli n Dy n aTech F un d, Class R6 a,b Fra n kli n Flex Cap Growth F un d, Class R6 b Fra n kli n Growth F un d, Class R6 a,b Fra n kli n Growth Opport un ities F un d, Class R6 b Fra n kli n MicroCap Val u e F un d, Class R6 b Fra n kli n Real Estate Sec u rities F un d, Class R6 b Fra n kli n Risi n g Divide n ds F un d, Class R6 a,b Fra n kli n Small Cap Growth F un d, Class R6 b Fra n kli n Utilities F un d, Class R6 iShares Core S&P 500, ETF Domestic Fixed Income 31.6% b Fra n kli n Low D u ratio n Total Ret u r n F un d, Class R6 b Fra n kli n Strategic I n come F un d, Class R6 b Fra n kli n U.S. Gover n me n t Sec u rities F un d, Class R6 iShares I n termediate Credit Bo n d, ETF Foreign Equity 13.9% b Fra n kli n I n ter n atio n al Growth F un d, Class R6 b Fra n kli n I n ter n atio n al Small Cap Growth F un d, Class R6 b M u t u al E u ropea n F un d, Class R6 b Templeto n Chi n a World F un d, Class R6 b Templeto n Foreig n F un d, Class R6 b Templeto n Fro n tier Markets F un d, Class R6 WisdomTree Japa n Hedged Eq u ity F un d, ETF (Japa n ) Foreign Fixed Income 20.3% b Fra n kli n Templeto n Emergi n g Market Debt Opport un ities F un d b Templeto n Global Total Ret u r n F un d, Class R6 Tot a l Investments in Underlying Funds a nd Exch a nge Tr a ded Funds before Short Term Investments (Cost $1,452,805,479) 98.6% 40 | Annual Report Franklin Templeton Fund Allocator Series St a tement of Investments, December 31, 2013 (continued) Fr a nklin Templeton Conserv a tive Alloc a tion Fund Sh a res/Units V a lue Short Term Investments (Cost $27,602,955) 1.7% Money M a rket Funds 1.7% a,b I n stit u tio n al Fid u ciary Tr u st Mo n ey Market Portfolio $ Tot a l Investments in Underlying Funds a nd Exch a nge Tr a ded Funds (Cost $1,480,408,434) 100.3% Other Assets, less Li a bilities (0.3)% ) Net Assets 100.0% $ See Abbreviations on page 77. a Non-income producing. b See Note 7 regarding investments in Underlying Funds. Annual Report | The accompanying notes are an integral part of these financial statements. | 41 Franklin Templeton Fund Allocator Series Fin a nci a l Highlights Fr a nklin Templeton Moder a te Alloc a tion Fund Ye a r Ended December 31, Cl a ss A Per sh a re oper a ting perform a nce (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b,c Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from: Net i n vestme n t i n come ) Net realized gai n s ) )   ) Total distrib u tio n s ) Net asset val u e, e n d of year $ Total ret u r n d % % )% % % R a tios to a ver a ge net a ssets Expe n ses before waiver a n d payme n ts by affiliates e % Expe n ses n et of waiver a n d payme n ts by affiliates e % Net i n vestme n t i n come c % Supplement a l d a t a Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and exchange traded funds in which the Fund invests. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. e Does not include expenses of the Underlying Funds and exchange traded funds in which the Fund invests. The weighted average indirect expenses of the Underlying Funds and exchange traded funds was 0.64% for the year ended December 31, 2013. 42 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Templeton Fund Allocator Series Fin a nci a l Highlights (continued) Fr a nklin Templeton Moder a te Alloc a tion Fund Ye a r Ended December 31, Cl a ss C Per sh a re oper a ting perform a nce (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b,c Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from: Net i n vestme n t i n come ) Net realized gai n s ) )   ) Total distrib u tio n s ) Net asset val u e, e n d of year $ Total ret u r n d % % )% % % R a tios to a ver a ge net a ssets Expe n ses before waiver a n d payme n ts by affiliates e % Expe n ses n et of waiver a n d payme n ts by affiliates e % Net i n vestme n t i n come c % Supplement a l d a t a Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and exchange traded funds in which the Fund invests. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. e Does not include expenses of the Underlying Funds and exchange traded funds in which the Fund invests. The weighted average indirect expenses of the Underlying Funds and exchange traded funds was 0.64% for the year ended December 31, 2013. Annual Report | The accompanying notes are an integral part of these financial statements. | 43 Franklin Templeton Fund Allocator Series Fin a nci a l Highlights (continued) Fr a nklin Templeton Moder a te Alloc a tion Fund Ye a r Ended December 31, Cl a ss R Per sh a re oper a ting perform a nce (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b,c Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from: Net i n vestme n t i n come ) Net realized gai n s ) )   ) Total distrib u tio n s ) Net asset val u e, e n d of year $ Total ret u r n % % )% % % R a tios to a ver a ge net a ssets Expe n ses before waiver a n d payme n ts by affiliates d % Expe n ses n et of waiver a n d payme n ts by affiliates d % Net i n vestme n t i n come c % Supplement a l d a t a Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and exchange traded funds in which the Fund invests. d Does not include expenses of the Underlying Funds and exchange traded funds in which the Fund invests. The weighted average indirect expenses of the Underlying Funds and exchange traded funds was 0.64% for the year ended December 31, 2013. 44 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Templeton Fund Allocator Series Fin a nci a l Highlights (continued) Fr a nklin Templeton Moder a te Alloc a tion Fund Period Ended December 31, Cl a ss R6 a Per sh a re oper a ting perform a nce (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c,d Net realized a n d un realized gai n s (losses) Total from i n vestme n t operatio n s Less distrib u tio n s from: Net i n vestme n t i n come ) Net realized gai n s ) Total distrib u tio n s ) Net asset val u e, e n d of period $ Total ret u r n e % R a tios to a ver a ge net a ssets f Expe n ses before waiver a n d payme n ts by affiliates g % Expe n ses n et of waiver a n d payme n ts by affiliates g % Net i n vestme n t i n come d % Supplement a l d a t a Net assets, e n d of period (000s) $ Portfolio t u r n over rate % a For the period May 1, 2013 (effective date) to December 31, 2013. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and exchange traded funds in which the Fund invests. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. g Does not include expenses of the Underlying Funds and exchange traded funds in which the Fund invests. The weighted average indirect expenses of the Underlying Funds and exchange traded funds was 0.64% for the year ended December 31, 2013. Annual Report | The accompanying notes are an integral part of these financial statements. | 45 Franklin Templeton Fund Allocator Series Fin a nci a l Highlights (continued) Fr a nklin Templeton Moder a te Alloc a tion Fund Ye a r Ended December 31, Advisor Cl a ss Per sh a re oper a ting perform a nce (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b,c Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from: Net i n vestme n t i n come ) Net realized gai n s ) )   ) Total distrib u tio n s ) Net asset val u e, e n d of year $ Total ret u r n % % )% % % R a tios to a ver a ge net a ssets Expe n ses before waiver a n d payme n ts by affiliates d % Expe n ses n et of waiver a n d payme n ts by affiliates d % Net i n vestme n t i n come c % Supplement a l d a t a Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and exchange traded funds in which the Fund invests. d Does not include expenses of the Underlying Funds and exchange traded funds in which the Fund invests. The weighted average indirect expenses of the Underlying Funds and exchange traded funds was 0.64% for the year ended December 31, 2013. 46 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Templeton Fund Allocator Series St a tement of Investments, December 31, 2013 Fr a nklin Templeton Moder a te Alloc a tion Fund Sh a res/Units V a lue Investments in Underlying Funds a nd Exch a nge Tr a ded Funds Altern a tive Str a tegies 1.9% a,b Fra n kli n Pelagos Commodities Strategy F un d 5,209,062 $ 47,246,194 a,b Fra n kli n Pelagos Ma n aged F u t u res Strategy F un d 511,630 4,128,851 51,375,045 Domestic Equity 41.0% a,b Fra n kli n Biotech n ology Discovery F un d, Class R6 162,161 21,517,179 a,b Fra n kli n Dy n aTech F un d, Class R6 3,173,969 143,685,571 a,b Fra n kli n Flex Cap Growth F un d, Class R6 1,559,426 88,824,923 b Fra n kli n Growth F un d, Class R6 5,437,223 354,561,290 a,b Fra n kli n Growth Opport un ities F un d, Class R6 1,885,229 58,366,704 b Fra n kli n MicroCap Val u e F un d, Class R6 604,171 24,420,599 b Fra n kli n Real Estate Sec u rities F un d, Class R6 2,199,870 37,749,773 b Fra n kli n Risi n g Divide n ds F un d, Class R6 4,856,020 235,079,920 a,b Fra n kli n Small Cap Growth F un d, Class R6 724,816 14,170,156 b Fra n kli n Utilities F un d, Class R6 6,924,389 104,073,567 iShares Core S&P 500, ETF 323,240 60,009,506 1,142,459,188 Domestic Fixed Income 22.9% b Fra n kli n Low D u ratio n Total Ret u r n F un d, Class R6 19,675,358 199,704,888 b Fra n kli n Strategic I n come F un d, Class R6 10,670,983 111,725,188 b Fra n kli n U.S. Gover n me n t Sec u rities F un d, Class R6 35,178,492 227,604,840 iShares I n termediate Credit Bo n d, ETF 917,700 99,001,476 638,036,392 Foreign Equity 18.7% b Fra n kli n I n ter n atio n al Growth F un d, Class R6 921,804 10,453,260 b Fra n kli n I n ter n atio n al Small Cap Growth F un d, Class R6 4,223,679 95,370,671 b M u t u al E u ropea n F un d, Class R6 5,648,509 139,857,073 b Templeto n Chi n a World F un d, Class R6 798,094 28,635,595 b Templeto n Foreig n F un d, Class R6 18,004,006 147,632,853 b Templeto n Fro n tier Markets F un d, Class R6 3,315,755 60,611,999 WisdomTree Japa n Hedged Eq u ity F un d, ETF (Japa n ) 746,300 37,941,892 520,503,343 Foreign Fixed Income 14.3% b Fra n kli n Templeto n Emergi n g Market Debt Opport un ities F un d 5,193,280 60,709,438 b Templeto n Global Total Ret u r n F un d, Class R6 25,067,740 338,163,815 398,873,253 Tot a l Investments in Underlying Funds a nd Exch a nge Tr a ded Funds before Short Term Investments (Cost $2,303,492,181) 98.8% 2,751,247,221 Annual Report | 47 Franklin Templeton Fund Allocator Series St a tement of Investments, December 31, 2013 (continued) Fr a nklin Templeton Moder a te Alloc a tion Fund Sh a res/Units V a lue Short Term Investments (Cost $41,441,411) 1.5% Money M a rket Funds 1.5% a,b I n stit u tio n al Fid u ciary Tr u st Mo n ey Market Portfolio 41,441,411 $ 41,441,411 Tot a l Investments in Underlying Funds a nd Exch a nge Tr a ded Funds (Cost $2,344,933,592) 100.3% 2,792,688,632 Other Assets, less Li a bilities (0.3)% (9,098,744 ) Net Assets 100.0% $ 2,783,589,888 See Abbreviations on page 77. a Non-income producing. b See Note 7 regarding investments in Underlying Funds. 48 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Templeton Fund Allocator Series Fin a nci a l Highlights Fr a nklin Templeton Growth Alloc a tion Fund Ye a r Ended December 31, Cl a ss A Per sh a re oper a ting perform a nce (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b,c Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from: Net i n vestme n t i n come a n d short term gai n s received from U n derlyi n g F un ds ) Net realized gai n s )     d Total distrib u tio n s ) Net asset val u e, e n d of year $ Total ret u r n e % % )% % % R a tios to a ver a ge net a ssets Expe n ses before waiver a n d payme n ts by affiliates f % Expe n ses n et of waiver a n d payme n ts by affiliates f % Net i n vestme n t i n come c % Supplement a l d a t a Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and exchange traded funds in which the Fund invests. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. f Does not include expenses of the Underlying Funds and exchange traded funds in which the Fund invests. The weighted average indirect expenses of the Underlying Funds and exchange traded funds was 0.68% for the year ended December 31, 2013. Annual Report | The accompanying notes are an integral part of these financial statements. | 49 Franklin Templeton Fund Allocator Series Financial Highlights (continued) Franklin Templeton Growth Allocation Fund Year Ended December 31, Class C Per share operating performance (for a share outstanding throughout the year) Net asset value, beginning of year $ Income from investment operations a : Net investment income b,c Net realized and unrealized gains (losses) ) Total from investment operations ) Less distributions from: Net investment income and short term gains received from Underlying Funds ) Net realized gains )     d Total distributions ) Net asset value, end of year $ Total return e % % )% % % Ratios to average net assets Expenses before waiver and payments by affiliates f % Expenses net of waiver and payments by affiliates f % Net investment income c % Supplemental data Net assets, end of year (000s) $ Portfolio turnover rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and exchange traded funds in which the Fund invests. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. f Does not include expenses of the Underlying Funds and exchange traded funds in which the Fund invests. The weighted average indirect expenses of the Underlying Funds and exchange traded funds was 0.68% for the year ended December 31, 2013. 50 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Templeton Fund Allocator Series Fin a nci a l Highlights (continued) Fr a nklin Templeton Growth Alloc a tion Fund Ye a r Ended December 31, Cl a ss R Per sh a re oper a ting perform a nce (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b,c Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from: Net i n vestme n t i n come a n d short term gai n s received from U n derlyi n g F un ds ) Net realized gai n s )     d Total distrib u tio n s ) Net asset val u e, e n d of year $ Total ret u r n % % )% % % R a tios to a ver a ge net a ssets Expe n ses before waiver a n d payme n ts by affiliates e % Expe n ses n et of waiver a n d payme n ts by affiliates e % Net i n vestme n t i n come c % Supplement a l d a t a Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and exchange traded funds in which the Fund invests. d Amount rounds to less than $0.01 per share. e Does not include expenses of the Underlying Funds and exchange traded funds in which the Fund invests. The weighted average indirect expenses of the Underlying Funds and exchange traded funds was 0.68% for the year ended December 31, 2013. Annual Report | The accompanying notes are an integral part of these financial statements. | 51 Franklin Templeton Fund Allocator Series Fin a nci a l Highlights (continued) Fr a nklin Templeton Growth Alloc a tion Fund Period Ended December 31, Cl a ss R6 a Per sh a re oper a ting perform a nce (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c,d Net realized a n d un realized gai n s (losses) Total from i n vestme n t operatio n s Less distrib u tio n s from: Net i n vestme n t i n come a n d short term gai n s received from U n derlyi n g F un ds ) Net realized gai n s ) Total distrib u tio n s ) Net asset val u e, e n d of period $ Total ret u r n e % R a tios to a ver a ge net a ssets f Expe n ses before waiver a n d payme n ts by affiliates g % Expe n ses n et of waiver a n d payme n ts by affiliates g % Net i n vestme n t i n come d % Supplement a l d a t a Net assets, e n d of period (000s) $ 42 Portfolio t u r n over rate % a For the period May 1, 2013 (effective date) to December 31, 2013. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and exchange traded funds in which the Fund invests. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. g Does not include expenses of the Underlying Funds and exchange traded funds in which the Fund invests. The weighted average indirect expenses of the Underlying Funds and exchange traded funds was 0.68% for the year ended December 31, 2013. 52 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Templeton Fund Allocator Series Fin a nci a l Highlights (continued) Fr a nklin Templeton Growth Alloc a tion Fund Ye a r Ended December 31, Advisor Cl a ss Per sh a re oper a ting perform a nce (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 15.85 $ 14.56 $ 15.28 $ 13.53 $ 10.49 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b,c 0.24 0.25 0.32 0.30 0.24 Net realized a n d un realized gai n s (losses) 3.09 1.32 (0.76 ) 1.68 3.04 Total from i n vestme n t operatio n s 3.33 1.57 (0.44 ) 1.98 3.28 Less distrib u tio n s from: Net i n vestme n t i n come a n d short term gai n s received from U n derlyi n g F un ds (0.29 ) (0.28 ) (0.28 ) (0.23 ) (0.24 ) Net realized gai n s (0.44 ) — d Total distrib u tio n s (0.73 ) (0.28 ) (0.28 ) (0.23 ) (0.24 ) Net asset val u e, e n d of year $ 18.45 $ 15.85 $ 14.56 $ 15.28 $ 13.53 Total ret u r n 21.26 % 10.84 % (2.90 )% 14.61 % 31.43 % R a tios to a ver a ge net a ssets Expe n ses before waiver a n d payme n ts by affiliates e 0.40 % 0.30 % 0.29 % 0.30 % 0.37 % Expe n ses n et of waiver a n d payme n ts by affiliates e 0.34 % 0.25 % 0.25 % 0.25 % 0.25 % Net i n vestme n t i n come c 1.35 % 1.59 % 1.74 % 2.18 % 1.97 % Supplement a l d a t a Net assets, e n d of year (000’s) $ 74,808 $ 55,810 $ 48,957 $ 23,313 $ 18,994 Portfolio t u r n over rate 30.45 % 31.36 % 20.19 % 17.28 % 16.55 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and exchange traded funds in which the Fund invests. d Amount rounds to less than $0.01 per share. e Does not include expenses of the Underlying Funds and exchange traded funds in which the Fund invests. The weighted average indirect expenses of the Underlying Funds and exchange traded funds was 0.68% for the year ended December 31, 2013. Annual Report | The accompanying notes are an integral part of these financial statements. | 53 Franklin Templeton Fund Allocator Series St a tement of Investments, December 31, 2013 Fr a nklin Templeton Growth Alloc a tion Fund Sh a res/Units V a lue Investments in Underlying Funds a nd Exch a nge Tr a ded Funds Altern a tive Str a tegies 0.8% a,b Fra n kli n Pelagos Commodities Strategy F un d 1,170,588 $ 10,617,231 a,b Fra n kli n Pelagos Ma n aged F u t u res Strategy F un d 109,997 887,677 11,504,908 Domestic Equity 56.9% a,b Fra n kli n Biotech n ology Discovery F un d, Class R6 108,957 14,457,542 a,b Fra n kli n Dy n aTech F un d, Class R6 2,288,810 103,614,426 a,b Fra n kli n Flex Cap Growth F un d, Class R6 1,052,942 59,975,601 b Fra n kli n Growth F un d, Class R6 3,598,914 234,685,152 a,b Fra n kli n Growth Opport un ities F un d, Class R6 1,441,104 44,616,569 b Fra n kli n MicroCap Val u e F un d, Class R6 454,665 18,377,570 b Fra n kli n Real Estate Sec u rities F un d, Class R6 1,597,431 27,411,911 b Fra n kli n Risi n g Divide n ds F un d, Class R6 3,367,599 163,025,467 a,b Fra n kli n Small Cap Growth F un d, Class R6 481,030 9,404,141 b Fra n kli n Utilities F un d, Class R6 4,542,020 68,266,557 iShares Core S&P 500, ETF 262,625 48,756,331 792,591,267 Domestic Fixed Income 8.2% b Fra n kli n Low D u ratio n Total Ret u r n F un d, Class R6 3,219,778 32,680,746 b Fra n kli n Strategic I n come F un d, Class R6 1,848,131 19,349,935 b Fra n kli n U.S. Gover n me n t Sec u rities F un d, Class R6 6,182,355 39,999,836 iShares I n termediate Credit Bo n d, ETF 203,200 21,921,216 113,951,733 Foreign Equity 27.5% b Fra n kli n I n ter n atio n al Growth F un d, Class R6 679,931 7,710,422 b Fra n kli n I n ter n atio n al Small Cap Growth F un d, Class R6 3,218,100 72,664,701 b M u t u al E u ropea n F un d, Class R6 3,932,230 97,362,019 b Templeto n Chi n a World F un d, Class R6 612,750 21,985,482 b Templeto n Foreig n F un d, Class R6 12,945,242 106,150,982 b Templeto n Fro n tier Markets F un d, Class R6 2,712,642 49,587,097 WisdomTree Japa n Hedged Eq u ity F un d, ETF (Japa n ) 523,600 26,619,824 382,080,527 Foreign Fixed Income 5.0% b Fra n kli n Templeto n Emergi n g Market Debt Opport un ities F un d 865,398 10,116,502 b Templeto n Global Total Ret u r n F un d, Class R6 4,358,937 58,802,065 68,918,567 Tot a l Investments in Underlying Funds a nd Exch a nge Tr a ded Funds before Short Term Investments (Cost $1,049,175,591) 98.4% 1,369,047,002 54 | Annual Report Franklin Templeton Fund Allocator Series St a tement of Investments, December 31, 2013 (continued) Fr a nklin Templeton Growth Alloc a tion Fund Sh a res/Units V a lue Short Term Investments (Cost $27,092,338) 1.9% Money M a rket Funds 1.9% a,b I n stit u tio n al Fid u ciary Tr u st Mo n ey Market Portfolio 27,092,338 $ 27,092,338 Tot a l Investments in Underlying Funds a nd Exch a nge Tr a ded Funds (Cost $1,076,267,929) 100.3% 1,396,139,340 Other Assets, less Li a bilities (0.3)% (4,157,845 ) Net Assets 100.0% $ 1,391,981,495 See Abbreviations on page 77. a Non-income producing. b See Note 7 regarding investments in Underlying Funds. Annual Report | The accompanying notes are an integral part of these financial statements. | 55 Franklin Templeton Fund Allocator Series Fin a nci a l St a tements St a tements of Assets a nd Li a bilities December 31, 2013 Fr a nklin Fr a nklin Fr a nklin Templeton Templeton Templeton Conserv a tive Moder a te Growth Alloc a tion Fund Alloc a tion Fund Alloc a tion Fund Assets: Cost - U n derlyi n g F un ds (Note 7) $ 1,367,942,788 $ 2,167,783,528 $ 992,829,969 Cost - Excha n ge traded f un ds 112,465,646 177,150,064 83,437,960 Total cost of i n vestme n ts $ 1,480,408,434 $ 2,344,933,592 $ 1,076,267,929 Val u e - U n derlyi n g F un ds (Note 7) $ 1,557,017,528 $ 2,595,735,758 $ 1,298,841,969 Val u e - Excha n ge traded f un ds 117,682,286 196,952,874 97,297,371 Total val u e of i n vestme n ts 1,674,699,814 2,792,688,632 1,396,139,340 Receivables: Capital shares sold 3,773,252 5,418,046 3,289,035 Divide n ds 170,748 212,988 47,160 Other assets 37 57 25 Total assets 1,678,643,851 2,798,319,723 1,399,475,560 Liabilities: Payables: Capital shares redeemed 7,504,257 11,294,613 5,795,808 Asset allocatio n fees 348,554 580,192 217,564 Distrib u tio n fees 1,362,362 2,062,325 993,032 Tra n sfer age n t fees 419,355 645,429 406,052 F un ds adva n ced by c u stodia n — 172 — Accr u ed expe n ses a n d other liabilities 91,765 147,104 81,609 Total liabilities 9,726,293 14,729,835 7,494,065 Net assets, at val u e $ 1,668,917,558 $ 2,783,589,888 $ 1,391,981,495 Net assets co n sist of: Paid-i n capital $ 1,461,211,212 $ 2,302,609,063 $ 1,048,508,944 U n distrib u ted n et i n vestme n t i n come 509,099 289,882 458,782 Net un realized appreciatio n (depreciatio n ) 194,291,380 447,755,040 319,871,411 Acc u m u lated n et realized gai n (loss) 12,905,867 32,935,903 23,142,358 Net assets, at val u e $ 1,668,917,558 $ 2,783,589,888 $ 1,391,981,495 56 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Templeton Fund Allocator Series Fin a nci a l St a tements (continued) St a tements of Assets a nd Li a bilities (continued) December 31, 2013 Fr a nklin Fr a nklin Fr a nklin Templeton Templeton Templeton Conserv a tive Moder a te Growth Alloc a tion Fund Alloc a tion Fund Alloc a tion Fund Cl a ss A: Net assets, at val u e $ $ $ Shares o u tsta n di n g Net asset val u e per share a $ $ $ Maxim u m offeri n g price per share ( n et asset val u e per share ÷ 94.25%) $ $ $ Cl a ss C: Net assets, at val u e $ $ $ Shares o u tsta n di n g Net asset val u e a n d maxim u m offeri n g price per share a $ $ $ Cl a ss R: Net assets, at val u e $ $ $ Shares o u tsta n di n g Net asset val u e a n d maxim u m offeri n g price per share $ $ $ Cl a ss R6 Net assets, at val u e $ $ $ Shares o u tsta n di n g Net asset val u e a n d maxim u m offeri n g price per share $ $ $ Advisor Cl a ss: Net assets, at val u e $ $ $ Shares o u tsta n di n g Net asset val u e a n d maxim u m offeri n g price per share $ $ $ a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | 57 Franklin Templeton Fund Allocator Series Fin a nci a l St a tements (continued) St a tements of Oper a tions for the year e n ded December 31, 2013 Fr a nklin Fr a nklin Fr a nklin Templeton Templeton Templeton Conserv a tive Moder a te Growth Alloc a tion Fund Alloc a tion Fund Alloc a tion Fund I n vestme n t i n come: Divide n ds: U n derlyi n g F un ds (Note 7) $ 39,499,589 $ 55,635,900 $ 19,085,220 Excha n ge traded f un ds 3,182,972 4,828,422 1,994,128 Total i n vestme n t i n come 42,682,561 60,464,322 21,079,348 Expe n ses: Asset allocatio n fees (Note 3a) 3,887,238 6,425,841 3,094,528 Distrib u tio n fees: (Note 3c) Class A 2,072,386 3,818,797 1,819,729 Class B 943 1,768 599 Class C 4,828,645 6,474,651 2,728,459 Class R 852,836 1,407,684 907,426 Tra n sfer age n t fees: (Note 3e) Class A 987,531 2,010,120 1,218,721 Class B 121 246 109 Class C 574,212 851,421 456,618 Class R 204,260 371,583 305,001 Class R6 56 53 54 Advisor Class 109,031 180,586 109,694 C u stodia n fees (Note 4) 1,185 1,725 835 Reports to shareholders 120,789 242,124 144,109 Registratio n a n d fili n g fees 127,447 136,096 116,717 Professio n al fees 40,900 48,911 37,471 Tr u stees’ fees a n d expe n ses 11,304 18,521 8,718 Other 24,695 27,731 19,908 Expe n ses bor n e by U n derlyi n g F un ds (Note 8) (567,390 ) (1,046,530 ) (596,817 ) Total expe n ses 13,276,189 20,971,328 10,371,879 Expe n ses waived/paid by affiliates (Note 3f) (126,245 ) (536,001 ) (731,820 ) Net expe n ses 13,149,944 20,435,327 9,640,059 Net i n vestme n t i n come 29,532,617 40,028,995 11,439,289 Realized a n d un realized gai n s (losses): Net realized gai n (loss) from: Sale of i n vestme n ts: U n derlyi n g F un ds (Note 7) 32,924,417 52,861,877 15,627,081 Excha n ge traded f un ds 5,915,166 5,866,153 2,668,108 Realized gai n distrib u tio n s: U n derlyi n g F un ds (Note 7) 17,754,032 38,704,130 26,631,064 Excha n ge traded f un ds 203,639 463,908 325,475 Net realized gai n (loss) 56,797,254 97,896,068 45,251,728 Net cha n ge i n un realized appreciatio n (depreciatio n ) o n i n vestme n ts 66,495,988 205,334,754 179,089,166 Net realized a n d un realized gai n (loss) 123,293,242 303,230,822 224,340,894 Net i n crease (decrease) i n n et assets res u lti n g from operatio n s $ 152,825,859 $ 343,259,817 $ 235,780,183 58 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Templeton Fund Allocator Series Fin a nci a l St a tements (continued) St a tements of Ch a nges in Net Assets Fr a nklin Templeton Fr a nklin Templeton Conserv a tive Alloc a tion Fund Moder a te Alloc a tion Fund Ye a r Ended December 31, Ye a r Ended December 31, I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come $ 29,532,617 $ 25,740,307 $ 40,028,995 $ 43,249,674 Net realized gai n (loss) from U n derlyi n g F un ds a n d Excha n ge traded f un ds 56,797,254 31,831,797 97,896,068 66,463,206 Net cha n ge i n un realized appreciatio n (depreciatio n ) o n i n vestme n ts 66,495,988 50,689,377 205,334,754 95,717,335 Net i n crease (decrease) i n n et assets res u lti n g from operatio n s 152,825,859 108,261,481 343,259,817 205,430,215 Distrib u tio n s to shareholders from: Net i n vestme n t i n come: Class A (18,555,162 ) (16,902,240 ) (29,637,604 ) (32,136,506 ) Class B — (16,144 ) — (30,222 ) Class C (7,621,157 ) (6,523,335 ) (8,164,625 ) (9,224,627 ) Class R (3,249,730 ) (3,412,606 ) (4,633,673 ) (5,505,201 ) Class R6 (531 ) — (3,234 ) — Advisor Class (2,354,598 ) (2,045,502 ) (3,157,309 ) (2,662,305 ) Net realized gai n s: Class A (29,718,910 ) (1,499,241 ) (55,661,234 ) (3,759,993 ) Class B — (1,681 ) — (4,170 ) Class C (17,962,378 ) (869,630 ) (24,264,814 ) (1,599,514 ) Class R (5,876,783 ) (342,581 ) (10,097,511 ) (724,273 ) Class R6 (871 ) — (4,773 ) — Advisor Class (3,430,085 ) (161,726 ) (5,236,475 ) (317,817 ) Total distrib u tio n s to shareholders (88,770,205 ) (31,774,686 ) (140,861,252 ) (55,964,628 ) Capital share tra n sactio n s: (Note 2) Class A 43,179,624 28,619,249 63,691,660 40,977,549 Class B (904,216 ) (4,299,894 ) (1,651,045 ) (8,696,685 ) Class C 53,442,005 2,477,331 45,811,134 14,125,634 Class R (18,951,319 ) 20,071,437 (10,367,488 ) 9,048,172 Class R6 38,095 — 255,599 — Advisor Class 16,347,438 473,630 25,631,305 38,942,303 Total capital share tra n sactio n s 93,151,627 47,341,753 123,371,165 94,396,973 Net i n crease (decrease) i n n et assets 157,207,281 123,828,548 325,769,730 243,862,560 Net assets: Begi nn i n g of year 1,511,710,277 1,387,881,729 2,457,820,158 2,213,957,598 E n d of year $ 1,668,917,558 $ 1,511,710,277 $ 2,783,589,888 $ 2,457,820,158 U n distrib u ted n et i n vestme n t i n come i n cl u ded i n n et assets: E n d of year $ 509,099 $ — $ 289,882 $ — Annual Report | The accompanying notes are an integral part of these financial statements. | 59 Franklin Templeton Fund Allocator Series Financial Statements (continued) Statements of Changes in Net Assets (continued) Franklin Templeton Growth Allocation Fund Year Ended December 31, Increase (decrease) in net assets: Operations: Net investment income $ 11,439,289 $ 12,576,392 Net realized gain (loss) from Underlying Funds and Exchange traded funds 45,251,728 42,563,990 Net change in unrealized appreciation (depreciation) on investments 179,089,166 49,590,409 Net increase (decrease) in net assets resulting from operations 235,780,183 104,730,791 Distributions to shareholders from: Net investment income and short term gains received from Underlying Funds: Class A (10,678,620 ) (10,062,401 ) Class B — (11,110 ) Class C (2,162,450 ) (2,049,994 ) Class R (2,126,044 ) (2,258,982 ) Class R6 (679 ) — Advisor Class (1,145,252 ) (980,582 ) Net realized gains: Class A (18,869,198 ) — Class B — — Class C (7,282,401 ) — Class R (4,676,994 ) — Class R6 (551 ) — Advisor Class (1,735,561 ) — Total distributions to shareholders (48,677,750 ) (15,363,069 ) Capital share transactions: (Note 2) Class A 49,959,476 35,287,382 Class B (652,170 ) (4,195,799 ) Class C 27,297,861 4,440,651 Class R (4,719,075 ) 8,788,135 Class R6 41,939 — Advisor Class 9,263,274 2,274,206 Total capital share transactions 81,191,305 46,594,575 Net increase (decrease) in net assets 268,293,738 135,962,297 Net assets: Beginning of year 1,123,687,757 987,725,460 End of year $ 1,391,981,495 $ 1,123,687,757 Undistributed net investment income included in net assets: End of year $ 458,782 $ 1,004,265 60 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Templeton Fund Allocator Series Notes to Fin a nci a l St a tements 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin Templeton Fund Allocator Series (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of fourteen separate funds, three of which are included in this report (Funds). The financial statements of the remaining funds in the Trust are presented separately. The Funds invest primarily in Franklin Templeton mutual funds (Underlying Funds). The Funds offer five classes of shares: Class A, Class C, Class R, Class R6, and Advisor Class. Effective May 1, 2013, the Funds began offering a new class of shares, Class R6. Effective March 1, 2013, all Class B shares were converted to Class A. Each class of shares differs by its initial sales load, contingent deferred sales charges, voting rights on matters affecting a single class, its exchange privilege and fees primarily due to differing arrangements for distribution and transfer agent fees. The accounting policies of the Underlying Funds are outlined in their respective shareholder reports. A copy of the Underlying Funds shareholder reports, in which each fund invests, is available on the U.S. Securities and Exchange Commission (SEC) website at sec.gov or at the SECs Public Reference Room in Washington, D.C. The Underlying Funds shareholder reports are not covered by this report. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Investments in the Underlying Funds are valued at their closing net asset value each trading day. Exchange traded funds (ETFs) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. b. Income Taxes It is each funds policy to qualify as a regulated investment company under the Internal Revenue Code. Each fund intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. Each fund recognizes the tax benefits of uncertain tax positions only when the position is more likely than not to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of December 31, 2013, and for all open tax years, each fund has Annual Report | 61 Franklin Templeton Fund Allocator Series Notes to Fin a nci a l St a tements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) b. Income Taxes (continued) determined that no liability for unrecognized tax benefits is required in each funds financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. c. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Estimated expenses are accrued daily. Dividend income and realized gain distributions by Underlying Funds and ETFs are recorded on the ex-dividend date. Distributions to shareholders are recorded on the ex-dividend date and are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Common expenses incurred by the Trust are allocated among the funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. The Funds indirectly bear their proportionate share of expenses from the Underlying Funds and ETFs. Since the Underlying Funds and ETFs have varied expense levels and the Funds may own different proportions of the Underlying Funds and ETFs at different times, the amount of expenses incurred indirectly by the Funds will vary. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. d. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. 62 | Annual Report Franklin Templeton Fund Allocator Series Notes to Fin a nci a l St a tements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) e. Guarantees and Indemnifications Under the Trust’s organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Funds, enters into contracts with service providers that contain general indemnification clauses. The Trust’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. 2. S HARES OF B ENEFICIAL I NTEREST At December 31, 2013, there were an unlimited number of shares authorized (without par value). Transactions in the Funds’ shares were as follows: Fr a nklin Templeton Fr a nklin Templeton Conserv a tive Alloc a tion Fund Moder a te Alloc a tion Fund Sh a res Amount Sh a res Amount Cl a ss A Sh a res: Year e n ded December 31, 2013 Shares sold 16,648,117 $ 241,733,382 23,365,779 $ 357,653,902 Shares iss u ed i n rei n vestme n t of distrib u tio n s 3,237,446 46,660,415 5,438,812 83,418,945 Shares redeemed (16,899,845 ) (245,214,173 ) (24,694,524 ) (377,381,187 ) Net i n crease (decrease) 2,985,718 $ 43,179,624 4,110,067 $ 63,691,660 Year e n ded December 31, 2012 Shares sold 16,160,456 $ 223,700,018 25,983,423 $ 372,196,415 Shares iss u ed i n rei n vestme n t of distrib u tio n s 1,268,562 17,646,709 2,424,428 34,953,729 Shares redeemed (15,345,153 ) (212,727,478 ) (25,484,461 ) (366,172,595 ) Net i n crease (decrease) 2,083,865 $ 28,619,249 2,923,390 $ 40,977,549 Cl a ss B Sh a res: Year e n ded December 31, 2013 a Shares redeemed (63,132 ) $ (904,216 ) (110,413 ) $ (1,651,045 ) Net i n crease (decrease) (63,132 ) $ (904,216 ) (110,413 ) $ (1,651,045 ) Year e n ded December 31, 2012 Shares sold 5,982 $ 82,344 36,373 $ 521,496 Shares iss u ed i n rei n vestme n t of distrib u tio n s 1,114 15,472 2,093 30,222 Shares redeemed (318,452 ) (4,397,710 ) (647,569 ) (9,248,403 ) Net i n crease (decrease) (311,356 ) $ (4,299,894 ) (609,103 ) $ (8,696,685 ) Annual Report | 63 Franklin Templeton Fund Allocator Series Notes to Fin a nci a l St a tements (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Fr a nklin Templeton Fr a nklin Templeton Conserv a tive Alloc a tion Fund Moder a te Alloc a tion Fund Sh a res Amount Sh a res Amount Cl a ss C Sh a res: Year e n ded December 31, 2013 Shares sold 10,404,962 $ 148,391,933 9,545,102 $ 142,928,615 Shares iss u ed i n rei n vestme n t of distrib u tio n s 1,710,659 24,249,619 2,064,905 30,964,427 Shares redeemed (8,359,797 ) (119,199,547 ) (8,545,817 ) (128,081,908 ) Net i n crease (decrease) 3,755,824 $ 53,442,005 3,064,190 $ 45,811,134 Year e n ded December 31, 2012 Shares sold 7,111,935 $ 96,802,198 9,337,192 $ 130,576,558 Shares iss u ed i n rei n vestme n t of distrib u tio n s 503,707 6,908,819 721,400 10,196,369 Shares redeemed (7,439,133 ) (101,233,686 ) (9,044,554 ) (126,647,293 ) Net i n crease (decrease) 176,509 $ 2,477,331 1,014,038 $ 14,125,634 Cl a ss R Sh a res: Year e n ded December 31, 2013 Shares sold 2,549,498 $ 36,820,589 3,346,085 $ 51,038,389 Shares iss u ed i n rei n vestme n t of distrib u tio n s 617,855 8,869,826 936,657 14,306,271 Shares redeemed (4,473,929 ) (64,641,734 ) (4,956,052 ) (75,712,148 ) Net i n crease (decrease) (1,306,576 ) $ (18,951,319 ) (673,310 ) $ (10,367,488 ) Year e n ded December 31, 2012 Shares sold 4,392,390 $ 60,445,700 5,967,428 $ 84,831,929 Shares iss u ed i n rei n vestme n t of distrib u tio n s 262,159 3,635,818 421,989 6,066,941 Shares redeemed (3,180,910 ) (44,010,081 ) (5,722,387 ) (81,850,698 ) Net i n crease (decrease) 1,473,639 $ 20,071,437 667,030 $ 9,048,172 Cl a ss R6 Sh a res: Year e n ded December 31, 2013 b Shares sold 2,487 $ 36,994 16,103 $ 256,949 Shares iss u ed o n rei n vestme n t of distrib u tio n s 76 1,113 490 7,723 Shares redeemed (1 ) (12 ) (569 ) (9,073 ) Net i n crease (decrease) 2,562 $ 38,095 16,024 $ 255,599 Advisor Cl a ss Sh a res: Year e n ded December 31, 2013 Shares sold 2,194,831 $ 31,959,893 3,813,226 $ 58,650,719 Shares iss u ed i n rei n vestme n t of distrib u tio n s 388,262 5,596,792 532,699 8,178,878 Shares redeemed (1,462,820 ) (21,209,247 ) (2,694,741 ) (41,198,292 ) Net i n crease (decrease) 1,120,273 $ 16,347,438 1,651,184 $ 25,631,305 Year e n ded December 31, 2012 Shares sold 1,348,239 $ 18,667,747 4,556,914 $ 65,724,093 Shares iss u ed i n rei n vestme n t of distrib u tio n s 153,878 2,138,266 201,251 2,903,150 Shares redeemed (1,460,687 ) (20,332,383 ) (2,062,589 ) (29,684,940 ) Net i n crease (decrease) 41,430 $ 473,630 2,695,576 $ 38,942,303 64 | Annual Report Franklin Templeton Fund Allocator Series Notes to Fin a nci a l St a tements (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Fr a nklin Templeton Growth Alloc a tion Fund Sh a res Amount Cl a ss A Sh a res: Year e n ded December 31, 2013 Shares sold 10,809,201 $ 185,467,878 Shares iss u ed i n rei n vestme n t of distrib u tio n s 1,638,582 28,875,048 Shares redeemed (9,615,479 ) (164,383,450 ) Net i n crease (decrease) 2,832,304 $ 49,959,476 Year e n ded December 31, 2012 Shares sold 11,182,793 $ 171,827,261 Shares iss u ed i n rei n vestme n t of distrib u tio n s 625,859 9,793,870 Shares redeemed (9,506,199 ) (146,333,749 ) Net i n crease (decrease) 2,302,453 $ 35,287,382 Cl a ss B Sh a res: Year e n ded December 31, 2013 a Shares redeemed (40,287 ) (652,170 ) Net i n crease (decrease) (40,287 ) $ (652,170 ) Year e n ded December 31, 2012 Shares sold 6,729 $ 100,871 Shares iss u ed i n rei n vestme n t of distrib u tio n s 675 10,436 Shares redeemed (286,344 ) (4,307,106 ) Net i n crease (decrease) (278,940 ) $ (4,195,799 ) Cl a ss C Sh a res: Year e n ded December 31, 2013 Shares sold 3,998,222 $ 66,960,234 Shares iss u ed i n rei n vestme n t of distrib u tio n s 532,128 9,100,139 Shares redeemed (2,915,582 ) (48,762,512 ) Net i n crease (decrease) 1,614,768 $ 27,297,861 Year e n ded December 31, 2012 Shares sold 3,564,030 $ 53,559,955 Shares iss u ed i n rei n vestme n t of distrib u tio n s 126,835 1,946,906 Shares redeemed (3,394,737 ) (51,066,210 ) Net i n crease (decrease) 296,128 $ 4,440,651 Cl a ss R Sh a res: Year e n ded December 31, 2013 Shares sold 2,061,293 $ 35,052,772 Shares iss u ed i n rei n vestme n t of distrib u tio n s 380,554 6,597,953 Shares redeemed (2,726,900 ) (46,369,800 ) Net i n crease (decrease) (285,053 ) $ (4,719,075 ) Year e n ded December 31, 2012 Shares sold 3,813,222 $ 57,301,873 Shares iss u ed i n rei n vestme n t of distrib u tio n s 141,537 2,190,774 Shares redeemed (3,327,823 ) (50,704,512 ) Net i n crease (decrease) 626,936 $ 8,788,135 Annual Report | 65 Franklin Templeton Fund Allocator Series Notes to Fin a nci a l St a tements (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Fr a nklin Templeton Growth Alloc a tion Fund Sh a res Amount Cl a ss R6 Sh a res: Year e n ded December 31, 2013 b Shares sold 2,563 $ 46,761 Shares iss u ed o n rei n vestme n t of distrib u tio n s 55 1,008 Shares redeemed (317 ) (5,830 ) Net i n crease (decrease) 2,301 $ 41,939 Advisor Cl a ss Sh a res: Year e n ded December 31, 2013 Shares sold 1,592,462 $ 27,354,738 Shares iss u ed i n rei n vestme n t of distrib u tio n s 161,096 2,853,350 Shares redeemed (1,219,870 ) (20,944,814 ) Net i n crease (decrease) 533,688 $ 9,263,274 Year e n ded December 31, 2012 Shares sold 1,180,265 $ 18,209,087 Shares iss u ed i n rei n vestme n t of distrib u tio n s 61,822 969,906 Shares redeemed (1,082,490 ) (16,904,787 ) Net i n crease (decrease) 159,597 $ 2,274,206 a Effective March 1, 2013, all Class B shares were converted to Class A. b For the period May 1, 2013 (effective date) to December 31, 2013. 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Funds are also officers and/or directors/trustees of certain of the Underlying Funds and of the following subsidiaries: Subsidi a ry Affili a tion Fra n kli n Advisers, I n c. (Advisers) I n vestme n t ma n ager Fra n kli n Templeto n Services, LLC (FT Services) Admi n istrative ma n ager Fra n kli n Templeto n Distrib u tors, I n c. (Distrib u tors) Pri n cipal un derwriter Fra n kli n Templeto n I n vestor Services, LLC (I n vestor Services) Tra n sfer age n t a. Asset Allocation Fees The Funds pay an asset allocation fee to Advisers of 0.25% per year of the average daily net assets of each of the Funds for investment advisory services, consisting principally of determining the allocation of assets of the Funds among the designated Underlying Funds and ETFs. b. Administrative Fees FT Services, under terms of an agreement, provides administrative services to the Funds and is not paid by the Funds for the services. 66 | Annual Report Franklin Templeton Fund Allocator Series Notes to Fin a nci a l St a tements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) c. Distribution Fees The Board has adopted distribution plans for each share class, with the exception of Class R6 and Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Distribution fees are not charged on shares held by affiliates. Under the Funds Class A reimbursement distribution plans, the Funds reimburse Distributors for costs incurred in connection with the servicing, sale and distribution of each funds shares up to the maximum annual plan rate. Under the Class A reimbursement distribution plans, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the Funds Class B, C and R compensation distribution plans, the Funds pay Distributors for costs incurred in connection with the servicing, sale and distribution of each funds shares up to the maximum annual plan rate for each class. The plan year, for purposes of monitoring compliance with the maximum annual plan rates, is February 1 through January 31 for each fund. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Class A % Class B % Class C % Class R % d. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Funds. These charges are deducted from the proceeds of sales of fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised the Funds of the following commission transactions related to the sales and redemptions of the Funds shares for the year: Fr a nklin Fr a nklin Fr a nklin Templeton Templeton Templeton Conserv a tive Moder a te Growth Alloc a tion Fund Alloc a tion Fund Alloc a tion Fund Sales charges retai n ed n et of commissio n s paid to un affiliated broker/dealers $ $ $ CDSC retai n ed $ $ $ e. Transfer Agent Fees Each class of shares, except for Class R6, pays transfer agent fees to Investor Services for its performance of shareholder servicing obligations and reimburses Investor Services for out of pocket expenses incurred, including shareholding servicing fees paid to third parties. These fees are allocated daily based upon their relative proportion of such classes aggregate net assets. Class R6 pays Investor Services transfer agent fees specific to that class. Annual Report | 67 Franklin Templeton Fund Allocator Series Notes to Fin a nci a l St a tements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) e. Transfer Agent Fees (continued) For the year ended December 31, 2013, the Funds paid transfer agent fees as noted in the Statements of Operations of which the following amounts were retained by Investor Services: Fr a nklin Fr a nklin Fr a nklin Templeton Templeton Templeton Conserv a tive Moder a te Growth Alloc a tion Fund Alloc a tion Fund Alloc a tion Fund Tra n sfer age n t fees $ $ $ f. Waiver and Expense Reimbursements Effective May 1, 2013, Advisers has contractually agreed in advance to waive or limit its fees and to assume as its own expense certain expenses otherwise payable by the Funds so that the expenses (excluding distribution fees, and acquired fund fees and expenses) for each class of the Funds do not exceed the following (other than certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations, and liquidations) until April 30, 2014: Fr a nklin Fr a nklin Fr a nklin Templeton Templeton Templeton Conserv a tive Moder a te Growth Alloc a tion Fund Alloc a tion Fund Alloc a tion Fund Class A, Class C, Class R & Advisor Class % % % Class R6 % % % Prior to May 1, 2013, expenses were limited to 0.25%. 4. E XPENSE O FFSET A RRANGEMENT The Funds have entered into an arrangement with their custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Funds custodian expenses. During the year ended December 31, 2013, there were no credits earned. 5. I NCOME T AXES For tax purposes, the Funds may elect to defer any portion of a post-October capital loss to the first day of the following fiscal year. At December 31, 2013, the Franklin Templeton Moderate Allocation Fund deferred post-October capital losses of $1,659,545. 68 | Annual Report Franklin Templeton Fund Allocator Series Notes to Fin a nci a l St a tements (continued) 5. I NCOME T AXES (continued) The tax character of distributions paid during the years ended December 31, 2013 and 2012, was as follows: Fr a nklin Templeton Fr a nklin Templeton Conserv a tive Alloc a tion Fund Moder a te Alloc a tion Fund Distrib u tio n s paid from: Ordi n ary i n come $ Lo n g term capital gai n $ Fr a nklin Templeton Growth Alloc a tion Fund Distrib u tio n s paid from: Ordi n ary i n come $ $ Lo n g term capital gai n  $ $ At December 31, 2013, the cost of investments, net unrealized appreciation (depreciation), undistributed ordinary income and undistributed long term capital gains for income tax purposes were as follows: Fr a nklin Fr a nklin Fr a nklin Templeton Templeton Templeton Conserv a tive Moder a te Growth Alloc a tion Fund Alloc a tion Fund Alloc a tion Fund Cost of i n vestme n ts $ $ $ U n realized appreciatio n $ $ $ U n realized depreciatio n ) ) ) Net un realized appreciatio n (depreciatio n ) $ $ $ U n distrib u ted ordi n ary i n come $ $ $ U n distrib u ted lo n g term capital gai n s Distrib u table ear n i n gs $ $ $ Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatments of short term capital gains distributions from Underlying Funds and ETFs and wash sales. Annual Report | 69 Franklin Templeton Fund Allocator Series Notes to Fin a nci a l St a tements (continued) 6. I NVESTMENT T RANSACTIONS Purchases and sales of Underlying Funds and ETFs (excluding short term securities) for the year ended December 31, 2013, were as follows: Fr a nklin Fr a nklin Fr a nklin Templeton Templeton Templeton Conserv a tive Moder a te Growth Alloc a tion Fund Alloc a tion Fund Alloc a tion Fund P u rchases $ $ $ Sales $ $ $ 7. I NVESTMENTS IN U NDERLYING F UNDS The Funds invest primarily in the Underlying Funds which are managed by Advisers (or by an affiliate of Advisers). The Funds do not invest in the Underlying Funds for the purpose of exercising a controlling influence over the management or policies. Asset allocation fees paid by the Funds are reduced on assets invested in the Institutional Fiduciary Trust Money Market Portfolio (Sweep Money Fund) in an amount not to exceed the management and administrative fees paid by the Sweep Money Fund. Investments in Underlying Funds for the year ended December 31, 2013, were as follows: % of Underlying Number of Number of Fund Shares Shares Held Shares Value at Realized Outstanding at Beginning Gross Gross Held at End End of Investment Capital Held at End Underlying Funds of Year a Additions Reductions of Year Year Income Gain (Loss) of Year Franklin Templeton Conservative Allocation Fund Franklin Biotechnology Discovery Fund, Class R6  $ $  $ % Franklin DynaTech Fund, Class R6  b % Franklin Flex Cap Growth Fund, Class R6  b % Franklin Gold and Precious Metals Fund, Advisor Class    c  b  Franklin Growth Fund, Class R6 % Franklin Growth Opportunities Fund, Class R6  b % Franklin High Income Fund, Advisor Class   c b  Franklin International Growth Fund, Class R6  b % Franklin International Small Cap Growth Fund, Class R6 % 70 | Annual Report Franklin Templeton Fund Allocator Series Notes to Fin a nci a l St a tements (continued) 7. I NVESTMENTS IN U NDERLYING F UNDS (continued) % of Underlying Number of Number of Fund Shares Shares Held Shares Value at Realized Outstanding at Beginning Gross Gross Held at End End of Investment Capital Held at End Underlying Funds of Year a Additions Reductions of Year Year Income Gain (Loss) of Year Franklin Templeton Conservative Allocation Fund (continued) Franklin Limited Maturity U.S. Government Securities Fund, Class R6 — 3,221,723 3,221,723 — $ — c $ 519,329 $ (503,761 ) — Franklin Low Duration Total Return Fund, Class R6 — 16,065,074 — 16,065,074 163,060,503 748,350 — — d Franklin MicroCap Value Fund, Class R6 540,877 21,156 280,850 281,183 11,365,422 46,642 2,091,648 b 1.99 % Franklin Pelagos Commodities Strategy Fund 2,355,547 1,831,261 — 4,186,808 37,974,346 — — 37.48 % Franklin Pelagos Managed Futures Strategy Fund 210,781 202,231 — 413,012 3,333,006 — — 28.14 % Franklin Real Estate Securities Fund, Class R6 944,532 30,150 40,909 933,773 16,023,538 312,055 (4,939 ) b 3.71 % Franklin Rising Dividends Fund, Class R6 2,280,514 55,182 94,014 2,241,682 108,519,843 1,279,897 542,100 0.72 % Franklin Small Cap Growth Fund, Class R6 — 348,347 14,800 333,547 6,520,837 — 234,132 b 0.49 % Franklin Strategic Income Fund, Class R6 — 8,896,562 — 8,896,562 93,147,003 1,855,189 843,869 b 1.10 % Franklin Templeton Emerging Market Debt Opportunities Fund 3,548,095 785,347 50,706 4,282,736 50,065,181 2,338,783 128,129 b 8.39 % Franklin Total Return Fund, Class R6 11,915,656 5,764,024 17,679,680 — — c 4,547,931 (442,523 ) — Franklin U.S. Government Securities Fund, Class R6 25,096,056 13,389,255 8,800,916 29,684,395 192,058,036 8,157,951 (2,493,965 ) b 2.58 % Franklin Utilities Fund, Class R6 2,793,829 142,639 119,465 2,817,003 42,339,559 1,454,388 132,671 b 0.85 % Institutional Fiduciary Trust Money Market Portfolio 292,053,115 197,665,123 462,115,283 27,602,955 27,602,955 — — 0.14 % Mutual European Fund, Class R6 2,114,849 856,175 408,223 2,562,801 63,454,952 1,171,747 4,276,652 2.28 % Templeton China World Fund, Class R6 427,738 29,082 72,094 384,726 13,803,953 259,912 1,005,652 1.58 % Templeton Foreign Fund, Class R6 9,868,178 529,881 2,302,317 8,095,742 66,385,081 1,134,237 3,652,692 0.91 % Templeton Frontier Markets Fund, Class R6 1,569,088 56,406 276,412 1,349,082 24,661,210 493,560 682,460 b 1.63 % Templeton Global Bond Fund, Advisor Class 13,069,762 7,999,140 21,068,902 — — c 1,669,489 24,039,195 — Templeton Global Total Return Fund, Class R6 — 21,651,045 260,902 21,390,143 288,553,023 11,447,761 (243,767 ) 3.49 % Total $ 1,557,017,528 $ 39,499,589 $ 50,678,449 Annual Report | 71 Franklin Templeton Fund Allocator Series Notes to Fin a nci a l St a tements (continued) 7. I NVESTMENTS IN U NDERLYING F UNDS (continued) % of Underlying Number of Number of Fund Shares Shares Held Shares Value at Realized Outstanding at Beginning Gross Gross Held at End End of Investment Capital Held at End Underlying Funds of Year a Additions Reductions of Year Year Income Gain (Loss) of Year Franklin Templeton Moderate Allocation Fund Franklin Biotechnology Discovery Fund, Class R6 — 163,236 1,075 162,161 $ 21,517,179 $ — $ 1,344,441 b 1.75 % Franklin DynaTech Fund, Class R6 2,594,971 643,226 64,228 3,173,969 143,685,571 — 5,612,062 b 7.05 % Franklin Flex Cap Growth Fund, Class R6 1,448,594 211,855 101,023 1,559,426 88,824,923 — 12,769,272 b 2.52 % Franklin Gold and Precious Metals Fund, Advisor Class 868,205 — 868,205 — — c — 5,200,427 — Franklin Growth Fund, Class R6 6,162,727 49,077 774,581 5,437,223 354,561,290 3,111,127 4,265,133 3.66 % Franklin Growth Opportunities Fund, Class R6 1,709,119 215,243 39,133 1,885,229 58,366,704 — 1,377,637 b 6.57 % Franklin High Income Fund, Advisor Class 17,572,561 205,260 17,777,821 — — c 430,022 2,764,514 — Franklin International Growth Fund, Class R6 — 1,037,451 115,647 921,804 10,453,260 46,060 16,616 3.59 % Franklin International Small Cap Growth Fund, Class R6 4,302,421 500,818 579,560 4,223,679 95,370,671 806,429 1,456,166 b 5.40 % Franklin Limited Maturity U.S. Government Securities Fund, Class R6 — 4,019,890 4,019,890 — — c 653,642 (632,225 ) — Franklin Low Duration Total Return Fund, Class R6 — 19,675,358 — 19,675,358 199,704,888 916,530 — 9.79 % Franklin MicroCap Value Fund, Class R6 1,152,605 37,642 586,076 604,171 24,420,599 100,219 4,438,427 b 4.27 % Franklin Pelagos Commodities Strategy Fund 4,872,521 377,729 41,188 5,209,062 47,246,194 — (27,184 ) 46.64 % Franklin Pelagos Managed Futures Strategy Fund 439,387 72,243 — 511,630 4,128,851 — — 34.86 % Franklin Real Estate Securities Fund, Class R6 2,204,890 41,717 46,737 2,199,870 37,749,773 730,837 10,855 8.75 % Franklin Rising Dividends Fund, Class R6 4,898,880 58,381 101,241 4,856,020 235,079,920 2,772,562 660,050 1.55 % Franklin Small Cap Growth Fund, Class R6 — 734,276 9,460 724,816 14,170,156 — 482,037 b 1.06 % Franklin Strategic Income Fund, Class R6 — 10,670,983 — 10,670,983 111,725,188 2,225,208 1,012,180 b 1.32 % Franklin Templeton Emerging Market Debt Opportunities Fund 5,320,004 634,410 761,134 5,193,280 60,709,438 2,836,026 34,362 b 10.17 % Franklin Total Return Fund, Class R6 16,701,571 4,522,999 21,224,570 — — c 5,543,923 281,148 — Franklin U.S. Government Securities Fund, Class R6 36,475,547 9,046,234 10,343,289 35,178,492 227,604,840 9,655,361 (2,504,201 ) 3.06 % 72 | Annual Report Franklin Templeton Fund Allocator Series Notes to Fin a nci a l St a tements (continued) 7. I NVESTMENTS IN U NDERLYING F UNDS (continued) % of Underlying Number of Number of Fund Shares Shares Held Shares Value at Realized Outstanding at Beginning Gross Gross Held at End End of Investment Capital Held at End Underlying Funds of Year a Additions Reductions of Year Year Income Gain (Loss) of Year Franklin Templeton Moderate Allocation Fund (continued) Franklin Utilities Fund, Class R6 6,808,619 259,944 144,174 6,924,389 $ 104,073,567 $ 3,553,920 $ 321,600 b 2.10 % Institutional Fiduciary Trust Money Market Portfolio 212,902,609 291,285,085 462,746,283 41,441,411 41,441,411 — — 0.22 % Mutual European Fund, Class R6 4,858,140 1,486,536 696,167 5,648,509 139,857,073 2,592,378 8,833,920 b 5.03 % Templeton China World Fund, Class R6 849,325 49,968 101,199 798,094 28,635,595 539,175 2,067,774 b 3.27 % Templeton Foreign Fund, Class R6 20,986,465 960,663 3,943,122 18,004,006 147,632,853 2,522,415 6,429,683 b 2.02 % Templeton Frontier Markets Fund, Class R6 3,671,761 95,512 451,518 3,315,755 60,611,999 1,213,066 1,306,583 b 4.00 % Templeton Global Bond Fund, Advisor Class 19,641,605 5,681,187 25,322,792 — — c 2,002,299 34,044,730 — Templeton Global Total Return Fund, Class R6 — 25,067,740 — 25,067,740 338,163,815 13,384,701 — 4.09 % Total $ 2,595,735,758 $ 55,635,900 $ 91,566,007 Franklin Templeton Growth Allocation Fund Franklin Biotechnology Discovery Fund, Class R6 — 109,355 398 108,957 $ 14,457,542 $ — $ 896,776 b 1.17 % Franklin DynaTech Fund, Class R6 1,798,014 517,487 26,691 2,288,810 103,614,426 — 3,982,609 b 5.08 % Franklin Flex Cap Growth Fund, Class R6 946,428 165,562 59,048 1,052,942 59,975,601 — 8,265,015 b 1.70 % Franklin Gold and Precious Metals Fund, Advisor Class 553,693 — 553,693 — — c — 6,628,908 — Franklin Growth Fund, Class R6 3,947,614 146,362 495,062 3,598,914 234,685,152 2,059,263 2,086,358 2.42 % Franklin Growth Opportunities Fund, Class R6 1,254,464 203,492 16,852 1,441,104 44,616,569 — 1,029,040 b 5.02 % Franklin High Income Fund, Advisor Class 2,682,171 31,330 2,713,501 — — c 65,636 409,821 — Franklin International Growth Fund, Class R6 — 688,877 8,946 679,931 7,710,422 33,974 (4,723 ) 2.65 % Franklin International Small Cap Growth Fund, Class R6 2,820,910 436,292 39,102 3,218,100 72,664,701 614,433 639,734 b 4.11 % Franklin Limited Maturity U.S. Government Securities Fund, Class R6 — 607,233 607,233 — — c 89,581 (85,735 ) — Franklin Low Duration Total Return Fund, Class R6 — 3,219,778 — 3,219,778 32,680,746 149,986 — 1.60 % Franklin MicroCap Value Fund, Class R6 832,697 41,841 419,873 454,665 18,377,570 75,419 2,291,183 b 3.21 % Annual Report | 73 Franklin Templeton Fund Allocator Series Notes to Fin a nci a l St a tements (continued) 7. I NVESTMENTS IN U NDERLYING F UNDS (continued) % of Underlying Number of Number of Fund Shares Shares Held Shares Value at Realized Outstanding at Beginning Gross Gross Held at End End of Investment Capital Held at End Underlying Funds of Year a Additions Reductions of Year Year Income Gain (Loss) of Year Franklin Templeton Growth Allocation Fund (continued) Franklin Pelagos Commodities Strategy Fund 3,453,477 54,700 2,337,589 1,170,588 $ 10,617,231 $ — $ (3,349,069 ) 10.48 % Franklin Pelagos Managed Futures Strategy Fund 307,611 — 197,614 109,997 887,677 — (381,136 ) 7.50 % Franklin Real Estate Securities Fund, Class R6 1,536,830 80,084 19,483 1,597,431 27,411,911 522,945 (26,730 ) 6.35 % Franklin Rising Dividends Fund, Class R6 3,262,908 145,482 40,791 3,367,599 163,025,467 1,922,743 85,736 1.08 % Franklin Small Cap Growth Fund, Class R6 — 486,484 5,454 481,030 9,404,141 — 312,242 b 0.71 % Franklin Strategic Income Fund, Class R6 — 1,848,131 — 1,848,131 19,349,935 382,502 175,302 b 0.23 % Franklin Templeton Emerging Market Debt Opportunities Fund 1,276,536 106,882 518,020 865,398 10,116,502 472,590 (11,645 ) b 1.70 % Franklin Total Return Fund, Class R6 2,827,257 1,117,580 3,944,837 — — c 957,338 645,912 — Franklin U.S. Government Securities Fund, Class R6 6,674,053 2,408,359 2,900,057 6,182,355 39,999,836 1,712,863 (573,823 ) 0.54 % Franklin Utilities Fund, Class R6 4,284,413 311,961 54,354 4,542,020 68,266,557 2,283,233 129,355 b 1.38 % Institutional Fiduciary Trust Money Market Portfolio 41,941,349 220,732,626 235,581,637 27,092,338 27,092,338 — — 0.14 % Mutual European Fund, Class R6 3,110,714 922,865 101,349 3,932,230 97,362,019 1,808,540 5,549,822 b 3.50 % Templeton China World Fund, Class R6 563,919 56,128 7,297 612,750 21,985,482 413,961 908,837 b 2.51 % Templeton Foreign Fund, Class R6 13,001,656 1,070,051 1,126,465 12,945,242 106,150,982 1,813,667 3,458,878 b 1.46 % Templeton Frontier Markets Fund, Class R6 2,584,415 161,720 33,493 2,712,642 49,587,097 992,417 378,576 b 3.27 % Templeton Global Bond Fund, Advisor Class 3,491,297 1,959,071 5,450,368 — — c 387,058 8,878,594 — Templeton Global Total Return Fund, Class R6 — 4,770,218 411,281 4,358,937 58,802,065 2,327,071 (61,692 ) 0.71 % Total $ 1,298,841,969 $ 19,085,220 $ 42,258,145 a Effective May 1, 2013, the Underlying Fund’s shares were exchanged from Advisor Class to Class R6, if applicable. b Includes realized gain distributions received. c As of December 31, 2013, no longer held by the fund. d Rounds to less than 0.01%. 74 | Annual Report Franklin Templeton Fund Allocator Series Notes to Fin a nci a l St a tements (continued) 8. S PECIAL S ERVICING A GREEMENT The Funds participated in a Special Servicing Agreement (SSA) with the Underlying Funds and certain service providers of the Funds and of the Underlying Funds. Under the SSA, each Underlying Fund may pay a portion of the Funds expenses (other than any asset allocation and distribution fees) to the extent such payments are less than the amount of the benefits realized or expected to be realized by the Underlying Fund (e.g., due to reduced costs associated with servicing accounts) from the investment in the Underlying Fund by the Funds. The amount of expenses borne by the Underlying Funds during the year ended December 31, 2013 is noted in the Statements of Operations. Effective May 1, 2013, the SSA was discontinued until further notice and approval by the Board. 9. C REDIT F ACILITY The Funds, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $1.5 billion (Global Credit Facility) which, after an extension of the original terms, matured on February 14, 2014. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Effective February 14, 2014, the Borrowers renewed the Global Credit Facility which matures on February 13, 2015. Under the terms of the Global Credit Facility, the Funds shall, in addition to interest charged on any borrowings made by the Funds and other costs incurred by the Funds, pay their share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon their relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.07% based upon the unused portion of the Global Credit Facility. These fees are reflected in other expenses on the Statements of Operations. During the year ended December 31, 2013, the Funds did not use the Global Credit Facility. 10. F AIR V ALUE M EASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) Annual Report | 75 Franklin Templeton Fund Allocator Series Notes to Fin a nci a l St a tements (continued) 10. F AIR V ALUE M EASUREMENTS (continued) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of December 31, 2013, in valuing the Funds assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Tot a l Fr a nklin Templeton Conserv a tive Alloc a tion Fund Assets: I n vestme n ts i n Sec u rities: I n vestme n ts i n U n derlyi n g F un ds a n d Excha n ge Traded F un ds a $ $ $  $ Short Term I n vestme n ts   Total I n vestme n ts i n Sec u rities $ $ $  $ Fr a nklin Templeton Moder a te Alloc a tion Fund Assets: I n vestme n ts i n Sec u rities: I n vestme n ts i n U n derlyi n g F un ds a n d Excha n ge Traded F un ds a $ $ $  $ Short Term I n vestme n ts   Total I n vestme n ts i n Sec u rities $ $ $  $ Fr a nklin Templeton Growth Alloc a tion Fund Assets: I n vestme n ts i n Sec u rities: I n vestme n ts i n U n derlyi n g F un ds a n d Excha n ge Traded F un ds a $ $ $  $ Short Term I n vestme n ts   Total I n vestme n ts i n Sec u rities $ $ $  $ a For detailed Underlying Fund and ETF categories, see the accompanying Statements of Investments. 76 | Annual Report Franklin Templeton Fund Allocator Series Notes to Fin a nci a l St a tements (continued) 11. N EW A CCOUNTING P RONOUNCEMENTS In June 2013, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2013-08, Investment Companies (Topic 946): Amendments to the Scope, Measurement, and Disclosure Requirements. The ASU modifies the criteria used in defining an investment company under U.S. Generally Accepted Accounting Principles and also sets forth certain measurement and disclosure requirements. Under the ASU, an entity that is registered under the 1940 Act automatically qualifies as an investment company. The ASU is effective for interim and annual reporting periods beginning after December 15, 2013. Management has reviewed the requirements and believes the adoption of this ASU will not have a material impact on the financial statements. 12. S UBSEQUENT E VENTS The Funds have evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure other than those already disclosed in the financial statements. A BBREVIATIONS Selected Portfolio ETF - Excha n ge Traded F un d Annual Report | 77 Franklin Templeton Fund Allocator Series Report of Independent Registered Public Accounting Firm To the Bo a rd of Trustees a nd Sh a reholders of Fr a nklin Templeton Fund Alloc a tor Series In our opinion, the accompanying statement of assets and liabilities, including the statement of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Franklin Templeton Conservative Allocation Fund, Franklin Templeton Moderate Allocation Fund and Franklin Templeton Growth Allocation Fund (separate portfolios of Franklin Templeton Fund Allocator Series, hereafter referred to as the Funds) at December 31, 2013, the results of each of their operations for the year then ended, the changes in each of their net assets for each of the two years in the period then ended and the financial highlights for each of the periods presented, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at December 31, 2013 by correspondence with the custodian and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP San Francisco, California February 14, 2014 78 | Annual Report Franklin Templeton Fund Allocator Series T a x Inform a tion (un a udited) Under Section 852(b)(3)(C) of the Internal Revenue Code (Code), the Funds hereby report the maximum amount allowable but no less than the following amounts as long term capital gain dividends for the fiscal year ended December 31, 2013: Fr a nklin Fr a nklin Fr a nklin Templeton Templeton Templeton Conserv a tive Moder a te Growth Alloc a tion Fund Alloc a tion Fund Alloc a tion Fund $ $ $ Under Section 871(k)(2)(C) of the Code, the Franklin Templeton Moderate Target Fund hereby reports the maximum amount allowable but no less than $469,264 as a short term capital gain dividend for purposes of the tax imposed under Section 871(a)(1)(A) of the Code for the fiscal year ended December 31, 2013. Under Section 854(b)(1)(A) of the Code, the Funds hereby report the following percentage amounts of the ordinary income dividends as income qualifying for the dividends received deduction for the fiscal year ended December 31, 2013: Fr a nklin Fr a nklin Fr a nklin Templeton Templeton Templeton Conserv a tive Moder a te Growth Alloc a tion Fund Alloc a tion Fund Alloc a tion Fund % % % Under Section 854(b)(1)(B) of the Code, the Funds hereby report the maximum amount allowable but no less than the following amounts as qualified dividends for purposes of the maximum rate under Section 1(h)(11) of the Code for the fiscal year ended December 31, 2013: Fr a nklin Fr a nklin Fr a nklin Templeton Templeton Templeton Conserv a tive Moder a te Growth Alloc a tion Fund Alloc a tion Fund Alloc a tion Fund $ $ $ Distributions, including qualified dividend income, paid during calendar year 2013 will be reported to shareholders on Form 1099-DIV by mid-February 2014. Shareholders are advised to check with their tax advisors for information on the treatment of these amounts on their individual income tax returns. During the fiscal year ended December 31, 2013, the Funds, a qualified fund of funds under Section 852(g)(2) of Code, received an allocation of foreign taxes paid from one or more of its underlying funds. As shown in the table below, the Fund hereby reports to shareholders the foreign source income and foreign taxes paid by underlying funds, pursuant to Section 853 of the Code. This written statement will allow shareholders of record on December 27, 2013, to treat their proportionate share of foreign taxes paid by the underlying funds as having been paid directly by them. The shareholder shall consider these amounts as foreign taxes paid in the tax year in which they receive the Fund distribution. Annual Report | 79 Franklin Templeton Fund Allocator Series Tax Information (unaudited) (continued) The following table provides a detailed analysis of foreign tax paid, foreign source income, and foreign qualified dividends as reported by the Funds, to Class A, Class C, Class R, Class R6 and Advisor Class shareholders of record. Foreign Tax Foreign Source Foreign Qualified Class Paid Per Share Income Per Share Dividends Per Share Franklin Templeton Conservative Allocation Fund Class A $ $ $ Class C $ $ $ Class R $ $ $ Class R6 $ $ $ Advisor Class $ $ $ Franklin Templeton Moderate Allocation Fund Class A $ $ $ Class C $ $ $ Class R $ $ $ Class R6 $ $ $ Advisor Class $ $ $ Franklin Templeton Growth Allocation Fund Class A $ $ $ Class C $ $ $ Class R $ $ $ Class R6 $ $ $ Advisor Class $ $ $ Foreign Tax Paid Per Share (Column 1) is the amount per share available to you, as a tax credit (assuming you held your shares in the Fund for a minimum of 16 days during the 31-day period beginning 15 days before the ex-dividend date of the Funds distribution to which the foreign taxes relate), or, as a tax deduction. Foreign Source Income Per Share (Column 2) is the amount per share of income dividends attributable to foreign securities held by the underlying funds, plus any foreign taxes withheld on these dividends. The amounts reported include foreign source qualified dividends that have not been adjusted for the rate differential applicable to such dividend income. 1 Foreign Qualified Dividends Per Share (Column 3) is the amount per share of foreign source qualified dividends, plus any foreign taxes withheld on these dividends. These amounts represent the portion of the Foreign Source Income reported to you in column 2 that were derived from qualified foreign securities held by the underlying funds. 1 80 | Annual Report Franklin Templeton Fund Allocator Series T a x Inform a tion (un a udited) (continued) By mid-February 2014, shareholders will receive Form 1099-DIV which will include their share of taxes paid and foreign source income distributed during the calendar year 2013. The Foreign Source Income reported on Form 1099-DIV has not been adjusted for the rate differential on foreign source qualified dividend income. Shareholders are advised to check with their tax advisors for information on the treatment of these amounts on their 2013 individual income tax returns. 1 Qualified dividends are taxed at reduced long term capital gains tax rates. In determining the amount of foreign tax credit that may be applied against the U.S. tax liability of individuals receiving foreign source qualified dividends, adjustments may be required to the foreign tax credit limitation calculation to reflect the rate differential applicable to such dividend income. The rules however permit certain individuals to elect not to apply the rate differential adjustments for capital gains and/or dividends for any taxable year. Please consult your tax advisor and the instructions to Form 1116 for more information. Annual Report | 81 Franklin Templeton Fund Allocator Series Bo a rd Members a nd Officers The name, year of birth and address of the officers and board members, as well as their affiliations, positions held with the Trust, principal occupations during at least the past five years and number of portfolios overseen in the Franklin Templeton Investments fund complex are shown below. Generally, each board member serves until that person’s successor is elected and qualified. Independent Bo a rd Members Number of Portfolios in N a me, Ye a r of Birth Length of Fund Complex Overseen Other Directorships Held a nd Address Position Time Served by Bo a rd Member * During a t Le a st the P a st 5 Ye a rs H a rris J. Ashton (1932) Trustee Since 1995 141 Bar-S Foods (meat packing company) One Franklin Parkway (1981-2010). San Mateo, CA 94403-1906 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Director of various companies; and formerly, Director, RBC Holdings, Inc. (bank holding company) (until 2002); and President, Chief Executive Officer and Chairman of the Board, General Host Corporation (nursery and craft centers) (until 1998). S a m Ginn (1937) Trustee Since 2007 114 ICO Global Communications One Franklin Parkway (Holdings) Limited (satellite company) San Mateo, CA 94403-1906 (2006-2010), Chevron Corporation (global energy company) (1989-2009), Hewlett-Packard Company (technology company) (1996-2002), Safeway, Inc. (grocery retailer) (1991-1998) and TransAmerica Corporation (insurance company) (1989-1999). Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Private investor; Chairman, First Responder Network Authority (FirstNet) (interoperable wireless broadband network) (2012); and formerly, Chairman of the Board, Vodafone AirTouch, PLC (wireless company) (1999-2000); Chairman of the Board and Chief Executive Officer, AirTouch Communications (cellular communications) (1993-1998) and Pacific Telesis Group (telephone holding company) (1988-1994). Edith E. Holid a y (1952) Trustee Since 1998 141 Hess Corporation (exploration and One Franklin Parkway refining of oil and gas), H.J. Heinz San Mateo, CA 94403-1906 Company (processed foods and allied products) (1994-2013), RTI International Metals, Inc. (manu- facture and distribution of titanium), Canadian National Railway (railroad) and White Mountains Insurance Group, Ltd. (holding company). Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Director or Trustee of various companies and trusts; and formerly, Assistant to the President of the United States and Secretary of the Cabinet (1990-1993); General Counsel to the United States Treasury Department (1989-1990); and Counselor to the Secretary and Assistant Secretary for Public Affairs and Public Liaison – United States Treasury Department (1988-1989). 82 | Annual Report Number of Portfolios in N a me, Ye a r of Birth Length of Fund Complex Overseen Other Directorships Held a nd Address Position Time Served by Bo a rd Member * During a t Le a st the P a st 5 Ye a rs J. Mich a el Luttig (1954) Trustee Since 2009 141 Boeing Capital Corporation (aircraft One Franklin Parkway financing) (2006-2013). San Mateo, CA 94403-1906 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Executive Vice President, General Counsel and member of Executive Council, The Boeing Company (aerospace company); and formerly, Federal Appeals Court Judge, U.S. Court of Appeals for the Fourth Circuit (1991-2006). Fr a nk A. Olson (1932) Trustee Since 2007 141 Hess Corporation (exploration and One Franklin Parkway refining of oil and gas) (1998-2013). San Mateo, CA 94403-1906 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Chairman Emeritus, The Hertz Corporation (car rental) (since 2000) (Chairman of the Board (1980-2000) and Chief Executive Officer (1977-1999)); and formerly, Chairman of the Board, President and Chief Executive Officer, UAL Corporation (airlines) (until 1987). L a rry D. Thompson (1945) Trustee Since 2007 141 Cbeyond, Inc. (business communica- One Franklin Parkway tions provider) (2010-2012), The San Mateo, CA 94403-1906 Southern Company (energy company) (2010-2012) and The Washington Post Company (education and media organization). Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Executive Vice President – Government Affairs, General Counsel and Corporate Secretary, PepsiCo, Inc. (consumer products) (July 2012); and formerly, John A. Sibley Professor of Corporate and Business Law, University of Georgia School of Law (2011-2012); Senior Vice President – Government Affairs, General Counsel and Secretary, PepsiCo, Inc. (2004-2011); Senior Fellow of The Brookings Institution (2003-2004); Visiting Professor, University of Georgia School of Law (2004); and Deputy Attorney General, U.S. Department of Justice (2001-2003). John B. Wilson (1959) Lead Trustee since 114 None One Franklin Parkway Independent 2006 and Lead San Mateo, CA 94403-1906 Trustee Independent Trustee since 2008 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: President, Staples Europe (office supplies) (2012); President and Founder, Hyannis Port Capital, Inc. (real estate and private equity investing); serves on private and non-profit boards; and formerly, Chief Operating Officer and Executive Vice President, Gap, Inc. (retail) (1996-2000); Chief Financial Officer and Executive Vice President – Finance and Strategy, Staples, Inc. (1992-1996); Senior Vice President – Corporate Planning, Northwest Airlines, Inc. (airlines) (1990-1992); and Vice President and Partner, Bain & Company (consulting firm) (1986-1990). Annual Report | 83 Interested Bo a rd Members a nd Officers Number of Portfolios in N a me, Ye a r of Birth Length of Fund Complex Overseen Other Directorships Held a nd Address Position Time Served by Bo a rd Member * During a t Le a st the P a st 5 Ye a rs ** Gregory E. Johnson (1961) Trustee Since 2007 152 None One Franklin Parkway San Mateo, CA 94403-1906 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Chairman of the Board, Member – Office of the Chairman, Director, President and Chief Executive Officer, Franklin Resources, Inc.; officer and/or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 44 of the investment companies in Franklin Templeton Investments; and Chairman, Investment Company Institute. ** Rupert H. Johnson, Jr. (1940) Chairman of Chairman of the 141 None One Franklin Parkway the Board and Board and Trustee San Mateo, CA 94403-1906 Trustee since June 2013 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Vice Chairman, Member – Office of the Chairman and Director, Franklin Resources, Inc.; Director, Franklin Advisers, Inc.; Senior Vice President, Franklin Advisory Services, LLC; and officer and/or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 41 of the investment companies in Franklin Templeton Investments. Alison E. B a ur (1964) Vice President Since 2012 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Deputy General Counsel, Franklin Templeton Investments; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 46 of the investment companies in Franklin Templeton Investments. L a ur a F. Fergerson (1962) Chief Since 2009 Not Applicable Not Applicable One Franklin Parkway Executive San Mateo, CA 94403-1906 Officer – Finance and Administration Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Senior Vice President, Franklin Templeton Services, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. G a ston G a rdey (1967) Treasurer, Since 2009 Not Applicable Not Applicable One Franklin Parkway Chief Financial San Mateo, CA 94403-1906 Officer and Chief Accounting Officer Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Director, Fund Accounting, Franklin Templeton Investments; and officer of 27 of the investment companies in Franklin Templeton Investments. 84 | Annual Report N a me, Ye a r of Birth Length of Fund Complex Overseen Other Directorships Held a nd Address Position Time Served by Bo a rd Member * During a t Le a st the P a st 5 Ye a rs Aliy a S. Gordon (1973) Vice President Since 2009 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Senior Associate General Counsel, Franklin Templeton Investments; officer of 46 of the investment companies in Franklin Templeton Investments; and formerly, Litigation Associate, Steefel, Levitt & Weiss, LLP (2000-2004). Steven J. Gr a y (1955) Vice President Since 2009 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Senior Associate General Counsel, Franklin Templeton Investments; Vice President, Franklin Templeton Distributors, Inc.; and officer of 46 of the investment companies in Franklin Templeton Investments. Selen a L. Holmes (1965) Vice President Since 2012 Not Applicable Not Applicable 100 Fountain Parkway – AML St. Petersburg, FL 33716-1205 Compliance Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Director, Global Compliance Monitoring; and officer of 46 of the investment companies in Franklin Templeton Investments. Edw a rd B. J a mieson (1948) President and Since 2010 Not Applicable Not Applicable One Franklin Parkway Chief San Mateo, CA 94403-1906 Executive Officer – Investment Management Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: President, Chief Investment Officer and Director, Franklin Advisers, Inc.; Executive Vice President, Franklin Templeton Institutional, LLC; and officer and/or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 10 of the investment companies in Franklin Templeton Investments. Kimberly H. Novotny (1972) Vice President Since March 2013 Not Applicable Not Applicable 300 S.E. 2nd Street Fort Lauderdale, FL 33301-1923 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Associate General Counsel, Franklin Templeton Investments; Vice President and Secretary, Fiduciary Trust International of the South; Vice President, Templeton Investment Counsel, LLC; Assistant Secretary, Franklin Resources, Inc.; and officer of 46 of the investment companies in Franklin Templeton Investments. Robert C. Rosselot (1960) Chief Since March 2013 Not Applicable Not Applicable 300 S.E. 2nd Street Compliance Fort Lauderdale, FL 33301-1923 Officer Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Director, Global Compliance, Franklin Templeton Investments; officer of 46 of the investment companies in Franklin Templeton Investments; and formerly, Senior Associate General Counsel, Franklin Templeton Investments (2007-2013); and Secretary and Vice President, Templeton Group of Funds (2004-2013). Annual Report | 85 Number of Portfolios in N a me, Ye a r of Birth Length of Fund Complex Overseen Other Directorships Held a nd Address Position Time Served by Bo a rd Member * During a t Le a st the P a st 5 Ye a rs K a ren L. Skidmore (1952) Vice President Since 2006 Not Applicable Not Applicable One Franklin Parkway and Secretary San Mateo, CA 94403-1906 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Senior Associate General Counsel, Franklin Templeton Investments; and officer of 46 of the investment companies in Franklin Templeton Investments. Cr a ig S. Tyle (1960) Vice President Since 2005 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: General Counsel and Executive Vice President, Franklin Resources, Inc.; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 46 of the investment companies in Franklin Templeton Investments. Lori A. Weber (1964) Vice President Since 2011 Not Applicable Not Applicable 300 S.E. 2nd Street Fort Lauderdale, FL 33301-1923 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Senior Associate General Counsel, Franklin Templeton Investments; Assistant Secretary, Franklin Resources, Inc.; Vice President and Secretary, Templeton Investment Counsel, LLC; Vice President, Fiduciary Trust International of the South; and officer of 46 of the investment companies in Franklin Templeton Investments. *We base the number of portfolios on each separate series of the U.S. registered investment companies within the Franklin Templeton Investments fund complex. These portfolios have a common investment manager or affiliated investment managers. **Gregory E. Johnson is considered to be an interested person of the Fund under the federal securities laws due to his position as an officer and director of Franklin Resources, Inc. (Resources), which is the parent company of the Fund’s investment manager and distributor. Rupert H. Johnson, Jr. is considered to be an interested person of the Fund under the federal securities laws due to his position as officer and director and major shareholder of Resources. Note 1: Rupert H. Johnson, Jr. is the uncle of Gregory E. Johnson. Note 2: Officer information is current as of the date of this report. It is possible that after this date, information about officers may change. Note 3: Effective June 13, 2013, Charles B. Johnson ceased to be a trustee of the Fund. The Sarbanes-Oxley Act of 2002 and Rules adopted by the Securities and Exchange Commission require the Fund to disclose whether the Fund’s Audit Committee includes least one member who is an audit committee financial expert within the meaning of such Act and Rules. The Fund’s Board has determined that there is at least one such financial expert on the Audit Committee and has designated John B. Wilson as its audit committee financial expert. The Board believes that Mr. Wilson qualifies as such an expert in view of his extensive business background and experience, including service as chief financial officer of Staples, Inc. from 1992 to 1996. Mr. Wilson has been a Member and Chairman of the Fund’s Audit Committee since 2006. As a result of such background and experience, the Board believes that Mr. Wilson has acquired an understanding of generally accepted accounting principles and financial statements, the general application of such principles in connection with the accounting estimates, accruals and reserves, and analyzing and evaluating financial statements that present a breadth and level of complexity of accounting issues generally comparable to those the Fund, as well as an understanding of internal controls and procedures for financial reporting and an understanding of audit committee functions. Mr. Wilson is an independent Board member as that term is defined under the relevant Securities and Exchange Commission Rules and Releases. The Statement of Additional Information (SAI) includes additional information about the board members and is available, without charge, upon request. Shareholders may call (800) DIAL BEN/342-5236 to request the SAI. 86 | Annual Report Franklin Templeton Fund Allocator Series Sh a reholder Inform a tion Proxy Voting Policies a nd Procedures The Trusts investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trusts complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Trusts proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Qu a rterly St a tement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Householding of Reports a nd Prospectuses You will receive each Funds financial reports every six months as well as an annual updated summary prospectus (prospectus available upon request). To reduce Fund expenses, we try to identify related shareholders in a household and send only one copy of the financial reports and summary prospectus. This process, called householding, will continue indefinitely unless you instruct us otherwise. If you prefer not to have these documents householded, please call us at (800) 632-2301. At any time you may view current prospectuses/summary prospectuses and financial reports on our website. If you choose, you may receive these documents through electronic delivery. Annual Report | 87 This page i n te n tio n ally left bla n k. Contents Shareholder Letter 1 Annual Report Report of Independent Financial Highlights and Registered Public Economic and Market Overview 3 Statements of Investments 23 Accounting Firm 47 Franklin Templeton Corefolio Allocation Fund 5 Financial Statements 33 Tax Information 48 Franklin Templeton Founding Notes to Funds Allocation Fund 14 Financial Statements 37 Board Members and Officers 50 Shareholder Information 55 | 1 Annual Report Economic and Market Overview The 12 months under review were characterized by reinvigorated policy support and an economic recovery in developed markets. However, differences in global economic trends corresponded with increasingly divergent monetary policies, and growth in emerging market economies tended to slow. The central banks of key developed markets generally reaffirmed their accommodative monetary stances while some emerging market counterparts tightened policy rates as they sought to control inflation and currency depreciation. In the U.S., economic growth and employment trends generally exceeded expectations, underpinned by consumer and business spending and rising inventories. Historically low mortgage rates and improving sentiment aided the housing market recovery, evidenced by solid new and existing home sales, rising home prices, low inventories and multi-year lows in new foreclosures. The U.S. Federal Reserve Board (Fed) expanded its asset purchase program to $85 billion per month from $40 billion early in the year. After encouraging economic and employment reports, the Fed announced in December it would reduce its monthly bond purchases by $10 billion beginning in January 2014; however, the Fed committed to keeping interest rates low. In October, the federal government temporarily shut down after Congress failed to authorize routine federal funding amid a disagreement over a new health care law. However, Congress subsequently agreed to fund the government through early 2014 and later passed a two-year budget deal that could ease automatic spending cuts and lower the risk of another shutdown. Outside the U.S., the eurozone emerged from its longest recession on record during the second half of 2013 and Japans growth moderated. The European Central Bank reduced its policy rate to a record low and pledged to maintain systemic support following political turmoil in Greece, Spain, Portugal and Italy. Germanys re-election of Chancellor Angela Merkel was largely perceived as a vote of support for ongoing eurozone reform measures. In Asia, the Bank of Japan set an explicit inflation target and pledged to double bond purchases in an unprecedented wave of policy reform. The U.S. dollar fell versus the euro but rose versus the Japanese yen in 2013. Growth in many emerging markets moderated based on lower domestic demand, falling exports and weakening commodity prices. Political turmoil in certain emerging markets, the Feds potential tapering of its asset purchase program and the Chinese central banks effort to tighten liquidity to curb real estate and credit speculation led to a sell-off in emerging market equities Annual Report | 3 and a sharp depreciation in regional currencies against the U.S. dollar. Central banks in Brazil, India and Indonesia raised interest rates in the second half of 2013 as they sought to curb inflation. The stock market rally in developed markets accelerated during 2013 amid redoubled central bank commitments, continued corporate earnings strength and increasing signs of economic progress. Emerging market stocks rebounded toward period-end, although Latin American stocks trailed their emerging market peers. Oil prices rallied in the third quarter and rose for the year mainly owing to supply concerns related to geopolitical turmoil, but gold posted its largest annual price decline in more than three decades. Increasingly divergent economic and political circumstances during the period resulted in declining market correlations, which many bottom-up investors perceived as more favorable. The foregoing information reflects our analysis and opinions as of December 31, 2013. The information is not a complete analysis of every aspect of any market, country, industry, security or fund. Statements of fact are from sources considered reliable. 4 | Annual Report Franklin Templeton Corefolio Allocation Fund Your Fund’s Go a l a nd M a in Investments: Franklin Templeton Corefolio Allocation Fund seeks capital appreciation through investments in a combination of Franklin Flex Cap Growth Fund, Franklin Growth Fund, Mutual Shares Fund and Templeton Growth Fund. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit fr a nklintempleton.com or call (800) 342-5236 for most recent month-end performance. Perform a nce Overview Franklin Templeton Corefolio Allocation Fund – Class A delivered a +31.01% AAA cumulative total return for the 12 months under review. In comparison, its benchmarks, the Standard & Poor’s 500 Index (S&P 500 ® ), which is a broad measure of U.S. stock performance, generated a +32.39% total return, and the MSCI World Index, which tracks equity performance in global developed markets, produced a +27.36% total return. 1 You can find the Fund’s long-term performance data in the Performance Summary beginning on page 7. 1. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The indexes are unmanaged and include reinvested distributions. One cannot invest directly in an index, and an index is not representative of the Fund’s portfolio. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s SOI, which begins on page 27. Annual Report | Investment Str a tegy The Fund invests its assets allocated approximately 25% each in Franklin Flex Cap Growth Fund, Franklin Growth Fund, Mutual Shares Fund and Templeton Growth Fund. These underlying funds, in turn, invest primarily in U.S. and foreign equity securities and, to a lesser extent, fixed income and money market securities. As market conditions affect the underlying funds, we rebalance the Funds allocations to maintain the predetermined weightings in each underlying fund whenever the actual allocations exceed plus or minus 3% of the fixed allocation percentages. Portfolio Review The Funds performance can be attributed largely to maintaining a relatively static allocation among domestic and foreign equities, fixed income securities, and short-term investments and other net assets, and to the actual performance of the selected underlying funds. During the period under review, Franklin Flex Cap Growth Fund  Class R6 outperformed the S&P 500, while Franklin Growth Fund  Class R6 and Mutual Shares Fund  Class R6 underperformed the index. Templeton Growth Fund  Class R6 outperformed the MSCI World Index. Thank you for your continued participation in Franklin Templeton Corefolio Allocation Fund. We look forward to serving your future investment needs. CFA ® is a trademark owned by CFA Institute. The foregoing information reflects our analysis, opinions and portfolio holdings as of December 31, 2013, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 6 | Annual Report Performance Summary as of 12/31/13 Fr a nklin Templeton Corefolio Alloc a tion Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price a nd Distribution Inform a tion Cl a ss A (Symbol: FTCOX) Ch a nge 12/31/13 12/31/12 Net Asset Val u e (NAV) +$ $ $ Distributions (1/1/1312/31/13) Divide n d I n come $ Cl a ss C (Symbol: FTCLX) Ch a nge 12/31/13 12/31/12 Net Asset Val u e (NAV) +$ $ $ Distributions (1/1/1312/31/13) Divide n d I n come $ Cl a ss R (Symbol: n/ a ) Ch a nge 12/31/13 12/31/12 Net Asset Val u e (NAV) +$ $ $ Distributions (1/1/1312/31/13) Divide n d I n come $ Advisor Cl a ss (Symbol: FCAZX) Ch a nge 12/31/13 12/31/12 Net Asset Val u e (NAV) +$ $ $ Distributions (1/1/1312/31/13) Divide n d I n come $ Annual Report | 7 Performance Summary (continued) Perform a nce 1 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Cl a ss A: 5.75% maxim u m i n itial sales charge; Cl a ss C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Cl a ss R/Advisor Cl a ss: n o sales charges. Cl a ss A 1-Ye a r 5-Ye a r 10-Ye a r C u m u lative Total Ret u r n 2 + % + % + % Average A nnu al Total Ret u r n 3 + % + % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Total A nnu al Operati n g Expe n ses 5 % Cl a ss C 1-Ye a r 5-Ye a r 10-Ye a r C u m u lative Total Ret u r n 2 + % + % + % Average A nnu al Total Ret u r n 3 + % + % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Total A nnu al Operati n g Expe n ses 5 % Cl a ss R 1-Ye a r 5-Ye a r 10-Ye a r C u m u lative Total Ret u r n 2 + % + % + % Average A nnu al Total Ret u r n 3 + % + % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Total A nnu al Operati n g Expe n ses 5 % Advisor Cl a ss 1-Ye a r 5-Ye a r 10-Ye a r C u m u lative Total Ret u r n 2 + % + % + % Average A nnu al Total Ret u r n 3 + % + % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Total A nnu al Operati n g Expe n ses 5 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to fr a nklintempleton.com or call (800) 342-5236 . 8 | Annual Report Performance Summary (continued) Tot a l Return Index Comp a rison for a Hypothetic a l $10,000 Investment 1 Total return represents the change in value of an investment over the periods shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged indexes include reinvestment of any income or distributions. They differ from the Fund in composition and do not pay management fees or expenses. One cannot invest directly in an index. Annual Report | 9 10 | Annual Report Performance Summary (continued) Endnotes All investments involve risks, including possible loss of principal. Because the Fund invests in underlying funds that may engage in a variety of investment strategies involving certain risks, this Fund of funds may be subject to those same risks. Stock prices fluctuate, sometimes rapidly and dramatically, due to factors affecting individual companies, particular industries or sectors, or general market conditions. Foreign investing carries additional risks such as currency and market volatility and political or social instability, risks that are heightened in developing countries. Smaller or relatively new or unseasoned companies can be particularly sensitive to changing economic conditions, and their prospects for growth are less certain than those of larger, more established companies. Value securities may not increase in price as anticipated or may decline further in value. These and other risks, including investments in specialized industry sectors such as the technology sector, which has been among the most volatile in the market, are discussed in the Funds prospectus. Class C: Class R: These shares have higher annual fees and expenses than Class A shares. Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. The Fund has a fee waiver associated with its investments in a Franklin Templeton money fund, contractually guaranteed through at least its current fiscal year end. Fund investment results reflect the fee waiver, to the extent applicable; without this reduction, the results would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 6. Source: © 2014 Morningstar. The S&P 500 is a market capitalization-weighted index of 500 stocks designed to measure total U.S. equity market performance. The MSCI World Index is a free float-adjusted, market capitalization-weighted index designed to measure equity market performance in global developed markets. Annual Report | 11 Your Funds Expenses Fr a nklin Templeton Corefolio Alloc a tion Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actu a l Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetic a l Ex a mple for Comp a rison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 12 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Ending Expenses P a id Expenses P a id Account V a lue Account V a lue During Period * During Period ** Cl a ss A 7/1/13 12/31/13 7/1/13 12/31/13 7/1/1312/31/13 Act u al $ Hypothetical (5% ret u r n before expe n ses) $ Cl a ss C Act u al $ Hypothetical (5% ret u r n before expe n ses) $ Cl a ss R Act u al $ Hypothetical (5% ret u r n before expe n ses) $ Advisor Cl a ss Act u al $ Hypothetical (5% ret u r n before expe n ses) $ *Expenses are calculated using the most recent six-month expense ratio excluding expenses of the underlying funds, annualized for each class (A: 0.47%; C: 1.19%; R: 0.69%; and Advisor: 0.19%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. **Expenses are calculated using the most recent six-month expense ratio including expenses of the underlying funds, annualized for each class (A: 1.06%; C: 1.78%; R: 1.28%; and Advisor: 0.78%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Annual Report | 13 Franklin Templeton Founding Funds Allocation Fund Your Fund’s Go a ls a nd M a in Investments: Franklin Templeton Founding Funds Allocation Fund’s principal investment goal is capital appreciation, with a secondary goal of income. The Fund invests in an equally weighted combination of Franklin Income Fund, Mutual Shares Fund and Templeton Growth Fund. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit fr a nklintempleton.com or call (800) 342-5236 for most recent month-end performance. Asset Allocation* Franklin Templeton Founding Funds Allocation Fund Based on Total Net Assets as of 12/31/13 Domestic Equity 33.2% Forei g n Equity 33.2% Domestic Hybri d 33.0% S hort-Term Investments & Other Net Assets 0.6% *The asset allocation is based on the Statement of Investments (SOI), which classifies each underlying fund into a broad asset class. This annual report for Franklin Templeton Founding Funds Allocation Fund covers the fiscal year ended December 31, 2013. Perform a nce Overview Franklin Templeton Founding Funds Allocation Fund – Class A delivered a +23.64% cumulative total return for the 12 months under review. In comparison, its benchmarks, the Standard & Poor’s 500 Index (S&P 500), which is a broad measure of U.S. stock performance, generated a +32.39% total return, and the MSCI World Index, which tracks equity performance in global developed markets, produced a +27.36% total return. 1 You can find the Fund’s long-term performance data in the Performance Summary beginning on page 16. Investment Str a tegy The Fund invests its assets in an equally weighted combination of Franklin Income Fund, Mutual Shares Fund and Templeton Growth Fund. These underlying funds, in turn, invest primarily in U.S. and foreign equity securities and, to a lesser extent, fixed income and money market securities. As market conditions affect the underlying funds, we rebalance the Fund’s allocations to maintain the predetermined equal weightings of approximately 33 1 / 3 % of total net assets in each underlying fund whenever the actual allocations exceed plus or minus 3% of the fixed allocation percentages. 1. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The indexes are unmanaged and include reinvested distributions. One cannot invest directly in an index, and an index is not representative of the Fund’s portfolio. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s SOI, which begins on page 32. 14 | Annual Report Portfolio Review The Funds performance can be attributed largely to maintaining a relatively static allocation among domestic and foreign equities, fixed income securities, and short-term investments and other net assets, and to the actual performance of the selected underlying funds. During the period under review, Franklin Income Fund  Class R6 and Mutual Shares Fund  Class R6 underperformed the S&P 500. Templeton Growth Fund  Class R6 outperformed the MSCI World Index. Thank you for your continued participation in Franklin Templeton Founding Funds Allocation Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of December 31, 2013, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Annual Report | 15 Performance Summary as of 12/31/13 Fr a nklin Templeton Founding Funds Alloc a tion Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price a nd Distribution Inform a tion Cl a ss A (Symbol: FFALX) Ch a nge 12/31/13 12/31/12 Net Asset Val u e (NAV) +$ $ $ Distributions (1/1/1312/31/13) Divide n d I n come $ Cl a ss C (Symbol: FFACX) Ch a nge 12/31/13 12/31/12 Net Asset Val u e (NAV) +$ $ $ Distributions (1/1/1312/31/13) Divide n d I n come $ Cl a ss R (Symbol: FFARX) Ch a nge 12/31/13 12/31/12 Net Asset Val u e (NAV) +$ $ $ Distributions (1/1/1312/31/13) Divide n d I n come $ Advisor Cl a ss (Symbol: FFAAX) Ch a nge 12/31/13 12/31/12 Net Asset Val u e (NAV) +$ $ $ Distributions (1/1/1312/31/13) Divide n d I n come $ 16 | Annual Report Performance Summary (continued) Perform a nce 1 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Cl a ss A: 5.75% maxim u m i n itial sales charge; Cl a ss C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Cl a ss R/Advisor Cl a ss: n o sales charges. Cl a ss A 1-Ye a r 5-Ye a r 10-Ye a r C u m u lative Total Ret u r n 2 + % + % + % Average A nnu al Total Ret u r n 3 + % + % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Total A nnu al Operati n g Expe n ses 5 % Cl a ss C 1-Ye a r 5-Ye a r 10-Ye a r C u m u lative Total Ret u r n 2 + % + % + % Average A nnu al Total Ret u r n 3 + % + % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Total A nnu al Operati n g Expe n ses 5 % Cl a ss R 1-Ye a r 5-Ye a r 10-Ye a r C u m u lative Total Ret u r n 2 + % + % + % Average A nnu al Total Ret u r n 3 + % + % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Total A nnu al Operati n g Expe n ses 5 % Advisor Cl a ss 1-Ye a r 5-Ye a r 10-Ye a r C u m u lative Total Ret u r n 2 + % + % + % Average A nnu al Total Ret u r n 3 + % + % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Total A nnu al Operati n g Expe n ses 5 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to fr a nklintempleton.com or call (800) 342-5236 . Annual Report | 17 Performance Summary (continued) Tot a l Return Index Comp a rison for a Hypothetic a l $10,000 Investment 1 Total return represents the change in value of an investment over the periods shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged indexes include reinvestment of any income or distributions. They differ from the Fund in composition and do not pay management fees or expenses. One cannot invest directly in an index. 18 | Annual Report Annual Report | 19 Performance Summary (continued) Endnotes All investments involve risks, including possible loss of principal. Because the Fund invests in underlying funds that may engage in a variety of investment strategies involving certain risks, the Fund may be subject to these same risks. Stock prices fluctuate, sometimes rapidly and dramatically, due to factors affecting individual companies, particular industries or sectors, or general market conditions. Bonds are affected by changes in interest rates and the creditworthiness of their issuers. Bond prices generally move in the opposite direction of interest rates. Thus, as the prices of bonds adjust to a rise in interest rates, the Funds share price may decline. Higher yielding, lower rated corporate bonds entail a greater degree of credit risk compared to investment-grade securities. Foreign investing carries additional risks such as currency and market volatility and political or social instability, risks that are heightened in developing countries. Value securities may not increase in price as anticipated or may decline further in value. The Funds prospectus also includes a description of the main investment risks. Class C: Class R: These shares have higher annual fees and expenses than Class A shares. Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. The Fund has a fee waiver associated with its investments in a Franklin Templeton money fund, contractually guaranteed through at least its current fiscal year end. Fund investment results reflect the fee waiver, to the extent applicable; without this reduction, the results would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 6. Source: © 2014 Morningstar. The S&P 500 is a market capitalization-weighted index of 500 stocks designed to measure total U.S. equity market performance. The MSCI World Index is a free float-adjusted, market capitalization-weighted index designed to measure equity market performance in global developed markets. 20 | Annual Report Your Funds Expenses Fr a nklin Templeton Founding Funds Alloc a tion Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actu a l Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetic a l Ex a mple for Comp a rison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 21 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Ending Expenses P a id Expenses P a id Account V a lue Account V a lue During Period * During Period ** Cl a ss A 7/1/13 12/31/13 7/1/13 12/31/13 7/1/1312/31/13 Act u al $ Hypothetical (5% ret u r n before expe n ses) $ Cl a ss C Act u al $ Hypothetical (5% ret u r n before expe n ses) $ Cl a ss R Act u al $ Hypothetical (5% ret u r n before expe n ses) $ Advisor Cl a ss Act u al $ Hypothetical (5% ret u r n before expe n ses) $ *Expenses are calculated using the most recent six-month expense ratio excluding expenses of the underlying funds, annualized for each class (A: 0.41%; C: 1.16%; R: 0.66%; and Advisor: 0.16%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. **Expenses are calculated using the most recent six-month expense ratio including expenses of the underlying funds, annualized for each class (A: 1.00%; C: 1.75%; R: 1.25%; and Advisor: 0.75%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 22 | Annual Report Franklin Templeton Fund Allocator Series Fin a nci a l Highlights Fr a nklin Templeton Corefolio Alloc a tion Fund Ye a r Ended December 31, Cl a ss A Per sh a re oper a ting perform a nce (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b,c Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from n et i n vestme n t i n come a n d short term gai n s received from U n derlyi n g F un ds ) Net asset val u e, e n d of year $ Total ret u r n d % % )% % % R a tios to a ver a ge net a ssets Expe n ses before waiver a n d payme n ts by affiliates e % Expe n ses n et of waiver a n d payme n ts by affiliates e % Net i n vestme n t i n come c % Supplement a l d a t a Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds in which the Fund invests. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. e Does not include expenses of the Underlying Funds in which the Fund invests. The weighted average indirect expenses of the Underlying Funds was 0.65% for the year ended December 31, 2013. Annual Report | The accompanying notes are an integral part of these financial statements. | 23 Franklin Templeton Fund Allocator Series Fin a nci a l Highlights (continued) Fr a nklin Templeton Corefolio Alloc a tion Fund Ye a r Ended December 31, Cl a ss C Per sh a re oper a ting perform a nce (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 13.45 $ 11.82 $ 12.30 $ 10.99 $ 8.40 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b,c (—) d 0.02 0.02 0.06 0.05 Net realized a n d un realized gai n s (losses) 4.04 1.64 (0.47 ) 1.30 2.61 Total from i n vestme n t operatio n s 4.04 1.66 (0.45 ) 1.36 2.66 Less distrib u tio n s from n et i n vestme n t i n come a n d short term gai n s received from U n derlyi n g F un ds (0.05 ) (0.03 ) (0.03 ) (0.05 ) (0.07 ) Net asset val u e, e n d of year $ 17.44 $ 13.45 $ 11.82 $ 12.30 $ 10.99 Total ret u r n e 30.09 % 14.04 % (3.67 )% 12.39 % 31.80 % R a tios to a ver a ge net a ssets Expe n ses before waiver a n d payme n ts by affiliates f 1.15 % 1.07 % 1.10 % 1.17 % 1.23 % Expe n ses n et of waiver a n d payme n ts by affiliates f 1.15 % 1.07 % 1.10 % 1.10 % 1.10 % Net i n vestme n t i n come (loss) c (0.03 )% 0.15 % 0.18 % 0.54 % 0.59 % Supplement a l d a t a Net assets, e n d of year (000’s) $ 176,332 $ 142,879 $ 138,447 $ 162,084 $ 113,040 Portfolio t u r n over rate 5.90 % 2.14 % 2.50 % 21.72 % 2.01 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds in which the Fund invests. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. f Does not include expenses of the Underlying Funds in which the Fund invests. The weighted average indirect expenses of the Underlying Funds was 0.65% for the year ended December 31, 2013. 24 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Templeton Fund Allocator Series Fin a nci a l Highlights (continued) Fr a nklin Templeton Corefolio Alloc a tion Fund Ye a r Ended December 31, Cl a ss R Per sh a re oper a ting perform a nce (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b,c Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from n et i n vestme n t i n come a n d short term gai n s received from U n derlyi n g F un ds ) Net asset val u e, e n d of year $ Total ret u r n % % )% % % R a tios to a ver a ge net a ssets Expe n ses before waiver a n d payme n ts by affiliates d % Expe n ses n et of waiver a n d payme n ts by affiliates d % Net i n vestme n t i n come c % Supplement a l d a t a Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds in which the Fund invests. d Does not include expenses of the Underlying Funds in which the Fund invests. The weighted average indirect expenses of the Underlying Funds was 0.65% for the year ended December 31, 2013. Annual Report | The accompanying notes are an integral part of these financial statements. | 25 Franklin Templeton Fund Allocator Series Fin a nci a l Highlights (continued) Fr a nklin Templeton Corefolio Alloc a tion Fund Ye a r Ended December 31, Advisor Cl a ss Per sh a re oper a ting perform a nce (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b,c Net realized a n d un realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distrib u tio n s from n et i n vestme n t i n come a n d short term gai n s received from U n derlyi n g F un ds ) Net asset val u e, e n d of year $ Total ret u r n % % )% % % R a tios to a ver a ge net a ssets Expe n ses before waiver a n d payme n ts by affiliates d % Expe n ses n et of waiver a n d payme n ts by affiliates d % Net i n vestme n t i n come c % Supplement a l d a t a Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds in which the Fund invests. d Does not include expenses of the Underlying Funds in which the Fund invests. The weighted average indirect expenses of the Underlying Funds was 0.65% for the year ended December 31, 2013. 26 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Templeton Fund Allocator Series St a tement of Investments, December 31, 2013 Fr a nklin Templeton Corefolio Alloc a tion Fund Sh a res V a lue Investments in Underlying Funds a Domestic Equity 75.2% b Fra n kli n Flex Cap Growth F un d, Class R6 3,338,423 $ 190,156,597 Fra n kli n Growth F un d, Class R6 2,905,310 189,455,278 M u t u al Shares F un d, Class R6 6,575,955 186,296,813 565,908,688 Foreign Equity 24.8% Templeto n Growth F un d I n c., Class R6 7,464,658 186,243,208 Tot a l Investments in Underlying Funds before Short Term Investments (Cost $547,752,850) 100.0% 752,151,896 Short Term Investments (Cost $686,704) 0.1% Money M a rket Funds 0.1% a,b I n stit u tio n al Fid u ciary Tr u st Mo n ey Market Portfolio 686,704 686,704 Tot a l Investments in Underlying Funds (Cost $548,439,554) 100.1% 752,838,600 Other Assets, less Li a bilities (0.1)% (983,912 ) Net Assets 100.0% $ 751,854,688 a See Note 6 regarding investments in Underlying Funds. b Non-income producing. Annual Report | The accompanying notes are an integral part of these financial statements. | 27 Franklin Templeton Fund Allocator Series Fin a nci a l Highlights Fr a nklin Templeton Founding Funds Alloc a tion Fund Ye a r Ended December 31, Cl a ss A Per sh a re oper a ting perform a nce (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 11.14 $ 9.88 $ 10.46 $ 9.82 $ 7.83 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b,c 0.32 0.35 0.35 0.36 0.33 Net realized a n d un realized gai n s (losses) 2.29 1.28 (0.55 ) 0.66 2.06 Total from i n vestme n t operatio n s 2.61 1.63 (0.20 ) 1.02 2.39 Less distrib u tio n s from n et i n vestme n t i n come (0.38 ) (0.37 ) (0.38 ) (0.38 ) (0.40 ) Net asset val u e, e n d of year $ 13.37 $ 11.14 $ 9.88 $ 10.46 $ 9.82 Total ret u r n d 23.64 % 16.76 % (1.95 )% 10.61 % 31.05 % R a tios to a ver a ge net a ssets Expe n ses before waiver a n d payme n ts by affiliates e 0.39 % 0.33 % 0.34 % 0.41 % 0.44 % Expe n ses n et of waiver a n d payme n ts by affiliates e 0.39 % 0.33 % 0.34 % 0.35 % 0.37 % Net i n vestme n t i n come c 2.63 % 3.24 % 3.36 % 3.61 % 3.94 % Supplement a l d a t a Net assets, e n d of year (000’s) $ 4,170,045 $ 3,766,640 $ 3,773,080 $ 4,771,043 $ 5,333,275 Portfolio t u r n over rate 3.04 % 3.59 % 3.69 % 3.99 % 4.32 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds in which the Fund invests. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. e Does not include expenses of the Underlying Funds in which the Fund invests. The weighted average indirect expenses of the Underlying Funds was 0.63% for the year ended December 31, 2013. 28 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Templeton Fund Allocator Series Fin a nci a l Highlights (continued) Fr a nklin Templeton Founding Funds Alloc a tion Fund Ye a r Ended December 31, Cl a ss C Per sh a re oper a ting perform a nce (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 10.99 $ 9.75 $ 10.32 $ 9.70 $ 7.74 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b,c 0.23 0.26 0.27 0.28 0.27 Net realized a n d un realized gai n s (losses) 2.25 1.27 (0.54 ) 0.64 2.02 Total from i n vestme n t operatio n s 2.48 1.53 (0.27 ) 0.92 2.29 Less distrib u tio n s from n et i n vestme n t i n come (0.29 ) (0.29 ) (0.30 ) (0.30 ) (0.33 ) Net asset val u e, e n d of year $ 13.18 $ 10.99 $ 9.75 $ 10.32 $ 9.70 Total ret u r n d 22.69 % 15.87 % (2.65 )% 9.69 % 30.11 % R a tios to a ver a ge net a ssets Expe n ses before waiver a n d payme n ts by affiliates e 1.14 % 1.08 % 1.09 % 1.16 % 1.18 % Expe n ses n et of waiver a n d payme n ts by affiliates e 1.14 % 1.08 % 1.09 % 1.10 % 1.11 % Net i n vestme n t i n come c 1.88 % 2.49 % 2.61 % 2.86 % 3.20 % Supplement a l d a t a Net assets, e n d of year (000’s) $ 1,829,111 $ 1,657,087 $ 1,743,292 $ 2,252,033 $ 2,573,664 Portfolio t u r n over rate 3.04 % 3.59 % 3.69 % 3.99 % 4.32 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds in which the Fund invests. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. e Does not include expenses of the Underlying Funds in which the Fund invests. The weighted average indirect expenses of the Underlying Funds was 0.63% for the year ended December 31, 2013. Annual Report | The accompanying notes are an integral part of these financial statements. | 29 Franklin Templeton Fund Allocator Series Fin a nci a l Highlights (continued) Fr a nklin Templeton Founding Funds Alloc a tion Fund Ye a r Ended December 31, Cl a ss R Per sh a re oper a ting perform a nce (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 11.16 $ 9.89 $ 10.48 $ 9.84 $ 7.84 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b,c 0.29 0.31 0.35 0.34 0.31 Net realized a n d un realized gai n s (losses) 2.29 1.30 (0.58 ) 0.65 2.07 Total from i n vestme n t operatio n s 2.58 1.61 (0.23 ) 0.99 2.38 Less distrib u tio n s from n et i n vestme n t i n come (0.35 ) (0.34 ) (0.36 ) (0.35 ) (0.38 ) Net asset val u e, e n d of year $ 13.39 $ 11.16 $ 9.89 $ 10.48 $ 9.84 Total ret u r n 23.28 % 16.52 % (2.27 )% 10.31 % 30.83 % R a tios to a ver a ge net a ssets Expe n ses before waiver a n d payme n ts by affiliates d 0.64 % 0.58 % 0.59 % 0.66 % 0.68 % Expe n ses n et of waiver a n d payme n ts by affiliates d 0.64 % 0.58 % 0.59 % 0.60 % 0.61 % Net i n vestme n t i n come c 2.38 % 2.99 % 3.11 % 3.36 % 3.70 % Supplement a l d a t a Net assets, e n d of year (000’s) $ 10,597 $ 10,058 $ 11,922 $ 12,568 $ 13,331 Portfolio t u r n over rate 3.04 % 3.59 % 3.69 % 3.99 % 4.32 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds in which the Fund invests. d Does not include expenses of the Underlying Funds in which the Fund invests. The weighted average indirect expenses of the Underlying Funds was 0.63% for the year ended December 31, 2013. 30 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Templeton Fund Allocator Series Fin a nci a l Highlights (continued) Fr a nklin Templeton Founding Funds Alloc a tion Fund Ye a r Ended December 31, Advisor Cl a ss Per sh a re oper a ting perform a nce (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 11.20 $ 9.93 $ 10.52 $ 9.87 $ 7.87 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b,c 0.39 0.38 0.39 0.40 0.39 Net realized a n d un realized gai n s (losses) 2.26 1.29 (0.57 ) 0.66 2.03 Total from i n vestme n t operatio n s 2.65 1.67 (0.18 ) 1.06 2.42 Less distrib u tio n s from n et i n vestme n t i n come (0.41 ) (0.40 ) (0.41 ) (0.41 ) (0.42 ) Net asset val u e, e n d of year $ 13.44 $ 11.20 $ 9.93 $ 10.52 $ 9.87 Total ret u r n 23.93 % 17.08 % (1.78 )% 10.95 % 31.35 % R a tios to a ver a ge net a ssets Expe n ses before waiver a n d payme n ts by affiliates d 0.14 % 0.08 % 0.09 % 0.16 % 0.18 % Expe n ses n et of waiver a n d payme n ts by affiliates d 0.14 % 0.08 % 0.09 % 0.10 % 0.11 % Net i n vestme n t i n come c 2.88 % 3.49 % 3.61 % 3.86 % 4.20 % Supplement a l d a t a Net assets, e n d of year (000’s) $ 114,369 $ 71,487 $ 72,427 $ 71,126 $ 63,994 Portfolio t u r n over rate 3.04 % 3.59 % 3.69 % 3.99 % 4.32 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds in which the Fund invests. d Does not include expenses of the Underlying Funds in which the Fund invests. The weighted average indirect expenses of the Underlying Funds was 0.63% for the year ended December 31, 2013. Annual Report | The accompanying notes are an integral part of these financial statements. | 31 Franklin Templeton Fund Allocator Series St a tement of Investments, December 31, 2013 Fr a nklin Templeton Founding Funds Alloc a tion Fund Sh a res V a lue Investments in Underlying Funds a Domestic Equity 33.2% M u t u al Shares F un d, Class R6 71,806,661 $ 2,034,282,703 Domestic Hybrid 33.0% Fra n kli n I n come F un d, Class R6 838,143,077 2,019,924,816 Foreign Equity 33.2% Templeto n Growth F un d I n c., Class R6 81,555,713 2,034,815,040 Tot a l Investments in Underlying Funds before Short Term Investments (Cost $5,545,903,313) 99.4% 6,089,022,559 Short Term Investments (Cost $45,704,595) 0.7% Money M a rket Funds 0.7% a,b I n stit u tio n al Fid u ciary Tr u st Mo n ey Market Portfolio 45,704,595 45,704,595 Tot a l Investments in Underlying Funds (Cost $5,591,607,908) 100.1% 6,134,727,154 Other Assets, less Li a bilities (0.1)% (10,605,069 ) Net Assets 100.0% $ 6,124,122,085 a See Note 6 regarding investments in Underlying Funds. b Non-income producing. 32 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Templeton Fund Allocator Series Fin a nci a l St a tements St a tements of Assets a nd Li a bilities December 31, 2013 Fr a nklin Fr a nklin Templeton Templeton Corefolio Founding Funds Alloc a tion Fund Alloc a tion Fund Assets: I n vestme n ts i n U n derlyi n g F un ds: (Note 6) Cost $ $ Val u e $ $ Receivables from capital shares sold Other assets 16 Total assets Liabilities: Payables: Capital shares redeemed Admi n istrative fees Distrib u tio n fees Tra n sfer age n t fees Accr u ed expe n ses a n d other liabilities Total liabilities Net assets, at val u e $ $ Net assets co n sist of: Paid-i n capital $ $ U n distrib u ted n et i n vestme n t i n come Net un realized appreciatio n (depreciatio n ) Acc u m u lated n et realized gai n (loss) ) ) Net assets, at val u e $ $ Annual Report | The accompanying notes are an integral part of these financial statements. | 33 Franklin Templeton Fund Allocator Series Fin a nci a l St a tements (continued) St a tements of Assets a nd Li a bilities (continued) December 31, 2013 Fr a nklin Fr a nklin Templeton Templeton Corefolio Founding Funds Alloc a tion Fund Alloc a tion Fund Cl a ss A: Net assets, at val u e $ $ Shares o u tsta n di n g Net asset val u e per share a $ $ Maxim u m offeri n g price per share ( n et asset val u e per share ÷ 94.25%) $ $ Cl a ss C: Net assets, at val u e $ $ Shares o u tsta n di n g Net asset val u e a n d maxim u m offeri n g price per share a $ $ Cl a ss R: Net assets, at val u e $ $ Shares o u tsta n di n g Net asset val u e a n d maxim u m offeri n g price per share $ $ Advisor Cl a ss: Net assets, at val u e $ $ Shares o u tsta n di n g Net asset val u e a n d maxim u m offeri n g price per share $ $ a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. 34 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Templeton Fund Allocator Series Fin a nci a l St a tements (continued) St a tements of Oper a tions for the year e n ded December 31, 2013 Fr a nklin Fr a nklin Templeton Templeton Templeton Corefolio Founding Funds Alloc a tion Fund Alloc a tion Fund I n vestme n t i n come: Divide n ds from U n derlyi n g F un ds (Note 6) $ 7,573,560 $ 175,430,636 Expe n ses: Admi n istrative fees (Note 3a) 201,513 1,733,951 Distrib u tio n fees: (Note 3b) Class A 1,432,486 9,962,677 Class B 3,178 35,987 Class C 1,572,562 17,382,190 Class R 8,890 51,497 Tra n sfer age n t fees: (Note 3d) Class A 773,416 5,223,340 Class B 554 5,016 Class C 241,964 2,268,106 Class R 2,750 13,457 Advisor Class 18,942 106,665 Reports to shareholders 66,811 538,298 Registratio n a n d fili n g fees 74,375 153,253 Professio n al fees 31,808 70,071 Tr u stees’ fees a n d expe n ses 4,688 41,612 Other 7,202 49,675 Expe n ses bor n e by U n derlyi n g F un ds (Note 7) (356,362 ) (2,263,748 ) Total expe n ses 4,084,777 35,372,047 Net i n vestme n t i n come 3,488,783 140,058,589 Realized a n d un realized gai n s (losses): Net realized gai n (loss) from: Sale of i n vestme n ts i n U n derlyi n g F un ds (Note 6) 12,955,491 58,304,930 Realized gai n distrib u tio n by U n derlyi n g F un ds 24,974,709 — Net realized gai n (loss) 37,930,200 58,304,930 Net cha n ge i n un realized appreciatio n (depreciatio n ) o n i n vestme n ts i n U n derlyi n g F un ds 139,431,540 1,023,954,491 Net realized a n d un realized gai n (loss) 177,361,740 1,082,259,421 Net i n crease (decrease) i n n et assets res u lti n g from operatio n s $ 180,850,523 $ 1,222,318,010 Annual Report | The accompanying notes are an integral part of these financial statements. | 35 Franklin Templeton Fund Allocator Series Fin a nci a l St a tements (continued) St a tements of Ch a nges in Net Assets Fr a nklin Templeton Fr a nklin Templeton Corefolio Alloc a tion Fund Founding Funds Alloc a tion Fund Ye a r Ended December 31, Ye a r Ended December 31, I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come $ 3,488,783 $ 4,169,918 $ 140,058,589 $ 170,201,757 Net realized gai n (loss) from U n derlyi n g F un ds 37,930,200 21,012,932 58,304,930 (11,105,539 ) Net cha n ge i n un realized appreciatio n (depreciatio n ) o n i n vestme n ts i n U n derlyi n g F un ds 139,431,540 57,758,458 1,023,954,491 708,660,878 Net i n crease (decrease) i n n et assets res u lti n g from operatio n s 180,850,523 82,941,308 1,222,318,010 867,757,096 Distrib u tio n s to shareholders from: Net i n vestme n t i n come a n d short term gai n s received from U n derlyi n g F un ds: Class A (5,135,871 ) (4,029,814 ) (118,824,164 ) (127,242,038 ) Class B — (24,175 ) — (1,344,544 ) Class C (539,100 ) (304,941 ) (39,966,252 ) (44,880,709 ) Class R (13,603 ) (12,993 ) (276,644 ) (315,322 ) Advisor Class (179,676 ) (117,263 ) (3,156,020 ) (2,550,398 ) Total distrib u tio n s to shareholders (5,868,250 ) (4,489,186 ) (162,223,080 ) 176,333,011 Capital share tra n sactio n s: (Note 2) Class A (21,298,297 ) (25,871,568 ) (322,569,398 ) (464,323,347 ) Class B (3,233,173 ) (21,587,349 ) (34,596,414 ) (178,686,934 ) Class C (7,437,082 ) (13,935,555 ) (144,240,609 ) (293,143,365 ) Class R (419,907 ) (53,130 ) (1,342,610 ) (3,219,844 ) Advisor Class 1,932,643 1,312,010 28,225,950 (9,692,136 ) Total capital share tra n sactio n s (30,455,816 ) (60,135,592 ) (474,523,081 ) (949,065,626 ) Net i n crease (decrease) i n n et assets 144,526,457 18,316,530 585,571,849 (257,641,541 ) Net assets: Begi nn i n g of year 607,328,231 589,011,701 5,538,550,236 5,796,191,777 E n d of year $ 751,854,688 $ 607,328,231 $ 6,124,122,085 $ 5,538,550,236 U n distrib u ted n et i n vestme n t i n come i n cl u ded i n n et assets: E n d of year $ 186,306 $ 965,622 $ 1,934,226 $ 24,098,717 36 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Templeton Fund Allocator Series Notes to Fin a nci a l St a tements 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin Templeton Fund Allocator Series (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of fourteen separate funds, two of which are included in this report (Funds). The financial statements of the remaining funds in the Trust are presented separately. The Funds invest primarily in Franklin Templeton mutual funds (Underlying Funds). The Funds offer four classes of shares: Class A, Class C, Class R, and Advisor Class. Effective March 1, 2013, all Class B shares were converted to Class A. Each class of shares differs by its initial sales load, contingent deferred sales charges, voting rights on matters affecting a single class, its exchange privilege and fees primarily due to differing arrangements for distribution and transfer agent fees. The accounting policies of the Underlying Funds are outlined in their respective shareholder reports. A copy of the Underlying Funds shareholder reports, in which each fund invests, is available on the U.S. Securities and Exchange Commission (SEC) website at sec.gov or at the SECs Public Reference Room in Washington, D.C. The Underlying Funds shareholder reports are not covered by this report. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Investments in the Underlying Funds are valued at their closing net asset value each trading day. b. Income Taxes It is each funds policy to qualify as a regulated investment company under the Internal Revenue Code. Each fund intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and if applicable, excise taxes. As a result, no provision for U.S. federal income taxes is required Each fund recognizes the tax benefits of uncertain tax positions only when the position is more likely than not to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of December 31, 2013, and for all open tax years, each fund has determined that no liability for unrecognized tax benefits is required in each funds financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. Annual Report | 37 Franklin Templeton Fund Allocator Series Notes to Fin a nci a l St a tements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) c. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Estimated expenses are accrued daily. Dividend income is recorded on the ex-dividend date. Distributions to shareholders are recorded on the ex-dividend date and are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Common expenses incurred by the Trust are allocated among the Funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. The Funds indirectly bear their proportionate share of expenses from the Underlying Funds. Since the Underlying Funds have varied expense levels and the Funds may own different proportions of the Underlying Funds at different times, the amount of expenses incurred indirectly by the Funds will vary. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. d. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. e. Guarantees and Indemnifications Under the Trusts organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Funds, enters into contracts with service providers that contain general indemnification clauses. The Trusts maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. 38 | Annual Report Franklin Templeton Fund Allocator Series Notes to Fin a nci a l St a tements (continued) 2. S HARES OF B ENEFICIAL I NTEREST At December 31, 2013, there were an unlimited number of shares authorized (without par value). Transactions in the Funds shares were as follows: Fr a nklin Templeton Fr a nklin Templeton Corefolio Founding Funds Alloc a tion Fund Alloc a tion Fund Sh a res Amount Sh a res Amount Cl a ss A Sh a res: Year e n ded December 31, 2013 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) ) $ ) ) $ ) Year e n ded December 31, 2012 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) ) $ ) ) $ ) Cl a ss B Sh a res a : Year e n ded December 31, 2013 Shares sold $ $ Shares redeemed ) Net i n crease (decrease) ) $ ) ) $ ) Year e n ded December 31, 2012 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) ) $ ) ) $ ) Cl a ss C Sh a res: Year e n ded December 31, 2013 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) ) $ ) ) $ ) Year e n ded December 31, 2012 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) ) $ ) ) $ ) Annual Report | 39 Franklin Templeton Fund Allocator Series Notes to Fin a nci a l St a tements (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Fr a nklin Templeton Fr a nklin Templeton Corefolio Founding Funds Alloc a tion Fund Alloc a tion Fund Sh a res Amount Sh a res Amount Cl a ss R Sh a res: Year e n ded December 31, 2013 Shares sold 5,007 $ 78,357 144,102 $ 1,780,250 Shares iss u ed i n rei n vestme n t of distrib u tio n s 801 13,603 21,682 275,563 Shares redeemed (34,547 ) (511,867 ) (276,170 ) (3,398,423 ) Net i n crease (decrease) (28,739 ) $ (419,907 ) (110,386 ) $ (1,342,610 ) Year e n ded December 31, 2012 Shares sold 5,830 $ 76,583 131,805 $ 1,395,887 Shares iss u ed i n rei n vestme n t of distrib u tio n s 994 12,993 29,729 314,580 Shares redeemed (11,336 ) (142,706 ) (465,313 ) (4,930,311 ) Net i n crease (decrease) (4,512 ) $ (53,130 ) (303,779 ) $ (3,219,844 ) Advisor Cl a ss Sh a res: Year e n ded December 31, 2013 Shares sold 240,034 $ 3,782,420 3,668,813 $ 47,263,232 Shares iss u ed i n rei n vestme n t of distrib u tio n s 9,794 169,184 221,108 2,845,113 Shares redeemed (125,315 ) (2,018,961 ) (1,765,654 ) (21,882,395 ) Net i n crease (decrease) 124,513 $ 1,932,643 2,124,267 $ 28,225,950 Year e n ded December 31, 2012 Shares sold 221,514 $ 2,933,041 1,630,342 $ 17,487,002 Shares iss u ed i n rei n vestme n t of distrib u tio n s 8,300 110,020 211,726 2,250,979 Shares redeemed (130,050 ) (1,731,051 ) (2,751,905 ) (29,430,117 ) Net i n crease (decrease) 99,764 $ 1,312,010 (909,837 ) $ (9,692,136 ) a Effective March 1, 2013, all the Class B Shares were converted to Class A. 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Funds are also officers and/or directors/trustees of certain of the Underlying Funds and of the following subsidiaries: Subsidi a ry Affili a tion Fra n kli n Templeto n Services, LLC (FT Services) Admi n istrative ma n ager Fra n kli n Templeto n Distrib u tors, I n c. (Distrib u tors) Pri n cipal un derwriter Fra n kli n Templeto n I n vestor Services, LLC (I n vestor Services) Tra n sfer age n t 40 | Annual Report Franklin Templeton Fund Allocator Series Notes to Fin a nci a l St a tements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) a. Administrative Fees The Funds pay an administrative fee to FT Services of 0.03% per year of the average daily net assets of each of the Funds for administrative services including monitoring and rebalancing the percentage of each Funds investment in the Underlying Funds. b. Distribution Fees The Board has adopted distribution plans for each share class, with the exception of Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Distribution fees are not charged on shares held by affiliates. Under the Funds Class A reimbursement distribution plans, the Funds reimburse Distributors for costs incurred in connection with the servicing, sale and distribution of each Funds shares up to the maximum annual plan rate for each class. Under the Class A reimbursement distribution plans, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the Funds Class B, C and R compensation distribution plans, the Funds pay Distributors for costs incurred in connection with the servicing, sale and distribution of each funds shares up to the maximum annual plan rate for each class. The plan year, for purposes of monitoring compliance with the maximum annual plan rates, is February 1 through January 31 for each fund. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Class A % Class B % Class C % Class R % The Board has set the current rate at 0.30% per year for Class A shares for the Franklin Templeton Corefolio Allocation Fund and at 0.25% per year for Class A shares for the Franklin Founding Funds Allocation Fund until further notice and approval by the Board. c. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Funds. These charges are deducted from the proceeds of sales of fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised the Funds of the following commission transactions related to the sales and redemptions of the Funds shares for the year: Fr a nklin Templeton Fr a nklin Templeton Corefolio Founding Funds Alloc a tion Fund Alloc a tion Fund Sales charges retai n ed n et of commissio n s paid to un affiliated broker/dealers $ $ CDSC retai n ed $ $ Annual Report | 41 Franklin Templeton Fund Allocator Series Notes to Fin a nci a l St a tements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) d. Transfer Agent Fees Each class of shares pays transfer agent fees to Investor Services for its performance of shareholder servicing obligations and reimburses Investor Services for out of pocket expenses incurred, including shareholding servicing fees paid to third parties. These fees are allocated daily based upon their relative proportion of such classes’ aggregate net assets. For the year ended December 31, 2013, the Funds paid transfer agent fees as noted in the Statements of Operations of which the following amounts were retained by Investor Services: Fr a nklin Templeton Fr a nklin Templeton Corefolio Founding Funds Alloc a tion Fund Alloc a tion Fund Tra n sfer age n t fees $ 694,237 $ 3,724,969 e. Waiver and Expense Reimbursements FT Services has contractually agreed in advance to waive or limit its fees and to assume as its own expense certain expenses otherwise payable by the funds so that the expenses (excluding distribution fees, and acquired fund fees and expenses) for Class A, Class C, Class R and Advisor Class of the funds do not exceed 0.10% (other than certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations, and liquidations) until April 30, 2013. Effective May 1, 2013, the contractual fee waiver was eliminated. There were no expenses waived during the year ended December 31, 2013. 4. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains. Capital loss carryforwards with no expiration, if any, must be fully utilized before those losses with expiration dates. At December 31, 2013, the capital loss carryforwards were as follows: Fr a nklin Templeton Fr a nklin Templeton Corefolio Founding Funds Alloc a tion Fund Alloc a tion Fund Capital loss carryforwards expiri n g i n : 2016 $ — $ 666,677,037 2017 13,215,638 a 1,091,470,427 2018 — 465,945,460 Lo n g term capital loss carryforwards n ot s u bject to expiratio n — 393,449,505 Total capital loss carryforwards $ 13,215,638 $ 2,617,542,429 a Includes $13,215,638 from the merged Franklin Templeton Perspectives Allocation Fund, which may be carried over to offset future capital gains, subject to certain limitations. 42 | Annual Report Franklin Templeton Fund Allocator Series Notes to Financial Statements (continued) 4. I NCOME T AXES (continued) During the year ended December 31, 2013, the Franklin Templeton Corefolio Allocation Fund and Franklin Templeton Founding Funds Allocation Fund utilized $25,609,305 and $48,379,019, respectively, of capital loss carryforwards. The tax character of distributions paid during the years ended December 31, 2013 and 2012, was as follows: Franklin Templeton Franklin Templeton Corefolio Allocation Fund Founding Funds Allocation Fund Distributions paid from ordinary income $ 5,868,250 $ 4,489,186 $ 162,223,080 $176,333,011 At December 31, 2013, the cost of investments, net unrealized appreciation (depreciation), undistributed ordinary income, and undistributed long term capital gains for income tax purposes were as follows: Franklin Franklin Templeton Templeton Corefolio Founding Funds Allocation Fund Allocation Fund Cost of investments $ 551,994,388 $ 5,620,081,364 Unrealized appreciation $ 200,844,212 $ 514,707,726 Unrealized depreciation — (61,936 ) Net unrealized appreciation (depreciation) $ 200,844,212 $ 514,645,790 Undistributed ordinary income $ 186,306 $ 1,934,226 Undistributed long term capital gains 10,027,800 — Distributable earnings $ 10,214,106 $ 1,934,226 Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatment of short term capital gains distributions from Underlying Funds, foreign capital gains tax, and wash sales. 5. I NVESTMENT T RANSACTIONS Purchases and sales of Underlying Funds (excluding short term securities) for the year ended December 31, 2013, were as follows: Franklin Templeton Franklin Templeton Corefolio Founding Funds Allocation Fund Allocation Fund Purchases $ 39,548,269 $ 175,430,636 Sales $ 47,500,000 $ 681,000,000 Annual Report | 43 Franklin Templeton Fund Allocator Series Notes to Fin a nci a l St a tements (continued) 6. I NVESTMENTS IN U NDERLYING F UNDS The Funds invest primarily in the Underlying Funds which are managed by Franklin Advisers, Inc. (Advisers), an affiliate of FT Services or an affiliate of Advisers. The Funds do not invest in the Underlying Funds for the purpose of exercising a controlling influence over the management or policies. Administrative fees paid by the Funds are reduced on assets invested in the Institutional Fiduciary Trust Money Market Portfolio (Sweep Money Fund) in an amount not to exceed the management and administrative fees paid by the Sweep Money Fund. Investments in Underlying Funds for the year ended December 31, 2013, were as follows: % of Underlying Number of Number of Fund Shares Shares Held Shares Value Realized Outstanding at Beginning Gross Gross Held at End at End Investment Capital Held at End Underlying Funds of Year a Additions Reductions of Year of Year Income Gain (Loss) of Year Franklin Templeton Corefolio Allocation Fund Franklin Flex Cap Growth Fund, Class R6 $ $  $ b % Franklin Growth Fund, Class R6 % Institutional Fiduciary Trust Money Market Portfolio    c Mutual Shares Fund, Class R6 % Templeton Growth Fund Inc., Class R6 % Total $ $ $ Franklin Templeton Founding Funds Allocation Fund Franklin Income Fund, Class R6 $ $ $ % Institutional Fiduciary Trust Money Market Portfolio   % Mutual Shares Fund, Class R6 % Templeton Growth Fund Inc., Class R6 % Total $ $ $ a Effective May 1, 2013, the Underlying Funds shares were exchanged from Advisor Class to Class R6, if applicable. b Includes realized gain distributions received. c Rounds to less than 0.01%. 44 | Annual Report Franklin Templeton Fund Allocator Series Notes to Fin a nci a l St a tements (continued) 7. S PECIAL S ERVICING A GREEMENT The Funds participated in a Special Servicing Agreement (SSA) with the Underlying Funds and certain service providers of the Funds and of the Underlying Funds. Under the SSA, each Underlying Fund may pay a portion of the Funds expenses (other than any administrative and distribution fees) to the extent such payments are less than the amount of the benefits realized or expected to be realized by the Underlying Fund (e.g., due to reduced costs associated with servicing accounts) from the investment in the Underlying Fund by the Funds. The amount of expenses borne by the Underlying Funds during the year ended December 31, 2013 is noted in the Statements of Operations. Effective May 1, 2013, the SSA was discontinued until further notice and approval by the Board. 8. C REDIT F ACILITY The Funds, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $1.5 billion (Global Credit Facility) which, after an extension of the original terms, matured on February 14, 2014. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Effective February 14, 2014, the Borrowers renewed the Global Credit Facility which matures on February 13, 2015. Under the terms of the Global Credit Facility, the Funds shall, in addition to interest charged on any borrowings made by the Funds and other costs incurred by the Funds, pay their share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon their relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.07% based upon the unused portion of the Global Credit Facility. These fees are reflected in other expenses on the Statements of Operations. During the year ended December 31, 2013, the Funds did not use the Global Credit Facility. 9. F AIR V ALUE M EASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) Annual Report | 45 Franklin Templeton Fund Allocator Series Notes to Fin a nci a l St a tements (continued) 9. F AIR V ALUE M EASUREMENTS (continued) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At December 31, 2013, all of the Funds investments in financial instruments carried at fair value were valued using Level 1 inputs. For detailed categories, see the accompanying Statements of Investments. 10. N EW A CCOUNTING P RONOUNCEMENTS In June 2013, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2013-08, Investment Companies (Topic 946): Amendments to the Scope, Measurement, and Disclosure Requirements. The ASU modifies the criteria used in defining an investment company under U.S. Generally Accepted Accounting Principles and also sets forth certain measurement and disclosure requirements. Under the ASU, an entity that is registered under the 1940 Act automatically qualifies as an investment company. The ASU is effective for interim and annual reporting periods beginning after December 15, 2013. Management has reviewed the requirements and believes the adoption of this ASU will not have a material impact on their financial statements. 11. S UBSEQUENT E VENTS The Funds have evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure other than those already disclosed. 46 | Annual Report Franklin Templeton Fund Allocator Series Report of Independent Registered Public Accounting Firm To the Bo a rd of Trustees a nd Sh a reholders of Fr a nklin Templeton Fund Alloc a tor Series In our opinion, the accompanying statements of assets and liabilities, including the statements of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Franklin Templeton Corefolio Allocation Fund and Franklin Templeton Founding Funds Allocation Fund (separate portfolios of Franklin Templeton Fund Allocator Series, hereafter referred to as the Funds) at December 31, 2013, the results of each of their operations for the year then ended, the changes in each of their net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at December 31, 2013 by correspondence with the transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP San Francisco, California February 14, 2014 Annual Report | 47 Franklin Templeton Fund Allocator Series T a x Inform a tion (un a udited) Under Section 854(b)(1)(A) of the Internal Revenue Code (Code), the Funds hereby report the following percentage amounts of the ordinary income dividends as income qualifying for the dividends received deduction for the fiscal year ended December 31, 2013: Fr a nklin Templeton Fr a nklin Templeton Corefolio Founding Funds Alloc a tion Fund Alloc a tion Fund % % Under Section 854(b)(1)(B) of the Code, the Funds hereby report the maximum amount allow- able but no less than the following amounts as qualified dividends for purposes of the maximum rate under Section 1(h)(11) of the Code for the fiscal year ended December 31, 2013: Fr a nklin Templeton Fr a nklin Templeton Corefolio Founding Funds Alloc a tion Fund Alloc a tion Fund $ $ Distributions, including qualified dividend income, paid during calendar year 2013 will be reported to shareholders on Form 1099-DIV by mid-February 2014. Shareholders are advised to check with their tax advisors for information on the treatment of these amounts on their individual income tax returns. During the fiscal year ended December 31, 2013, the Funds, qualified fund of funds under Section 852(g)(2) of the Code, received an allocation of foreign taxes paid from one or more of its underlying funds. As shown in the table below, the Fund hereby reports to shareholders the foreign source income and foreign taxes paid by underlying funds, pursuant to Section 853 of the Code. This written statement will allow shareholders of record on December 27, 2013, to treat their proportionate share of foreign taxes paid by the underlying funds as having been paid directly by them. The shareholder shall consider these amounts as foreign taxes paid in the tax year in which they receive the Fund distribution. The following table provides a detailed analysis of foreign tax paid, and foreign source income and foreign qualified dividends as reported by the Funds, to Class A, Class C, Class R, and Advisor Class shareholders of record. Foreign T a x Foreign Source Foreign Qu a lified Cl a ss P a id Per Sh a re Income Per Sh a re Dividends Per Sh a re Fr a nklin Templeton Corefolio Alloc a tion Fund Class A $ $ $ Class C $ $ $ Class R $ $ $ Advisor Class $ $ $ 48 | Annual Report Franklin Templeton Fund Allocator Series T a x Inform a tion (un a udited) (continued) Foreign T a x Foreign Source Foreign Qu a lified Cl a ss P a id Per Sh a re Income Per Sh a re Dividends Per Sh a re Fr a nklin Templeton Founding Funds Alloc a tion Fund Class A $ $ $ Class C $ $ $ Class R $ $ $ Advisor Class $ $ $ Foreign Tax Paid Per Share (Column 1) is the amount per share available to you, as a tax credit (assuming you held your shares in the Fund for a minimum of 16 days during the 31-day period beginning 15 days before the ex-dividend date of the Funds distribution to which the foreign taxes relate), or, as a tax deduction. Foreign Source Income Per Share (Column 2) is the amount per share of income dividends attributable to foreign securities held by the underlying funds, plus any foreign taxes withheld on these dividends. The amounts reported include foreign source qualified dividends that have not been adjusted for the rate differential applicable to such dividend income. 1 Foreign Qualified Dividends Per Share (Column 3) is the amount per share of foreign source qualified dividends, plus any foreign taxes withheld on these dividends. These amounts represent the portion of the Foreign Source Income reported to you in column 2 that were derived from qualified foreign securities held by the underlying funds. 1 By mid-February 2014, shareholders will receive Form 1099-DIV which will include their share of taxes paid and foreign source income distributed during the calendar year 2013. The Foreign Source Income reported on Form 1099-DIV has not been adjusted for the rate differential on foreign source qualified dividend income. Shareholders are advised to check with their tax advisors for information on the treatment of these amounts on their 2013 individual income tax returns. 1 Qualified dividends are taxed at reduced long term capital gains tax rates. In determining the amount of foreign tax credit that may be applied against the U.S. tax liability of individuals receiving foreign source qualified dividends, adjustments may be required to the foreign tax credit limitation calculation to reflect the rate differential applicable to such dividend income. The rules however permit certain individuals to elect not to apply the rate differential adjustments for capital gains and/or dividends for any taxable year. Please consult your tax advisor and the instructions to Form 1116 for more information. Annual Report | 49 Franklin Templeton Fund Allocator Series Bo a rd Members a nd Officers The name, year of birth and address of the officers and board members, as well as their affiliations, positions held with the Trust, principal occupations during at least the past five years and number of portfolios overseen in the Franklin Templeton Investments fund complex are shown below. Generally, each board member serves until that person’s successor is elected and qualified. Independent Bo a rd Members Number of Portfolios in N a me, Ye a r of Birth Length of Fund Complex Overseen Other Directorships Held a nd Address Position Time Served by Bo a rd Member * During a t Le a st the P a st 5 Ye a rs H a rris J. Ashton (1932) Trustee Since 1995 141 Bar-S Foods (meat packing company) One Franklin Parkway (1981-2010). San Mateo, CA 94403-1906 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Director of various companies; and formerly, Director, RBC Holdings, Inc. (bank holding company) (until 2002); and President, Chief Executive Officer and Chairman of the Board, General Host Corporation (nursery and craft centers) (until 1998). S a m Ginn (1937) Trustee Since 2007 114 ICO Global Communications One Franklin Parkway (Holdings) Limited (satellite company) San Mateo, CA 94403-1906 (2006-2010), Chevron Corporation (global energy company) (1989-2009), Hewlett-Packard Company (technology company) (1996-2002), Safeway, Inc. (grocery retailer) (1991-1998) and TransAmerica Corporation (insurance company) (1989-1999). Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Private investor; Chairman, First Responder Network Authority (FirstNet) (interoperable wireless broadband network) (2012); and formerly, Chairman of the Board, Vodafone AirTouch, PLC (wireless company) (1999-2000); Chairman of the Board and Chief Executive Officer, AirTouch Communications (cellular communications) (1993-1998) and Pacific Telesis Group (telephone holding company) (1988-1994). Edith E. Holid a y (1952) Trustee Since 1998 141 Hess Corporation (exploration and One Franklin Parkway refining of oil and gas), H.J. Heinz San Mateo, CA 94403-1906 Company (processed foods and allied products) (1994-2013), RTI International Metals, Inc. (manu- facture and distribution of titanium), Canadian National Railway (railroad) and White Mountains Insurance Group, Ltd. (holding company). Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Director or Trustee of various companies and trusts; and formerly, Assistant to the President of the United States and Secretary of the Cabinet (1990-1993); General Counsel to the United States Treasury Department (1989-1990); and Counselor to the Secretary and Assistant Secretary for Public Affairs and Public Liaison – United States Treasury Department (1988-1989). 50 | Annual Report Number of Portfolios in N a me, Ye a r of Birth Length of Fund Complex Overseen Other Directorships Held a nd Address Position Time Served by Bo a rd Member * During a t Le a st the P a st 5 Ye a rs J. Mich a el Luttig (1954) Trustee Since 2009 141 Boeing Capital Corporation (aircraft One Franklin Parkway financing) (2006-2013). San Mateo, CA 94403-1906 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Executive Vice President, General Counsel and member of Executive Council, The Boeing Company (aerospace company); and formerly, Federal Appeals Court Judge, U.S. Court of Appeals for the Fourth Circuit (1991-2006). Fr a nk A. Olson (1932) Trustee Since 2007 141 Hess Corporation (exploration and One Franklin Parkway refining of oil and gas) (1998-2013). San Mateo, CA 94403-1906 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Chairman Emeritus, The Hertz Corporation (car rental) (since 2000) (Chairman of the Board (1980-2000) and Chief Executive Officer (1977-1999)); and formerly, Chairman of the Board, President and Chief Executive Officer, UAL Corporation (airlines) (until 1987). L a rry D. Thompson (1945) Trustee Since 2007 141 Cbeyond, Inc. (business communica- One Franklin Parkway tions provider) (2010-2012), The San Mateo, CA 94403-1906 Southern Company (energy company) (2010-2012) and The Washington Post Company (education and media organization). Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Executive Vice President – Government Affairs, General Counsel and Corporate Secretary, PepsiCo, Inc. (consumer products) (July 2012); and formerly, John A. Sibley Professor of Corporate and Business Law, University of Georgia School of Law (2011-2012); Senior Vice President – Government Affairs, General Counsel and Secretary, PepsiCo, Inc. (2004-2011); Senior Fellow of The Brookings Institution (2003-2004); Visiting Professor, University of Georgia School of Law (2004); and Deputy Attorney General, U.S. Department of Justice (2001-2003). John B. Wilson (1959) Lead Trustee since 114 None One Franklin Parkway Independent 2006 and Lead San Mateo, CA 94403-1906 Trustee Independent Trustee since 2008 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: President, Staples Europe (office supplies) (2012); President and Founder, Hyannis Port Capital, Inc. (real estate and private equity investing); serves on private and non-profit boards; and formerly, Chief Operating Officer and Executive Vice President, Gap, Inc. (retail) (1996-2000); Chief Financial Officer and Executive Vice President – Finance and Strategy, Staples, Inc. (1992-1996); Senior Vice President – Corporate Planning, Northwest Airlines, Inc. (airlines) (1990-1992); and Vice President and Partner, Bain & Company (consulting firm) (1986-1990). Annual Report | 51 Interested Bo a rd Members a nd Officers Number of Portfolios in N a me, Ye a r of Birth Length of Fund Complex Overseen Other Directorships Held a nd Address Position Time Served by Bo a rd Member * During a t Le a st the P a st 5 Ye a rs ** Gregory E. Johnson (1961) Trustee Since 2007 152 None One Franklin Parkway San Mateo, CA 94403-1906 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Chairman of the Board, Member – Office of the Chairman, Director, President and Chief Executive Officer, Franklin Resources, Inc.; officer and/or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 44 of the investment companies in Franklin Templeton Investments; and Chairman, Investment Company Institute. ** Rupert H. Johnson, Jr. (1940) Chairman of Chairman of the 141 None One Franklin Parkway the Board and Board and Trustee San Mateo, CA 94403-1906 Trustee since June 2013 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Vice Chairman, Member – Office of the Chairman and Director, Franklin Resources, Inc.; Director, Franklin Advisers, Inc.; Senior Vice President, Franklin Advisory Services, LLC; and officer and/or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 41 of the investment companies in Franklin Templeton Investments. Alison E. B a ur (1964) Vice President Since 2012 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Deputy General Counsel, Franklin Templeton Investments; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 46 of the investment companies in Franklin Templeton Investments. L a ur a F. Fergerson (1962) Chief Since 2009 Not Applicable Not Applicable One Franklin Parkway Executive San Mateo, CA 94403-1906 Officer – Finance and Administration Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Senior Vice President, Franklin Templeton Services, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. G a ston G a rdey (1967) Treasurer, Since 2009 Not Applicable Not Applicable One Franklin Parkway Chief Financial San Mateo, CA 94403-1906 Officer and Chief Accounting Officer Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Director, Fund Accounting, Franklin Templeton Investments; and officer of 27 of the investment companies in Franklin Templeton Investments. 52 | Annual Report Number of Portfolios in N a me, Ye a r of Birth Length of Fund Complex Overseen Other Directorships Held a nd Address Position Time Served by Bo a rd Member * During a t Le a st the P a st 5 Ye a rs Aliy a S. Gordon (1973) Vice President Since 2009 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Senior Associate General Counsel, Franklin Templeton Investments; officer of 46 of the investment companies in Franklin Templeton Investments; and formerly, Litigation Associate, Steefel, Levitt & Weiss, LLP (2000-2004). Steven J. Gr a y (1955) Vice President Since 2009 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Senior Associate General Counsel, Franklin Templeton Investments; Vice President, Franklin Templeton Distributors, Inc.; and officer of 46 of the investment companies in Franklin Templeton Investments. Selen a L. Holmes (1965) Vice President Since 2012 Not Applicable Not Applicable 100 Fountain Parkway – AML St. Petersburg, FL 33716-1205 Compliance Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Director, Global Compliance Monitoring; and officer of 46 of the investment companies in Franklin Templeton Investments. Edw a rd B. J a mieson (1948) President and Since 2010 Not Applicable Not Applicable One Franklin Parkway Chief San Mateo, CA 94403-1906 Executive Officer – Investment Management Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: President, Chief Investment Officer and Director, Franklin Advisers, Inc.; Executive Vice President, Franklin Templeton Institutional, LLC; and officer and/or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 10 of the investment companies in Franklin Templeton Investments. Kimberly H. Novotny (1972) Vice President Since March 2013 Not Applicable Not Applicable 300 S.E. 2nd Street Fort Lauderdale, FL 33301-1923 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Associate General Counsel, Franklin Templeton Investments; Vice President and Secretary, Fiduciary Trust International of the South; Vice President, Templeton Investment Counsel, LLC; Assistant Secretary, Franklin Resources, Inc.; and officer of 46 of the investment companies in Franklin Templeton Investments. Robert C. Rosselot (1960) Chief Since March 2013 Not Applicable Not Applicable 300 S.E. 2nd Street Compliance Fort Lauderdale, FL 33301-1923 Officer Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Director, Global Compliance, Franklin Templeton Investments; officer of 46 of the investment companies in Franklin Templeton Investments; and formerly, Senior Associate General Counsel, Franklin Templeton Investments (2007-2013); and Secretary and Vice President, Templeton Group of Funds (2004-2013). Annual Report | 53 Number of Portfolios in N a me, Ye a r of Birth Length of Fund Complex Overseen Other Directorships Held a nd Address Position Time Served by Bo a rd Member * During a t Le a st the P a st 5 Ye a rs K a ren L. Skidmore (1952) Vice President Since 2006 Not Applicable Not Applicable One Franklin Parkway and Secretary San Mateo, CA 94403-1906 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Senior Associate General Counsel, Franklin Templeton Investments; and officer of 46 of the investment companies in Franklin Templeton Investments. Cr a ig S. Tyle (1960) Vice President Since 2005 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: General Counsel and Executive Vice President, Franklin Resources, Inc.; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 46 of the investment companies in Franklin Templeton Investments. Lori A. Weber (1964) Vice President Since 2011 Not Applicable Not Applicable 300 S.E. 2nd Street Fort Lauderdale, FL 33301-1923 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Senior Associate General Counsel, Franklin Templeton Investments; Assistant Secretary, Franklin Resources, Inc.; Vice President and Secretary, Templeton Investment Counsel, LLC; Vice President, Fiduciary Trust International of the South; and officer of 46 of the investment companies in Franklin Templeton Investments. *We base the number of portfolios on each separate series of the U.S. registered investment companies within the Franklin Templeton Investments fund complex. These portfolios have a common investment manager or affiliated investment managers. **Gregory E. Johnson is considered to be an interested person of the Fund under the federal securities laws due to his position as an officer and director of Franklin Resources, Inc. (Resources), which is the parent company of the Fund’s investment manager and distributor. Rupert H. Johnson, Jr. is considered to be an interested person of the Fund under the federal securities laws due to his position as officer and director and major shareholder of Resources. Note 1: Rupert H. Johnson, Jr. is the uncle of Gregory E. Johnson. Note 2: Officer information is current as of the date of this report. It is possible that after this date, information about officers may change. Note 3: Effective June 13, 2013, Charles B. Johnson ceased to be a trustee of the Fund. The Sarbanes-Oxley Act of 2002 and Rules adopted by the Securities and Exchange Commission require the Fund to disclose whether the Fund’s Audit Committee includes at least one member who is an audit committee financial expert within the meaning of such Act and Rules. The Fund’s Board has determined that there is at least one such financial expert on the Audit Committee and has designated John B. Wilson as its audit committee financial expert. The Board believes that Mr. Wilson qualifies as such an expert in view of his extensive business background and experience, including service as chief financial officer of Staples, Inc. from 1992 to 1996. Mr. Wilson has been a Member and Chairman of the Fund’s Audit Committee since 2006. As a result of such background and experience, the Board believes that Mr. Wilson has acquired an under- standing of generally accepted accounting principles and financial statements, the general application of such principles in connection with the accounting estimates, accruals and reserves, and analyzing and evaluating financial statements that present a breadth and level of complexity of accounting issues generally comparable to those of the Fund, as well as an understanding of internal controls and procedures for financial reporting and an understanding of audit committee functions. Mr. Wilson is an independent Board member as that term is defined under the relevant Securities and Exchange Commission Rules and Releases. The Statement of Additional Information (SAI) includes additional information about the board members and is available, without charge, upon request. Shareholders may call (800) DIAL BEN/342-5236 to request the SAI. 54 | Annual Report Franklin Templeton Fund Allocator Series Sh a reholder Inform a tion Proxy Voting Policies a nd Procedures The Trusts investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trusts complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Trusts proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Qu a rterly St a tement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Householding of Reports a nd Prospectuses You will receive each Funds financial reports every six months as well as an annual updated summary prospectus (prospectus available upon request). To reduce Fund expenses, we try to identify related shareholders in a household and send only one copy of the financial reports and summary prospectus. This process, called householding, will continue indefinitely unless you instruct us otherwise. If you prefer not to have these documents householded, please call us at (800) 632-2301. At any time you may view current prospectuses/summary prospectuses and financial reports on our website. If you choose, you may receive these documents through electronic delivery. Annual Report | 55 This page i n te n tio n ally left bla n k. Contents Shareholder Letter 1 Annual Report Franklin LifeSmart 2035 Financial Statements 137 Economic and Market Overview 3 Retirement Target Fund 45 Notes to Financial Statements 149 Franklin LifeSmart 2015 Franklin LifeSmart 2040 Report of Independent Retirement Target Fund 5 Retirement Target Fund 55 Registered Public Franklin LifeSmart 2020 Franklin LifeSmart 2045 Accounting Firm 175 Retirement Target Fund 15 Retirement Target Fund 65 Tax Information 176 Franklin LifeSmart 2025 Franklin LifeSmart 2050 Board Members and Officers 179 Retirement Target Fund 25 Retirement Target Fund 75 Shareholder Information 184 Franklin LifeSmart 2030 Financial Highlights and Retirement Target Fund 35 Statements of Investments 85 | 1 Annual Report Economic and Market Overview The 12 months under review were characterized by reinvigorated policy support and an economic recovery in developed markets. However, differences in global economic trends corresponded with increasingly divergent monetary policies, and growth in emerging market economies tended to slow. The central banks of key developed markets generally reaffirmed their accommodative monetary stances while some emerging market counterparts tightened policy rates as they sought to control inflation and currency depreciation. In the U.S., economic growth and employment trends generally exceeded expectations, underpinned by consumer and business spending and rising inventories. Historically low mortgage rates and improving sentiment aided the housing market recovery, evidenced by solid new and existing home sales, rising home prices, low inventories and multi-year lows in new foreclosures. The U.S. Federal Reserve Board (Fed) expanded its asset purchase program to $85 billion per month from $40 billion early in the year. After encouraging economic and employment reports, the Fed announced in December it would reduce its monthly bond purchases by $10 billion beginning in January 2014; however, the Fed committed to keeping interest rates low. In October, the federal government temporarily shut down after Congress failed to authorize routine federal funding amid a disagreement over a new health care law. However, Congress subsequently agreed to fund the government through early 2014 and later passed a two-year budget deal that could ease automatic spending cuts and lower the risk of another shutdown. Outside the U.S., the eurozone emerged from its longest recession on record during the second half of 2013 and Japans growth moderated. The European Central Bank reduced its policy rate to a record low and pledged to maintain systemic support following political turmoil in Greece, Spain, Portugal and Italy. Germanys re-election of Chancellor Angela Merkel was largely perceived as a vote of support for ongoing eurozone reform measures. In Asia, the Bank of Japan set an explicit inflation target and pledged to double bond purchases in an unprecedented wave of policy reform. The U.S. dollar fell versus the euro but rose versus the Japanese yen in 2013. Growth in many emerging markets moderated based on lower domestic demand, falling exports and weakening commodity prices. Political turmoil in certain emerging markets, the Feds potential tapering of its asset purchase program and the Chinese central banks effort to tighten liquidity to curb real estate and credit speculation led to a sell-off in emerging market equities and a sharp depreciation in regional currencies against the U.S. dollar. Central banks Annual Report | 3 in Brazil, India and Indonesia raised interest rates in the second half of 2013 as they sought to curb inflation. The stock market rally in developed markets accelerated during 2013 amid redoubled central bank commitments, continued corporate earnings strength and increasing signs of economic progress. Emerging market stocks rebounded toward period-end, although Latin American stocks trailed their emerging market peers. Oil prices rallied in the third quarter and rose for the year mainly owing to supply concerns related to geopolitical turmoil, but gold posted its largest annual price decline in more than three decades. Increasingly divergent economic and political circumstances during the period resulted in declining market correlations, which many bottom-up investors perceived as more favorable. The foregoing information reflects our analysis and opinions as of December 31, 2013. The information is not a complete analysis of every aspect of any market, country, industry, security or fund. Statements of fact are from sources considered reliable. 4 | Annual Report Franklin LifeSmart 2015 Retirement Target Fund (formerly, Franklin Templeton 2015 Retirement Target Fund) Your Fund’s Go a l a nd M a in Investments: Franklin LifeSmart 2015 Retirement Target Fund seeks the highest level of long-term total return, which consists of capital appreciation and income, consistent with the Fund’s asset allocation. The Fund allocates among the broad asset classes of equity and fixed income by investing in a distinctly weighted combination of underlying funds, predominantly other Franklin Templeton mutual funds, with an increasing emphasis on income as the target date of 2015 approaches. 1 The target date is the approximate retirement year of the investor. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit fr a nklintempleton.com or call (800) 342-5236 for most recent month-end performance. This annual report for Franklin LifeSmart 2015 Retirement Target Fund covers the fiscal year ended December 31, 2013. Perform a nce Overview Franklin LifeSmart 2015 Retirement Target Fund – Class A delivered a +12.27% cumulative total return for the year under review. By comparison, the Fund’s equity benchmarks, the Standard & Poor’s ® 500 Index (S&P 500 ® ), a broad 1. Effective 7/1/1
